Exhibit 10.2

 

EXHIBIT A

 

 

FIVE-YEAR COMPETITIVE ADVANCE AND

REVOLVING CREDIT FACILITY AGREEMENT

 

 

dated as of October 19, 2005,

 

as amended and restated as of June 1, 2007,

 

as further amended and restated as of June 12, 2009,

 

among

 

 

JANUS CAPITAL GROUP INC.,

 

 

THE LENDERS PARTY HERETO,

 

 

CITIBANK, N.A.,

as Agent,

 

 

and

 

 

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent

 

--------------------------------------------------------------------------------

 

 

CITIGROUP GLOBAL MARKETS INC.

 

 

and

 

 

J.P. MORGAN SECURITIES INC.,

 

Co-Arrangers and Co-Book Managers

 

[CS&M C/M 06558-634]

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01.

Defined Terms

1

SECTION 1.02.

Terms Generally

29

SECTION 1.03.

Accounting Terms

30

 

ARTICLE II

 

THE CREDITS

 

SECTION 2.01.

Commitments

31

SECTION 2.02.

Loans

31

SECTION 2.03.

Competitive Bid Procedure

32

SECTION 2.04.

Standby Borrowing Procedure

34

SECTION 2.05.

Standby Interest Elections

35

SECTION 2.06.

Fees

36

SECTION 2.07.

Repayment of Loans; Evidence of Debt

37

SECTION 2.08.

Interest on Loans

37

SECTION 2.09.

Default Interest

38

SECTION 2.10.

Alternate Rate of Interest

38

SECTION 2.11.

Termination and Reduction of Commitments

39

SECTION 2.12.

Prepayment

39

SECTION 2.13.

Reserve Requirements; Change in Circumstances

41

SECTION 2.14.

Change in Legality

42

SECTION 2.15.

Indemnity

43

SECTION 2.16.

Pro Rata Treatment

43

SECTION 2.17.

Sharing of Setoffs

44

SECTION 2.18.

Payments

44

SECTION 2.19.

Taxes

45

SECTION 2.20.

Termination or Assignment of Commitments under Certain Circumstances

48

SECTION 2.21.

Lending Offices and Lender Certificates; Survival of Indemnity

48

 

 

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

 

 

SECTION 3.01.

Corporate Existence and Standing

49

SECTION 3.02.

Authorization and Validity

49

SECTION 3.03.

No Conflict; Governmental Consent

49

SECTION 3.04.

Compliance with Laws; Environmental and Safety Matters

50

 

--------------------------------------------------------------------------------


 

SECTION 3.05.

Financial Statements

50

SECTION 3.06.

No Material Adverse Change

50

SECTION 3.07.

Subsidiaries

51

SECTION 3.08.

Litigation

51

SECTION 3.09.

Material Agreements

51

SECTION 3.10.

Regulation U

51

SECTION 3.11.

Investment Company Act

51

SECTION 3.12.

Use of Proceeds

51

SECTION 3.13.

Taxes

51

SECTION 3.14.

Accuracy of Information

51

SECTION 3.15.

No Undisclosed Dividend Restrictions

52

SECTION 3.16.

Properties

52

SECTION 3.17.

Collateral Matters

52

 

 

 

ARTICLE IV

 

 

 

CONDITIONS

 

 

 

SECTION 4.01.

Restatement Effective Date

53

SECTION 4.02.

All Borrowings

53

 

 

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

SECTION 5.01.

Conduct of Business; Maintenance of Ownership of Subsidiaries and Maintenance of
Properties

54

SECTION 5.02.

Insurance

55

SECTION 5.03.

Compliance with Laws and Payment of Material Obligations and Taxes

55

SECTION 5.04.

Financial Statements, Reports, etc

56

SECTION 5.05.

Notices of Material Events

58

SECTION 5.06.

Books and Records; Access to Properties and Inspections

58

SECTION 5.07.

Use of Proceeds

59

SECTION 5.08.

Information Regarding Collateral; Deposit Accounts; Securities Accounts

59

SECTION 5.09.

Additional Subsidiaries

60

SECTION 5.10.

Further Assurances

60

 

 

 

ARTICLE VI

 

NEGATIVE COVENANTS

 

SECTION 6.01.

Indebtedness of Subsidiaries

60

SECTION 6.02.

Liens

62

SECTION 6.03.

Sale and Lease-Back Transactions

63

SECTION 6.04.

Mergers, Consolidations and Transfers of Assets

64

SECTION 6.05.

Transactions with Affiliates

65

 

ii

--------------------------------------------------------------------------------


 

SECTION 6.06.

Restrictive Agreements; Certain Other Agreements

65

SECTION 6.07.

Certain Financial Covenants

66

SECTION 6.08.

Margin Stock

66

SECTION 6.09.

Investments, Loans, Advances, Guarantees and Capital Contributions

66

SECTION 6.10.

Restricted Payments; Certain Payments of Indebtedness

69

SECTION 6.11.

Limitations on Conduct of Business

71

SECTION 6.12.

Concerning Janus Capital International Limited

71

 

ARTICLE VII

 

EVENTS OF DEFAULT

 

ARTICLE VIII

 

THE AGENT

 

ARTICLE IX

 

MISCELLANEOUS

 

SECTION 9.01.

Notices

78

SECTION 9.02.

Survival of Agreement

79

SECTION 9.03.

Effectiveness

79

SECTION 9.04.

Successors and Assigns

79

SECTION 9.05.

Expenses; Indemnity

82

SECTION 9.06.

Right of Setoff

83

SECTION 9.07.

Applicable Law

83

SECTION 9.08.

Waivers; Amendment

84

SECTION 9.08A.

Certain Amendments

84

SECTION 9.09.

Interest Rate Limitation

85

SECTION 9.10.

Entire Agreement

85

SECTION 9.11.

WAIVER OF JURY TRIAL

85

SECTION 9.12.

Severability

86

SECTION 9.13.

Counterparts

86

SECTION 9.14.

Headings

86

SECTION 9.15.

Jurisdiction; Consent to Service of Process

86

SECTION 9.16.

Confidentiality; Material Non-Public Information

87

SECTION 9.17.

Electronic Communications

88

SECTION 9.18.

Patriot Act

89

SECTION 9.19.

No Fiduciary Relationship

89

SECTION 9.20.

Release of Liens and Guarantees

89

 

iii

--------------------------------------------------------------------------------


 

Schedule 2.01

Commitments

 

Schedule 3.07

Subsidiaries

 

Schedule 3.08

Litigation

 

Schedule 6.01

Existing Indebtedness

 

Schedule 6.02

Liens

 

Schedule 6.09

Investments

 

 

Exhibit A-1

Form of Competitive Bid Request

 

Exhibit A-2

Form of Notice of Competitive Bid Request

 

Exhibit A-3

Form of Competitive Bid

 

Exhibit A-4

Form of Competitive Bid Accept/Reject Letter

 

Exhibit A-5

Form of Standby Borrowing Request

 

Exhibit B

Form of Assignment and Assumption

 

Exhibit C

Form of Compliance Certificate

 

Exhibit D

Form of Guarantee and Collateral Agreement

 

Exhibit E

Form of Global Intercompany Note

 

Exhibit F

Form of Intercompany Indebtedness Subordination Agreement

 

 

iv

--------------------------------------------------------------------------------


 

FIVE-YEAR COMPETITIVE ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT dated as
of October 19, 2005, as amended and restated as of June 1, 2007, as further
amended and restated as of June 12, 2009 (as it may be amended, supplemented or
otherwise modified from time to time, this “Agreement”), among JANUS CAPITAL
GROUP INC., a Delaware corporation (the “Borrower”); the LENDERS party hereto;
CITIBANK, N.A., as the Agent; and JPMORGAN CHASE BANK, N.A., as the Syndication
Agent.

 

On October 19, 2005, the Borrower, certain lenders party thereto, Citibank,
N.A., as administrative agent and swingline lender, and JPMorgan Chase Bank,
N.A., as syndication agent, entered into a credit agreement, which credit
agreement was amended and restated as of June 1, 2007 (as so amended and
restated, the “Existing Credit Agreement”), pursuant to which the lenders party
thereto agreed to extend credit to the Borrower.

 

The Borrower has requested that the Lenders amend and restate the Existing
Credit Agreement to be in the form hereof, subject to the terms and conditions
set forth herein and in the Amendment Agreement dated as of June 12, 2009, among
the Borrower, the Lenders party thereto and the Agent (the “Amendment
Agreement”).

 

Accordingly, as of the Restatement Effective Date, the Existing Credit Agreement
is amended and restated to be in the form hereof.

 


ARTICLE I


 


DEFINITIONS


 


SECTION 1.01.  DEFINED TERMS.  AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS
SHALL HAVE THE MEANINGS SPECIFIED BELOW:


 

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

 

“ABR Loan” shall mean any Standby Loan bearing interest at a rate determined by
reference to the Alternate Base Rate in accordance with Article II.

 

“Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to the product of (a) the LIBO Rate in effect for
such Interest Period and (b) Statutory Reserves.

 

“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Agent.

 

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or

 

--------------------------------------------------------------------------------


 

is Controlled by or is under common Control with the Person specified and, in
any case, shall include, when used with respect to the Borrower or any
Subsidiary, any joint venture in which the Borrower or such Subsidiary holds
Equity Interests of any class representing 15% or more of the issued and
outstanding Equity Interests of such class.

 

“Agent” shall mean Citibank, N.A., in its capacity as administrative and
collateral agent under the Loan Documents, and its successors in such capacity
as provided in Article VIII.

 

“Agent’s Fees” shall have the meaning assigned to such term in Section 2.06(b).

 

“Agreement” shall have the meaning assigned to such term in the preamble hereto.

 

“Alternate Base Rate” shall mean, for any day, a rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1.00%) equal to the greatest of (a)
the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in
effect on such day plus 1/2 of 1.00%, and (c) the Adjusted LIBO Rate on such day
(or if such day is not a Business Day, the immediately preceding Business Day)
for a deposit in dollars with a maturity of one month, plus 1.00%.  For purposes
of clause (c) above, the Adjusted LIBO Rate on any day shall be based on the
rate per annum appearing on the Reuters “LIBOR01” screen (or on any successor or
substitute screen of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such screen of such service, as determined by the Agent from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) at approximately 11:00 a.m., London time, two
Business Days prior to such day for deposits in dollars with a maturity of one
month.  If for any reason the Agent shall have determined (which determination
shall be conclusive absent manifest error) that (i) it is unable to ascertain
the Federal Funds Effective Rate for any reason, including the inability or
failure of the Agent to obtain sufficient quotations in accordance with the
definition of such term, Alternate Base Rate shall be determined without regard
to clause (b) above until the circumstances giving rise to such inability no
longer exist, or (ii) reasonable means do not exist for ascertaining the
Adjusted LIBO Rate (determined as set forth above), the Alternate Base Rate
shall be determined without regard to clause (c) above until such reasonable
means again exist.  Any change in the Alternate Base Rate due to a change in the
Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, as the case
may be.

 

“Amendment Agreement” shall have the meaning set forth in the recitals to this
Agreement.

 

“Applicable Percentage” shall mean, with respect to any sale, transfer or other
disposition of Equity Interests of INTECH or Perkins pursuant to Section
6.04(c)(iv), the quotient, expressed as a percentage, obtained by dividing (a)
the excess, if

 

2

--------------------------------------------------------------------------------


 

any, of (i) the lesser of (A) Consolidated EBITDA for the period of four
consecutive fiscal quarters of the Borrower ended on or most recently prior to
the Restatement Effective Date or (B) Consolidated EBITDA for the period of four
consecutive fiscal quarters of the Borrower ended on or most recently prior to
the date such sale, transfer or other disposition is consummated (such lesser
Consolidated EBITDA being referred to as the “Reference Consolidated EBITDA”)
over (ii) the Reference Consolidated EBITDA re-calculated on a pro forma basis
as if such sale, transfer or other disposition had occurred on the first day of
the period covered thereby (the “Pro Forma Reference Consolidated EBITDA”), all
calculated in good faith by a Financial Officer of the Borrower in accordance
with Article 11 of Regulation S-X under the Securities Act of 1933, by (b) the
Reference Consolidated EBITDA; provided that if the Reference Consolidated
EBITDA shall be less than the Pro Forma Reference Consolidated EBITDA, the
Applicable Percentage shall be deemed to be zero.

 

“Applicable Rate” shall mean, for any day on or after the Restatement Effective
Date, with respect to any ABR Loan, any Eurodollar Standby Loan or the
Commitment Fees payable hereunder, the applicable rate per annum set forth below
under the caption “ABR Spread”, “Eurodollar Standby Spread” or “Commitment Fee
Rate”, as the case may be, based upon the ratings by Moody’s and S&P,
respectively, applicable on such day to the Index Debt and the Leverage Ratio as
of the end of the most recent fiscal quarter of the Borrower for which
consolidated financial statements have been delivered pursuant to Section
5.04(a) or 5.04(b); provided that until the date of the delivery of the
consolidated financial statements of the Borrower pursuant to Section 5.04(b)
for the fiscal quarter ended June 30, 2009, the Applicable Rate shall be based
on the rates per annum set forth in Category 2:

 

Index Debt Ratings/
Leverage Ratio

 

ABR Spread

 

Eurodollar
Standby Spread

 

Commitment
Fee Rate

 

 

 

 

 

 

 

 

 

Category 1

 

BBB/Baa2 or higher

 

Less than 3.50:1.00

 

2.250

%

3.250

%

0.250

%

 

 

 

 

 

 

 

 

Category 2

 

BBB-/Baa3

 

Greater than or equal to 3.50:1.00 and less than 4.50:1.00

 

2.750

%

3.750

%

0.500

%

 

 

 

 

 

 

 

 

Category 3

 

BB+/Ba1

 

Greater than or equal to 4.50:1.00 and less than 6.00:1.00

 

3.500

%

4.500

%

0.625

%

 

 

 

 

 

 

 

 

Category 4

 

BB/Ba2

 

Greater than or equal to 6.00:1.00 and less than 7.00:1.00

 

4.500

%

5.500

%

0.750

%

 

3

--------------------------------------------------------------------------------


 

Index Debt Ratings/
Leverage Ratio

 

ABR Spread

 

Eurodollar
Standby Spread

 

Commitment
Fee Rate

 

 

 

 

 

 

 

 

 

Category 5

 

Lower than BB/Ba2 or unrated

 

Greater than or equal to 7.00:1.00

 

5.000

%

6.000

%

0.750

%

 

For purposes of the foregoing, (a) the applicable Category shall be based upon
the lower of (i) the Category indicated by the ratings of the Index Debt and
(ii) the Category indicated by the Leverage Ratio (with Category 1 being
considered the “highest” Category); (b) if either Moody’s or S&P shall not have
in effect a rating for the Index Debt, then the Applicable Rate shall be
determined by reference to the rating of the other rating agency; (c) if neither
Moody’s nor S&P shall have in effect a rating for the Index Debt, then the
Applicable Rate shall be determined solely by reference to the Leverage Ratio;
(d) if the ratings established or deemed to have been established by Moody’s and
S&P for the Index Debt shall fall within different Categories, the Applicable
Rate shall be determined by reference to the higher of the two ratings unless
one of the two ratings is two or more Categories above the other, in which case
the Applicable Rate shall be determined by reference to the Category one level
above the Category corresponding to the lower rating; (e) if the ratings
established or deemed to have been established by Moody’s and S&P for the Index
Debt shall be changed (other than as a result of a change in the rating system
of Moody’s or S&P), such change shall be effective as of the date on which it is
first announced by the applicable rating agency, irrespective of when notice of
such change shall have been furnished by the Borrower to the Agent and the
Lenders; and (f) each change in the Leverage Ratio shall be given effect
commencing on and including the first Business Day following the date of
delivery to the Agent of the consolidated financial statements as of the end of
and for the applicable fiscal quarter and ending on the date immediately
preceding the effective date of the next such change; provided that the
Applicable Rate shall be determined by reference to Category 5 if the Borrower
fails to deliver the consolidated financial statements required to be delivered
by it pursuant to Section 5.04(a) or 5.04(b), during the period from the last
day on which such statements are permitted to be delivered in accordance with
Section 5.04(a) or 5.04(b), as the case may be, until such consolidated
financial statements are delivered.  Each change in the Applicable Rate shall
apply during the period commencing on the effective date of such change and
ending on the date immediately preceding the effective date of the next such
change.  If the rating system of Moody’s or S&P shall change, the Borrower and
the Lenders shall negotiate in good faith to amend this definition to reflect
such changed rating system and, pending the effectiveness of any such amendment,
the Applicable Rate shall be determined by reference to the rating of the other
rating agency (or, if the circumstances referred to in this sentence shall
affect both rating agencies, solely by reference to the Leverage Ratio).

 

“Arrangers” shall mean Citigroup Global Markets Inc. and J.P. Morgan Securities
Inc.

 

4

--------------------------------------------------------------------------------


 

“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an Eligible Assignee, with the consent of any Person whose
consent is required by Section 9.04, in the form of Exhibit B or any other form
approved by the Agent.

 

“Attributable Debt” shall mean, at any date, in respect of any lease entered
into by the Borrower or any Subsidiary as part of a Sale and Leaseback
Transaction, (a) if obligations under such lease are Capitalized Lease
Obligations, the capitalized amount thereof that would appear on a balance sheet
of the Borrower or such Subsidiary prepared as of such date in accordance with
GAAP, and (b) if obligations under such lease are not Capitalized Lease
Obligations, the capitalized amount of the remaining lease payments under such
lease that would appear on a balance sheet of the Borrower or such Subsidiary
prepared as of such date in accordance with GAAP if such obligations were
accounted for as Capitalized Lease Obligations.

 

“B Share Fees” shall mean (a) the contingent deferred sales charges payable to
the Borrower by an investor in a load fund offered by the Borrower upon any
redemption by such investor prior to a certain number of years after such
investor’s investment in such fund and (b) the distribution fees payable by an
investor in a load fund offered by the Borrower, in each case payable at the
times and in the amounts described in the Janus Capital Funds plc prospectus
dated September 29, 2006 and the Janus Selection prospectus dated September 29,
2006, in each case as amended from time to time, or the prospectus for any other
substantially similar fund.

 

“B Share Purchaser” shall mean either a Finance Subsidiary or a financial
institution or trust that purchases B Share Fees in connection with a Permitted
B Share True Sale Transaction.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

 

“Borrower” shall have the meaning assigned to such term in the preamble to this
Agreement.

 

“Borrowing” shall mean (a) a Standby Borrowing or (b) a Competitive Borrowing.

 

“Business Day” shall mean any day (other than a day which is a Saturday, Sunday
or legal holiday in the State of New York) on which banks are open for business
in New York City; provided, however, that, when used in connection with a
Eurodollar Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in dollar deposits in the London interbank
market.

 

“Capital Group Partners” shall mean Capital Group Partners, Inc., a New York
corporation.

 

“Capitalized Lease Obligations” of any Person shall mean the obligations of such
Person under any lease that would be capitalized on a balance sheet of such

 

5

--------------------------------------------------------------------------------


 

Person prepared in accordance with GAAP, and the amount of such obligations at
any time shall be the capitalized amount thereof at such time determined in
accordance with GAAP.

 

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986.

 

“CFC” shall mean a “controlled foreign corporation” within the meaning of
Section 957(a) of the Code.

 

A “Change in Control” shall be deemed to have occurred if, at any time, (a) less
than a majority of the members of the board of directors of the Borrower shall
be (i) individuals who are members of such board on the Restatement Effective
Date or (ii) individuals whose election, or nomination for election by the
Borrower’s stockholders, was approved by a vote of at least a majority of the
members of the board then in office who are individuals described in clause (i)
above or this clause (ii) or (b) any Person or any two or more Persons acting as
a partnership, limited partnership, syndicate or other group for the purpose of
acquiring, holding, voting or disposing of Equity Interests in the Borrower
shall become, according to public announcement or filing, the “beneficial owner”
(as defined in Rule 13d-3 under the Securities Exchange Act of 1934, as
amended), directly or indirectly, of Equity Interests in the Borrower
representing 35% or more (calculated in accordance with such Rule 13d-3) of the
combined voting power of the Borrower’s then outstanding voting Equity
Interests.

 

“Charges” shall have the meaning assigned to such term in Section 9.09.

 

“Citigroup Parties” shall have the meaning assigned to such term in Section
9.17(e).

 

“Closing Date” shall mean June 1, 2007, which is the date on which the
conditions specified in Section 4.01 of the Existing Credit Agreement were
satisfied.

 

“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
from time to time.

 

“Collateral” shall mean any and all assets, whether real or personal, tangible
or intangible, on which Liens are purported to be granted pursuant to the
Security Documents as security for the Obligations.

 

“Collateral Agreement” shall mean the Guarantee and Collateral Agreement among
the Borrower, the other Loan Parties and the Agent, substantially in the form of
Exhibit E, together with all supplements thereto.

 

“Collateral and Guarantee Requirement” shall mean, at any time, the requirement
that:

 

6

--------------------------------------------------------------------------------


 

(A)  THE AGENT SHALL HAVE RECEIVED FROM THE BORROWER AND EACH DESIGNATED
SUBSIDIARY EITHER (I) A COUNTERPART OF THE COLLATERAL AGREEMENT DULY EXECUTED
AND DELIVERED ON BEHALF OF SUCH PERSON OR (II) IN THE CASE OF ANY PERSON THAT
BECOMES A DESIGNATED SUBSIDIARY AFTER THE RESTATEMENT EFFECTIVE DATE, A
SUPPLEMENT TO THE COLLATERAL AGREEMENT, IN THE FORM SPECIFIED THEREIN, DULY
EXECUTED AND DELIVERED ON BEHALF OF SUCH PERSON, TOGETHER WITH SUCH DOCUMENTS
AND LEGAL OPINIONS AS THE AGENT MAY REASONABLY REQUEST;

 

(B)  ALL EQUITY INTERESTS IN THE SUBSIDIARIES (OTHER THAN JANUS CAPITAL
MANAGEMENT LLC AND THE EXCLUDED SUBSIDIARY) OWNED BY OR ON BEHALF OF ANY LOAN
PARTY SHALL HAVE BEEN PLEDGED PURSUANT TO THE COLLATERAL AGREEMENT AND, IN THE
CASE OF EQUITY INTERESTS IN ANY FOREIGN SUBSIDIARY, WHERE REASONABLY REQUESTED
BY THE AGENT IN CONNECTION WITH A PLEDGE OF SUCH EQUITY INTERESTS, A FOREIGN
PLEDGE AGREEMENT (PROVIDED THAT THE LOAN PARTIES SHALL NOT BE REQUIRED TO PLEDGE
MORE THAN 65% OF THE OUTSTANDING VOTING EQUITY INTERESTS OF ANY CFC), AND THE
AGENT SHALL, TO THE EXTENT REQUIRED BY THE COLLATERAL AGREEMENT, HAVE RECEIVED
CERTIFICATES OR OTHER INSTRUMENTS REPRESENTING ALL SUCH EQUITY INTERESTS,
TOGETHER WITH UNDATED STOCK POWERS OR OTHER INSTRUMENTS OF TRANSFER WITH RESPECT
THERETO ENDORSED IN BLANK, TOGETHER WITH SUCH DOCUMENTS AND LEGAL OPINIONS AS
THE AGENT MAY REASONABLY REQUEST;

 

(C)  (I) ALL INDEBTEDNESS OF THE BORROWER AND EACH SUBSIDIARY AND (II) ALL
INDEBTEDNESS OF ANY OTHER PERSON IN A PRINCIPAL AMOUNT OF $3,000,000 OR MORE
THAT, IN THE CASE OF CLAUSES (I) AND (II) ABOVE, IS OWING TO ANY LOAN PARTY
SHALL BE EVIDENCED BY A PROMISSORY NOTE (WHICH MAY BE A GLOBAL NOTE IN
SUBSTANTIALLY THE FORM OF EXHIBIT F OR OTHERWISE IN A FORM REASONABLY
SATISFACTORY TO THE AGENT) THAT SHALL HAVE BEEN PLEDGED PURSUANT TO THE
COLLATERAL AGREEMENT, AND THE AGENT SHALL HAVE RECEIVED ALL SUCH PROMISSORY
NOTES, TOGETHER WITH UNDATED INSTRUMENTS OF TRANSFER WITH RESPECT THERETO
ENDORSED IN BLANK;

 

(D)  ALL DOCUMENTS AND INSTRUMENTS, INCLUDING UNIFORM COMMERCIAL CODE FINANCING
STATEMENTS, REQUIRED BY APPLICABLE LAW OR REASONABLY REQUESTED BY THE AGENT TO
BE FILED, REGISTERED OR RECORDED TO CREATE THE LIENS INTENDED TO BE CREATED BY
THE SECURITY DOCUMENTS AND PERFECT SUCH LIENS TO THE EXTENT REQUIRED BY, AND
WITH THE PRIORITY REQUIRED BY, THE SECURITY DOCUMENTS, SHALL HAVE BEEN FILED,
REGISTERED OR RECORDED OR DELIVERED TO THE AGENT FOR FILING, REGISTRATION OR
RECORDING;

 

(E)  THE AGENT SHALL HAVE RECEIVED (I) COUNTERPARTS OF A MORTGAGE WITH RESPECT
TO EACH MORTGAGED PROPERTY DULY EXECUTED AND DELIVERED BY THE RECORD OWNER OF
SUCH MORTGAGED PROPERTY, (II) A POLICY OR POLICIES OF TITLE INSURANCE ISSUED BY
A NATIONALLY RECOGNIZED TITLE INSURANCE COMPANY INSURING THE LIEN OF EACH SUCH
MORTGAGE AS A VALID AND ENFORCEABLE FIRST LIEN ON THE MORTGAGED PROPERTY
DESCRIBED THEREIN, FREE OF ANY OTHER LIENS EXCEPT AS PERMITTED BY SECTION 6.02,
TOGETHER WITH SUCH ENDORSEMENTS, COINSURANCE AND REINSURANCE AS THE AGENT MAY
REASONABLY REQUEST, (III) IF ANY MORTGAGED PROPERTY IS LOCATED IN AN AREA
DETERMINED BY THE FEDERAL EMERGENCY MANAGEMENT AGENCY TO HAVE SPECIAL

 

7

--------------------------------------------------------------------------------


 

FLOOD HAZARDS, EVIDENCE OF SUCH FLOOD INSURANCE AS MAY BE REQUIRED UNDER
APPLICABLE LAW, INCLUDING REGULATION H OF THE BOARD, AND (IV) SUCH LEGAL
OPINIONS AND OTHER DOCUMENTS AS THE AGENT MAY REASONABLY REQUEST WITH RESPECT TO
ANY SUCH MORTGAGE OR MORTGAGED PROPERTY;

 

(F)  WITH RESPECT TO (I) EACH DEPOSIT ACCOUNT (OTHER THAN (A) ANY EXCLUDED
DEPOSIT ACCOUNT AND (B) DEPOSIT ACCOUNTS THE DAILY BALANCE IN WHICH DOES NOT AT
ANY TIME EXCEED $2,000,000 FOR ANY SUCH ACCOUNT OR $5,000,000 IN THE AGGREGATE
FOR ALL SUCH ACCOUNTS) AND (II) EACH SECURITIES ACCOUNT (OTHER THAN ANY EXCLUDED
SECURITIES ACCOUNT), IN THE CASE OF CLAUSES (I) AND (II) ABOVE, MAINTAINED BY
ANY LOAN PARTY WITH ANY DEPOSITARY BANK OR SECURITIES INTERMEDIARY THE ASSETS IN
WHICH ARE OWNED BY ANY LOAN PARTY, THE AGENT SHALL HAVE RECEIVED A COUNTERPART
OF A CONTROL AGREEMENT, DULY EXECUTED AND DELIVERED BY THE APPLICABLE LOAN PARTY
AND SUCH DEPOSITARY BANK OR SECURITIES INTERMEDIARY, AS THE CASE MAY BE; AND

 

(G)  EACH LOAN PARTY SHALL HAVE OBTAINED ALL CONSENTS AND APPROVALS REQUIRED TO
BE OBTAINED BY IT IN CONNECTION WITH THE EXECUTION AND DELIVERY OF ALL SECURITY
DOCUMENTS TO WHICH IT IS A PARTY, THE PERFORMANCE OF ITS OBLIGATIONS THEREUNDER
AND THE GRANTING BY IT OF THE LIENS THEREUNDER.

 

The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of title insurance, legal opinions
or other deliverables with respect to, particular assets of the Loan Parties, or
the provision of a Guarantee by any Subsidiary that is not a Loan Party, if and
to the extent that, and for so long as, (i) the Agent, in consultation with the
Borrower, determines that the cost or other burden to the Borrower and the
Subsidiaries of creating or perfecting such pledges or security interests in
such assets (including in any real property owned in fee by any Loan Party), or
obtaining such title insurance, legal opinions or other deliverables in respect
of such assets or the provision of such Guarantee (taking into account any
adverse tax consequences to the Borrower and the Subsidiaries (including the
imposition of withholding or other material Taxes)), shall be excessive in view
of the benefits to be obtained by the Lenders therefrom or (ii) the applicable
Loan Party or the applicable Subsidiary shall be prohibited by law or regulation
from creating or perfecting such security interests in such assets or providing
such Guarantee, as the case may be.  The Agent may grant extensions of time for
the creation and perfection of security interests in or the obtaining of title
insurance, legal opinions or other deliverables with respect to particular
assets (including extensions beyond the Restatement Effective Date) where it
determines that such action cannot be accomplished or accomplished without undue
effort or expense by the time or times at which it would otherwise be required
to be accomplished by this Agreement or the Security Documents.

 

“Commitment” shall mean, with respect to each Lender, the commitment of such
Lender to make Standby Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Credit Exposure hereunder,
as such commitment may be (a) reduced from time to time pursuant to Section 2.11
and (b) reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to Section 9.04.  The initial amount of each Lender’s
Commitment is set forth

 

8

--------------------------------------------------------------------------------


 

on Schedule 2.01, or in the Assignment and Assumption pursuant to which such
Lender shall have assumed its Commitment, as applicable.  As of the Restatement
Effective Date, the aggregate amount of the Lenders’ Commitments is
$125,000,000.

 

“Commitment Fee” shall have the meaning assigned to such term in Section
2.06(a).

 

“Communications” shall have the meaning assigned to such term in Section
9.17(a).

 

“Competitive Bid” shall mean an offer by a Lender to make a Competitive Loan
pursuant to Section 2.03.

 

“Competitive Bid Accept/Reject Letter” shall mean a written notification made by
the Borrower pursuant to Section 2.03(d), which shall be in the form of Exhibit
A-4.

 

“Competitive Bid Rate” shall mean, as to any Competitive Bid made by a Lender,
(a) in the case of a Eurodollar Competitive Loan, the Margin and (b) in the case
of a Fixed Rate Loan, the fixed rate of interest, in each case, offered by the
Lender making such Competitive Bid with respect to such Loan.

 

“Competitive Bid Request” shall mean a written request made by the Borrower
pursuant to Section 2.03(a), which shall be in the form of Exhibit A-1.

 

“Competitive Borrowing” shall mean a borrowing consisting of a Competitive Loan
or concurrent Competitive Loans from a Lender or Lenders whose Competitive Bids
for such borrowing have been accepted by the Borrower pursuant to the bidding
procedure set forth in Section 2.03.

 

“Competitive Loan” shall mean a loan from a Lender to the Borrower pursuant to
the bidding procedure set forth in Section 2.03.  Each Competitive Loan shall be
a Eurodollar Competitive Loan or a Fixed Rate Loan.

 

“Confidential Memorandum” shall mean the Confidential Information Memorandum of
the Borrower dated April 2009.

 

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, plus (a) without duplication and to the extent deducted (or in the
case of (v) below, not included) in determining such Consolidated Net Income,
the sum for such period of (i) Consolidated Interest Expense, (ii) provision for
taxes for the Borrower and the Consolidated Subsidiaries, (iii) depreciation
expense or amortization expense (including amortization expense relating to
prepaid sales commissions, but net of the amount of sales commissions paid
during such period), (iv) impairment charges on the securities of Stanfield
Victoria Funding LLC in an aggregate amount for all periods not in excess of
$70,000,000, (v) cash payments received by the Borrower upon the termination of
hedging programs for the Borrower’s or any Consolidated Subsidiary’s mutual fund
unit awards program and (vi) realized losses from the sale of the securities of

 

9

--------------------------------------------------------------------------------


 

Stanfield Victoria Funding LLC in an aggregate amount for all periods not in
excess of $81,000,000,  minus (b) without duplication and to the extent included
in determining such Consolidated Net Income, gains from the reversal of
previously recognized impairment charges on the securities of Stanfield Victoria
Funding LLC in an aggregate amount for all periods not in excess of
$109,000,000, all determined in accordance with GAAP.

 

“Consolidated Interest Expense” shall mean, for any period, total interest
expense of the Borrower and the Consolidated Subsidiaries on a consolidated
basis for such period, determined in accordance with GAAP, including (a) the
amortization of debt discounts to the extent included in interest expense in
accordance with GAAP, (b) the amortization of all fees (including fees with
respect to interest rate protection agreements or other interest rate hedging
arrangements) payable in connection with the incurrence of Indebtedness to the
extent included in interest expense in accordance with GAAP and (c) the portion
of any rents payable under capital leases allocable to interest expense in
accordance with GAAP.

 

“Consolidated Net Income” shall mean, for any period, the net income of the
Borrower and the Consolidated Subsidiaries on a consolidated basis for such
period, determined in accordance with GAAP, but without giving effect to (a) any
extraordinary gains for such period, (b) any gains for such period relating to
the sale, transfer or other disposition of any assets of the Borrower or any
Consolidated Subsidiary (other than in the ordinary course of business), (c) any
costs, expenses or losses incurred during such period (which for each annual
period commencing on the Closing Date or any anniversary thereof shall not
exceed $200,000,000, and in the aggregate for all such periods shall not exceed
$600,000,000) consisting of or relating or attributable to (i) the sale,
transfer or other disposition, in whole or in part, of any Subsidiary or other
Affiliate of the Borrower, (ii) any exchange, repayment, prepayment, purchase or
redemption by the Borrower or any Consolidated Subsidiary of the outstanding
Indebtedness of the Borrower and (iii) any fines, penalties, damages, or
restitution or other settlement payments related to regulatory investigations
into trading practices in the mutual fund industry, (d) any costs, expenses or
losses incurred during such period consisting of or relating or attributable to
(i) non-cash write-downs of goodwill and intangible assets and (ii) any non-cash
amortization of long-term incentive compensation, but giving effect to any net
cash payments by the Borrower and the Consolidated Subsidiaries relating to
long-term incentive compensation, and (e)(i) non-cash extraordinary losses, (ii)
non-recurring cash charges relating to severance expense, (iii) non-recurring
cash charges relating to the settlement of a dispute with a former employee of
the Borrower (in an aggregate amount for all periods not to exceed $5,000,000),
(iv) unrealized gains or losses in net investments in seed financing for early
stage funds or portfolios or (v) non-cash non-recurring restructuring charges,
in each case incurred during such period; provided that there shall be excluded
the income of (A) the Excluded Subsidiary and (B) any Consolidated Subsidiary
that is not wholly owned by the Borrower to the extent such income or such
amounts are attributable to the noncontrolling interest in such Consolidated
Subsidiary.

 

10

--------------------------------------------------------------------------------


 

“Consolidated Subsidiary” shall mean each Subsidiary the financial statements of
which are required to be consolidated with the financial statements of the
Borrower in accordance with GAAP.

 

“Consolidated Total Assets” shall mean at any date the total assets of the
Borrower and the Consolidated Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP.

 

“Consolidated Total Indebtedness” shall mean at any date all Indebtedness of the
Borrower and the Consolidated Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP; provided that, in determining
Consolidated Total Indebtedness at any date, any Indebtedness that, at such
date, constitutes Delayed Application Replacement Indebtedness in respect of any
other Indebtedness shall be disregarded to the extent the principal amount of
such other Indebtedness is included in Consolidated Total Indebtedness at such
date.

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

 

“Control Agreement” shall mean, with respect to any deposit account or
securities account maintained by any Loan Party, a control agreement in form and
substance reasonably satisfactory to the Agent, duly executed and delivered by
such Loan Party and the depositary bank or the securities intermediary, as the
case may be, with which such account is maintained.

 

“Controlled Group” shall mean all trades or businesses (whether or not
incorporated) that, together with the Borrower or any Subsidiary, are treated as
a single employer under Section 414(b) or 414(c) of the Code or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, are treated as a
single employer under Section 414 of the Code.

 

“Default” shall mean any event or condition which is, or upon notice, lapse of
time or both would constitute, an Event of Default.

 

“Delayed Application Replacement Indebtedness” shall mean, in respect of any
Indebtedness (“Original Indebtedness”), Indebtedness that is incurred for the
purpose of refinancing or replacing such Original Indebtedness, but the proceeds
of which shall not have been applied to make such a refinancing or replacement
upon the incurrence thereof, if and for so long as (a) such Indebtedness
otherwise meets, with respect to such Original Indebtedness, the requirements
set forth in the definition of the term “Replacement Indebtedness” and (b) all
the proceeds of such Indebtedness are held in a deposit account of the Borrower
with respect to which the Agent shall have received counterparts of a Control
Agreement, duly executed by the Borrower and the depository bank with which such
deposit account is held, that shall provide that (A) the Agent shall have a
right of withdrawal with respect to such deposit account in the event an Event
of

 

11

--------------------------------------------------------------------------------


 

Default or any event that, upon the lapse of time would constitute an Event of
Default, under clause (b) or (c) of Article VII shall have occurred and be
continuing, and (B) the Borrower shall not have a right of withdrawal with
respect to such deposit account without the prior consent of the Agent (with the
Agent hereby consenting that the Borrower may withdraw funds from such account
if (i) at the time thereof, either (A) no Event of Default shall have occurred
and be continuing or (B)(1) no Event of Default, and no event that, upon lapse
of time would constitute an Event of Default, under clause (b) or (c) of Article
VII shall have occurred and be continuing and (2) no Loans shall be outstanding,
(ii) immediately following such withdrawal, such funds shall be applied to make
any such refinancing or replacement of such Original Indebtedness or to repay
such Indebtedness and (iii) the Borrower shall have delivered to the Agent a
certificate of a Financial Officer of the Borrower as to the matters set forth
in the preceding clauses (i) and (ii)); provided that any Indebtedness that
otherwise meets the requirements set forth in this definition shall cease to be
Delayed Application Replacement Indebtedness on the date that is 90 days
following the date of the incurrence thereof.  The Borrower hereby grants to the
Agent, for the benefit of the Secured Parties, a security interest in each such
deposit account and all moneys, investments and other property at any times held
in, or credited to, any such deposit account, as collateral for the payment and
performance of the Obligations.

 

“Designated Subsidiary” shall mean each Domestic Subsidiary, other than any
Subsidiary that (a) has assets with a total book value of $1,000,000 or less and
(b) does not have any Indebtedness outstanding.

 

“Disclosed Matter” shall mean the existence or occurrence of any matter which
has been disclosed by the Borrower (a) on Schedule 3.08, (b) in its Annual
Report on Form 10-K for the fiscal year ended December 31, 2008, its Quarterly
Report on Form 10-Q for the fiscal quarter ended March 31, 2009 and any Current
Report on Form 8-K filed with or furnished to the Securities and Exchange
Commission subsequent to the date of the filing or furnishing of such Quarterly
Report, in each case in the form such report has been filed with or furnished to
the Securities and Exchange Commission prior to the Restatement Effective Date,
or (c) in the Confidential Memorandum; provided that no matter shall constitute
a “Disclosed Matter” to the extent it shall prove to be, or shall become,
materially more adverse to the Borrower and the Subsidiaries, taken as a whole,
or to the Lenders than it would have reasonably appeared to be on the basis of
the disclosure contained in any of the documents referred to above.

 

“Disqualified Stock” shall mean, with respect to any Person, any Equity Interest
in such Person that by its terms (or by the terms of any security into which it
is convertible or for which it is exchangeable, either mandatorily or at the
option of the holder thereof), or upon the happening of any event or condition:

 

(A) MATURES OR IS MANDATORILY REDEEMABLE (OTHER THAN SOLELY FOR EQUITY INTERESTS
IN SUCH PERSON THAT DO NOT CONSTITUTE DISQUALIFIED STOCK AND CASH IN LIEU OF
FRACTIONAL SHARES OF SUCH EQUITY INTERESTS), WHETHER PURSUANT TO A SINKING FUND
OBLIGATION OR OTHERWISE;

 

12

--------------------------------------------------------------------------------


 

(B) IS CONVERTIBLE OR EXCHANGEABLE AT THE OPTION OF THE HOLDER THEREOF FOR
INDEBTEDNESS OR EQUITY INTERESTS (OTHER THAN SOLELY FOR EQUITY INTERESTS IN SUCH
PERSON THAT DO NOT CONSTITUTE DISQUALIFIED STOCK AND CASH IN LIEU OF FRACTIONAL
SHARES OF SUCH EQUITY INTERESTS); OR

 

(C) IS REDEEMABLE (OTHER THAN SOLELY FOR EQUITY INTERESTS IN SUCH PERSON THAT DO
NOT CONSTITUTE DISQUALIFIED STOCK AND CASH IN LIEU OF FRACTIONAL SHARES OF SUCH
EQUITY INTERESTS) OR IS REQUIRED TO BE REPURCHASED BY SUCH PERSON OR ANY OF ITS
AFFILIATES, IN WHOLE OR IN PART, AT THE OPTION OF THE HOLDER THEREOF;

 

in each case, on or prior to the date 180 days after the Maturity Date;
provided, however, that an Equity Interest in any Person that would not
constitute a Disqualified Stock but for terms thereof giving holders thereof the
right to require such Person to redeem or purchase such Equity Interest upon the
occurrence of an “asset sale” or a “change of control” shall not constitute a
Disqualified Stock if any such requirement becomes operative only after
repayment in full of all the Loans and all other Loan Documents Obligations that
are accrued and payable and the termination or expiration of the Total
Commitment.

 

“Domestic Subsidiary” shall mean any Subsidiary incorporated or organized under
the laws of the United States of America, any State thereof or the District of
Columbia.

 

“dollars” or “$” shall mean lawful money of the United States of America.

 

“Eligible Assignee” shall mean (a) a Lender, (b) an Affiliate of a Lender, or
(c) any other Person approved by (i) the Agent and (ii) unless an Event of
Default has occurred and is continuing at the time the applicable assignment is
effected in accordance with Section 9.04, the Borrower; provided, however, that
none of (x) the Borrower, (y) any Affiliate of the Borrower or (z) any
investment manager, any investment company or any similar entity that, in each
case, is managed or advised by the Borrower or an Affiliate of the Borrower
shall qualify as an Eligible Assignee.

 

“Environmental Lien” shall mean a Lien in favor of any governmental entity for
(a) any liability under Federal or state environmental laws or regulations
(including RCRA and CERCLA) or (b) damages arising from costs incurred by such
governmental entity in response to a release of a hazardous or toxic waste,
substance or constituent, or other substance into the environment.

 

“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests, beneficial interests or other ownership interests, whether
voting or nonvoting, in a Person, and any warrants, options or other rights
entitling the holder thereof to purchase or acquire any of the foregoing.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

13

--------------------------------------------------------------------------------


 

“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.

 

“Eurodollar Competitive Borrowing” shall mean a Borrowing comprised of
Eurodollar Competitive Loans.

 

“Eurodollar Competitive Loan” shall mean any Competitive Loan bearing interest
at a rate determined by reference to the LIBO Rate in accordance with Article
II.

 

“Eurodollar Loan” shall mean any Eurodollar Competitive Loan or Eurodollar
Standby Loan.

 

“Eurodollar Standby Borrowing” shall mean a Borrowing comprised of Eurodollar
Standby Loans.

 

“Eurodollar Standby Loan” shall mean any Standby Loan bearing interest, other
than pursuant to the definition of the term “Alternate Base Rate”, at a rate
determined by reference to the Adjusted LIBO Rate in accordance with Article II.

 

“Event of Default” shall have the meaning assigned to such term in Article VII.

 

“Excluded Deposit Account” shall mean any deposit account maintained by any Loan
Party with any depository bank the funds in which are used solely for the
payment of salaries and wages, workers’ compensation and similar expenses.

 

“Excluded Securities” shall mean securities owned by the Borrower or any
Subsidiary that are held in any Excluded Securities Account.

 

“Excluded Securities Account” shall mean one or more securities accounts
maintained by any Loan Party with any securities intermediary that is, or that
the Borrower determines could be, a counterparty to one or more Specified
Hedging Agreements with the Borrower or any Subsidiary; provided that the net
book value of the cash, securities and other property maintained in all such
securities accounts shall not at any time exceed $55,000,000.

 

“Excluded Subsidiary” shall mean Janus Capital Trust Manager Limited; provided
that (a) Janus Capital Trust Manager Limited shall be in compliance with Section
6.11 and (b) the Board of Directors of Janus Capital Trust Manager Limited shall
not be under the Control of the Borrower (it being understood that the ownership
of Equity Interests in Janus Capital Trust Manager Limited shall not, in itself
and without regard to any other means of directing the management or policies of
Janus Capital Trust Manager Limited, be deemed to constitute Control).

 

“Excluded Taxes” shall mean, with respect to any Recipient and without
duplication, any of the following:

 

14

--------------------------------------------------------------------------------


 

(A)  TAXES IMPOSED ON ANY RECIPIENT’S NET INCOME, OR OTHER SIMILAR TAXES IMPOSED
IN LIEU THEREOF, AND FRANCHISE TAXES IMPOSED ON SUCH RECIPIENT BY THE UNITED
STATES OR ANY JURISDICTION UNDER THE LAWS OF WHICH IT IS ORGANIZED OR IN WHICH
ITS APPLICABLE LENDING OFFICE IS LOCATED OR ANY POLITICAL SUBDIVISION THEREOF;

 

(B)  TAXES ATTRIBUTABLE TO SUCH RECIPIENT’S FAILURE TO COMPLY WITH
SECTION 2.19(F); AND

 

(C)  U.S. FEDERAL TAXES IMPOSED BY ANY LAW IN EFFECT AT THE TIME SUCH RECIPIENT
(OTHER THAN AN ASSIGNEE UNDER SECTION 2.20) BECOMES A PARTY HERETO OR DESIGNATES
A NEW LENDING OFFICE (EXCEPT TO THE EXTENT THAT, PURSUANT TO SECTION 2.19(A),
AMOUNTS WITH RESPECT TO SUCH TAXES WERE PAYABLE TO (I) SUCH RECIPIENT’S ASSIGNOR
IMMEDIATELY BEFORE SUCH RECIPIENT BECAME A PARTY HERETO PURSUANT TO AN
ASSIGNMENT OR (II) SUCH RECIPIENT IMMEDIATELY BEFORE IT DESIGNATED SUCH NEW
LENDING OFFICE).

 

“Existing Credit Agreement” shall have the meaning assigned to such term in the
recitals to this Agreement.

 

“Federal Funds Effective Rate” shall mean, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers on such day, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published on such next succeeding Business Day, the Federal Funds
Effective Rate shall be the average (rounded upwards, if necessary, to the next
1/100 of 1%) of the quotations for such day for such transactions received by
the Agent from three Federal funds brokers of recognized standing selected by
it.

 

“Fee Letter” shall mean, collectively, the letter agreement dated May 14, 2007,
and the letter agreement dated April 3, 2009, in each case, among the Borrower,
the Agent and Citigroup Global Markets Inc.

 

“Fees” shall mean the Commitment Fee and the Agent’s Fees.

 

“Finance Subsidiary” shall mean any special purpose Subsidiary engaged solely in
purchasing, owning and financing receivables as part of a Permitted B Share True
Sale Transaction.

 

“Financial Officer” of any Person shall mean the chief financial officer,
principal accounting officer, treasurer, assistant treasurer, controller or
assistant controller of such Person.

 

“Fixed Rate Borrowing” shall mean a Borrowing comprised of Fixed Rate Loans.

 

15

--------------------------------------------------------------------------------


 

“Fixed Rate Loan” shall mean any Competitive Loan bearing interest at a fixed
percentage rate per annum (expressed in the form of a decimal to no more than
four decimal places) specified by the Lender making such Loan in its Competitive
Bid.

 

“Foreign Pledge Agreement” shall mean a pledge or charge agreement with respect
to Equity Interests in a Foreign Subsidiary, in form and substance reasonably
satisfactory to the Agent.

 

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

 

“FSA” shall mean the United Kingdom Financial Services Authority.

 

“GAAP” shall mean United States generally accepted accounting principles,
applied on a consistent basis.

 

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national body exercising such function, such as
the European Union or the European Central Bank).

 

“Granting Lender” shall have the meaning assigned to such term in
Section 9.04(f).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any monetary obligation of the guarantor, direct or indirect, (a) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.

 

“Hedging Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value, any similar
transaction or any combination of the foregoing transactions; provided that no
phantom stock or similar plan providing

 

16

--------------------------------------------------------------------------------


 

for payments only on account of services provided by current or former
directors, officers, employees or consultants of the Borrower or any Subsidiary
shall be a Hedging Agreement.

 

“Hybrid Capital Security” shall mean any hybrid capital security issued by the
Borrower that has been accorded a “percentage of equity” or like treatment by
Moody’s or S&P.

 

“Hybrid Capital Security Equity Percentage” shall mean, with respect to any
Hybrid Capital Security, the percentage accorded equity treatment by Moody’s or
S&P for such Hybrid Capital Security, as determined by such rating agencies at
the time such Hybrid Capital Security is issued.  For purposes of the foregoing,
if the Hybrid Capital Security Equity Percentage established or deemed to have
been established by Moody’s and S&P for any Hybrid Capital Security shall
differ, then the Hybrid Capital Security Equity Percentage shall be deemed to be
the higher of the two Hybrid Capital Security Equity Percentages.

 

“IFRS” shall mean International Financial Reporting Standards, applied on a
consistent basis.

 

“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes, acceptances, equipment trust
certificates or similar instruments, (c) all obligations of such Person issued
or assumed as the deferred purchase price of property or services, other than
(i) accounts payable arising in the ordinary course of such Person’s business on
terms customary in the trade and (ii) deferred compensation, (d) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not such Indebtedness has
been assumed (with the amount of the resulting Indebtedness of such Person being
valued, as of the date of determination, at the lesser of (i) the amount of
Indebtedness so secured and (ii) the fair market value of the property securing
such Indebtedness), (e) all Capitalized Lease Obligations of such Person,
(f) all Guarantees by such Person of Indebtedness of others, (g) all
obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty, (h) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances,
(i) all Attributable Debt in respect of any Sale and Leaseback Transaction of
such Person and (j) all Disqualified Stock in such Person, valued, as of the
date of determination, at the greater of (i) the maximum aggregate amount that
would be payable upon maturity, redemption, repayment or repurchase thereof (or
of Disqualified Stock or Indebtedness into which such Disqualified Equity
Interests are convertible or exchangeable) and (ii) the maximum liquidation
preference of such Disqualified Stock.  The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness provide that
such Person is not liable therefor.

 

17

--------------------------------------------------------------------------------


 

“Indemnified Taxes” shall mean Taxes (including Other Taxes) other than Excluded
Taxes.

 

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

 

“Index Debt” shall mean senior, unsecured, long-term indebtedness for borrowed
money of the Borrower that is not guaranteed by any other Person or subject to
any other credit enhancement.

 

“INTECH” shall mean INTECH Investment Management LLC, a Delaware limited
liability company (formerly known as Enhanced Investment Technologies, LLC).

 

“Intellectual Property” shall have the meaning assigned to such term in the
Collateral Agreement.

 

“Interest Coverage Ratio” shall mean for any period of four consecutive fiscal
quarters ended on the last day of any fiscal quarter, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.

 

“Interest Election Request” shall have the meaning assigned to such term in
Section 2.05(b).

 

“Interest Payment Date” shall mean, (a) with respect to any ABR Loan, the last
day of each March, June, September and December, and (b) with respect to any
Eurodollar Loan or any Fixed Rate Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Loan with an Interest Period of more than three months’ duration or a
Fixed Rate Loan with an Interest Period of more than 90 days’ duration, each day
that would have been an Interest Payment Date for such Loan had successive
Interest Periods of three months’ duration or 90 days’ duration, as the case may
be, been applicable to such Loan.

 

“Interest Period” shall mean (a) as to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is 1, 2, 3, 6 or, if available to all the
Lenders, 9 or 12 months thereafter, as the Borrower may elect, and (b) as to any
Fixed Rate Borrowing, the period commencing on the date of such Borrowing and
ending on the date specified in the Competitive Bids in which the offers to make
the Fixed Rate Loans comprising such Borrowing were extended, which shall not be
later than 360 days after the date of such Borrowing; provided that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of Eurodollar Borrowings only, such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (ii) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last

 

18

--------------------------------------------------------------------------------


 

Business Day of the last calendar month of such Interest Period.  For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and, in the case of a Standby Borrowing, thereafter shall be
the effective date of the most recent conversion or continuation of such
Borrowing.

 

“Investment” shall mean, with respect to a specified Person, any Equity
Interests, evidences of Indebtedness or other securities (including any option,
warrant or other right to acquire any of the foregoing) of, or any capital
contribution or loans or advances (other than advances made in the ordinary
course of business that would be recorded as accounts receivable on the balance
sheet of the specified Person prepared in accordance with GAAP) to, Guarantees
of any Indebtedness or other obligations of, or any other investment in, any
other Person that are held or made by the specified Person.  The amount, as of
any date of determination, of (a) any Investment in the form of a loan or an
advance shall be the principal amount thereof outstanding on such date, (b) any
Investment in the form of a Guarantee shall be the principal amount outstanding
on such date of Indebtedness or other obligation guaranteed thereby (or, in the
case of a Guarantee of an obligation that does not have a principal amount, the
maximum monetary exposure of the guarantor as of such date under such Guarantee
(as determined reasonably and in good faith by a Financial Officer of the
Borrower)), (c) any Investment in the form of a transfer of cash or other
property by the investor to the investee, including any such transfer in the
form of a capital contribution, shall be the amount of such cash or the fair
market value (as determined reasonably and in good faith by a Financial Officer
of the Borrower) of such other property as of the time of the transfer, without
any adjustment for increases or decreases in value of, or write-ups, write-downs
or write offs with respect to, such Investment, (d) any Investment (other than
any Investment referred to in clause (a), (b) or (c) above) by the specified
Person in the form of a purchase or other acquisition for value of any Equity
Interests, evidences of Indebtedness or other securities of any other Person
shall be the original cost of such Investment (including any Indebtedness
assumed in connection therewith), plus the cost of all additions, as of such
date, thereto, and minus the amount, as of such date, of any portion of such
Investment repaid to the investor in cash as a repayment of principal or a
return of capital, as the case may be, but without any other adjustment for
increases or decreases in value of, or write-ups, write-downs or write-offs with
respect to, such Investment, and (e) any Investment (other than any Investment
referred to in clause (a), (b), (c) or (d) above) by the specified Person in any
other Person resulting from the issuance by such other Person of its Equity
Interests to the specified Person shall be the fair market value (as determined
reasonably and in good faith by a Financial Officer of the Borrower) of such
Equity Interests at the time of the issuance thereof.

 

“IP Security Agreements” shall have the meaning assigned to such term in the
Collateral Agreement.

 

“IRS” shall mean the United States Internal Revenue Service.

 

“Janus Capital International Limited” shall mean Janus Capital International
Limited, a company incorporated under the laws of England and Wales.

 

19

--------------------------------------------------------------------------------


 

“Janus Capital Management LLC” shall mean Janus Capital Management LLC, a
Delaware limited liability company.

 

“Janus Capital Trust Manager Limited” shall mean Janus Capital Trust Manager
Limited, an Irish single-member private company limited by shares.

 

“Janus International Holding LLC” shall mean Janus International Holding LLC, a
Nevada limited liability company.

 

“JCIL Distributions Amount” shall mean, at any time, the aggregate amount of
dividends and other Restricted Payments made by Janus Capital International
Limited to Janus International Holding LLC in cash since the Restatement
Effective Date and on or prior to such time.

 

“Lenders” shall mean the Persons listed on Schedule 2.01 and any other Person
that shall have become a party hereto pursuant to an Assignment and Assumption,
other than any such Person that shall have ceased to be a party hereto pursuant
to an Assignment and Assumption.

 

“Leverage Ratio” shall mean, on any date, the ratio of (a) Consolidated Total
Indebtedness as of such date, excluding, to the extent otherwise included
therein, for each Hybrid Capital Security the product obtained by multiplying
(i) the aggregate amount of such Hybrid Capital Security outstanding as of such
date by (ii) the Hybrid Capital Equity Security Percentage for such Hybrid
Capital Security as of such date, to (b) Consolidated EBITDA for the period of
four consecutive fiscal quarters of the Borrower ended on such date (or, if such
date is not the last day of a fiscal quarter, on the last day of the fiscal
quarter of the Borrower most recently ended prior to such date).

 

“LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate appearing on the Reuters “LIBOR01” screen (or on any
successor or substitute screen of such service, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such screen of such service, as determined by the Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for dollar deposits with a maturity comparable to
such Interest Period.  In the event that such rate is not available at such time
for any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowings
for such Interest Period shall be the average (rounded upward to the nearest
whole multiple of 1/16 of 1% per annum, if such average is not such a multiple)
of the rate per annum at which dollar deposits are offered by the principal
office of each of the Reference Banks in London, England to prime banks in the
London interbank market at 11:00 a.m., London time, two Business Days before the
first day of such Interest Period in an amount substantially equal to the amount
that would be the Reference Banks’ respective ratable shares of such Eurodollar
Borrowing if such Eurodollar Borrowing were to be a Standby Borrowing to be
outstanding during such Interest Period and for a period equal to such Interest
Period.

 

20

--------------------------------------------------------------------------------


 

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, hypothecation, charge, security interest or other encumbrance on,
in or of such asset, including any agreement to provide any of the foregoing and
any arrangement entered into for the purpose of making particular assets
available to satisfy any Indebtedness or other obligation and having the effect
of any of the foregoing, (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities. For the avoidance of doubt, the term “Lien” shall not include
licenses of Intellectual Property.

 

“LLC Guarantee” shall mean the Guarantee Agreement dated as of June 1, 2007,
between Janus Capital Management LLC and the Agent.

 

“Loan” shall mean a Competitive Loan or a Standby Loan, whether made as a
Eurodollar Loan, an ABR Loan or a Fixed Rate Loan, each as permitted hereby.

 

“Loan Document Obligations” shall have the meaning assigned to such term in the
Collateral Agreement.

 

“Loan Documents” shall mean this Agreement, the Amendment Agreement, the
Collateral Agreement, the other Security Documents, the Fee Letter and the LLC
Guarantee.

 

“Loan Parties” shall mean the Borrower and the Subsidiary Loan Parties.

 

“Long-Term Assets Under Management” shall mean, as of the close of business in
New York City on any Business Day, the daily total of long-term assets under
management of the Borrower and the Consolidated Subsidiaries on such date
(excluding money market fund assets), determined in a manner consistent with the
calculation methodology reported in the Borrower’s Annual Report on Form 10-K
for the fiscal year ended December 31, 2008 (as the same may be amended or
restated to correct any misstatements therein).

 

“Margin” shall mean, as to any Eurodollar Competitive Loan, the margin
(expressed as a percentage rate per annum in the form of a decimal to no more
than four decimal places) to be added to or subtracted from the LIBO Rate in
order to determine the interest rate applicable to such Loan, as specified in
the Competitive Bid relating to such Loan.

 

“Margin Stock” shall have the meaning given such term under Regulation U.

 

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, assets, liabilities, operations, financial condition or prospects of
the Borrower and the Subsidiaries, taken as a whole, (b) the ability of the
Borrower or any other Loan Party to perform any of its obligations under any
Loan Document or (c) the rights of or

 

21

--------------------------------------------------------------------------------


 

benefits available to the Lenders under any Loan Document; provided that, for
purposes of clause (a) above, no Disclosed Matter shall constitute a Material
Adverse Effect.

 

“Material Indebtedness” shall mean Indebtedness (other than the Loans and
Guarantees under the Loan Documents) in an aggregate principal amount of
$25,000,000 or more or obligations in respect of one or more Hedging Agreements
in an aggregate principal amount of $25,000,000 or more, in either case, of any
one or more of the Borrower and the Subsidiaries.  For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of the Borrower
or any Subsidiary in respect of any Hedging Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that the
Borrower or such Subsidiary would be required to pay if such Hedging Agreement
were terminated at such time.

 

“Maturity Date” shall mean December 1, 2010.

 

“Maximum Availability” shall mean, for any day, the applicable dollar amount set
forth below based upon the dollar amount of Long-Term Assets Under Management:

 

Long-Term Assets Under Management

 

Amount

 

 

 

 

 

Category 1

 

Greater than or equal to $105,000,000,000:

 

$

125,000,000

 

 

 

 

 

Category 2

 

Less than $105,000,000,000 and greater than or equal to $100,000,000,000:

 

$

100,000,000

 

 

 

 

 

Category 3

 

Less than $100,000,000,000 and greater than or equal to $95,000,000,000:

 

$

75,000,000

 

 

 

 

 

Category 4

 

Less than $95,000,000,000 and greater than or equal to $85,000,000,000:

 

$

50,000,000

 

 

 

 

 

Category 5

 

Less than $85,000,000,000

 

$

0

 

 

For purposes of the foregoing, Long-Term Assets Under Management shall be
determined (a) as of the Restatement Effective Date, by reference to the
certificate of the chief financial officer of the Borrower delivered pursuant to
Section 3(a)(iii) of the Amendment Agreement, and (b) as of any day thereafter,
subject to the immediately following sentence, by reference to the certificate
most recently delivered pursuant to Section 5.04(g), 5.04(h) or 5.04(i).  Each
change in Maximum Availability resulting from a change in Long-Term Assets Under
Management from one Category to another shall become effective only if Long-Term
Assets Under Management shall have been at a level

 

22

--------------------------------------------------------------------------------


 

indicating a new Category for five consecutive Business Days (and shall become
effective as of the day immediately following such fifth consecutive Business
Day).

 

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

 

“Minimum AUM” shall mean $80,000,000,000.

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Mortgage” shall mean a mortgage, deed of trust, assignment of leases and rents,
leasehold mortgage or other security document granting a Lien on any Mortgaged
Property to secure the Obligations.  Each Mortgage shall be reasonably
satisfactory in form and substance to the Agent.

 

“Mortgaged Property” shall mean each parcel of real property owned in fee by a
Loan Party, and the improvements thereto, that has a book or fair market value
of $1,000,000 or more.

 

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA as to which the Borrower or any member of the
Controlled Group may have any liability.

 

“Net Proceeds” shall mean, with respect to any event (a) the cash proceeds
received in respect of such event, including any cash received in respect of any
noncash proceeds, but only as and when received, net of (b) the sum, without
duplication, of (i) all reasonable fees and out-of-pocket expenses paid in
connection with such event by the Borrower and the Subsidiaries to Persons that
are not Affiliates of the Borrower or any Subsidiary (including, in the case of
the issuance of any preferred Equity Interests in the Borrower, underwriting
discounts and commissions paid in connection therewith), (ii) in the case of a
sale, transfer or other disposition of any asset, the amount of all payments
required to be made by the Borrower and the Subsidiaries as a result of such
event to repay secured Indebtedness (other than Loans) and (iii) the amount of
all Taxes paid (or reasonably estimated to be payable) by the Borrower and the
Subsidiaries, and the amount of any reserves established by the Borrower and the
Subsidiaries to fund contingent liabilities reasonably estimated to be payable,
in each case during the year that such event occurred or the next succeeding
year and that are directly attributable to such event (as determined reasonably
and in good faith by a Financial Officer of the Borrower).

 

“New Lending Office” shall have the meaning assigned to such term in
Section 2.19(f).

 

“Obligations” shall have the meaning assigned to such term in the Collateral
Agreement.

 

“Other Taxes” shall mean all present or future stamp, court, documentary,
excise, property, intangible, recording, filing or similar Taxes that arise from
any

 

23

--------------------------------------------------------------------------------


 

payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document.

 

“Participant Register” shall have the meaning assigned to such term in
Section 9.04(e).

 

“Patriot Act” shall have the meaning assigned to such term in Section 9.18.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

 

“Perfection Certificate” shall mean the Perfection Certificate delivered on the
Restatement Effective Date pursuant to Section 3(d) of the Amendment Agreement.

 

“Perkins” shall mean Perkins Investment Management LLC, a Delaware limited
liability company (formerly known as Perkins, Wolf, McDonnell and Company LLC).

 

“Permitted B Share Recourse Financing Transaction” shall mean any pledge by the
Borrower of the B Share Fees to third parties in order to secure Indebtedness
extended to the Borrower by such third parties; provided that the Agent shall be
reasonably satisfied with the structure and documentation for such transaction
and that the terms of such transaction, including the advance rate and any
termination events, shall be consistent with those prevailing in the market at
the time for similar transactions.

 

“Permitted B Share Transaction” shall mean a Permitted B Share True Sale
Transaction or a Permitted B Share Recourse Financing Transaction.

 

“Permitted B Share True Sale Transaction” shall mean any sale by the Borrower of
B Share Fees to a B Share Purchaser in a true sale transaction without any
recourse based upon the collectability of the B Share Fees sold and the sale or
pledge of such B Share Fees (or an interest therein) by such B Share Purchaser,
in each case without any Guarantee by, or other recourse to, or credit support
by, the Borrower or any Subsidiary (other than to such B Share Purchaser, if it
is a Finance Subsidiary) or recourse to any assets of the Borrower or any
Subsidiary; provided that the Agent shall be reasonably satisfied with the
structure and documentation for such transaction and that the terms of such
transaction, including the price at which B Share Fees are sold to such B Share
Purchaser and any termination events, shall be consistent with those prevailing
in the market at the time for similar transactions.

 

“Permitted Investments” shall mean:

 

(A)  DIRECT OBLIGATIONS OF, OR OBLIGATIONS AS TO WHICH THE PRINCIPAL OF AND
INTEREST ON ARE UNCONDITIONALLY GUARANTEED BY, THE UNITED STATES OF AMERICA (OR
ANY AGENCY THEREOF TO THE EXTENT SUCH OBLIGATIONS ARE BACKED BY THE FULL FAITH
AND

 

24

--------------------------------------------------------------------------------


 

CREDIT OF THE UNITED STATES OF AMERICA), IN EACH CASE MATURING WITHIN ONE YEAR
FROM THE DATE OF ACQUISITION THEREOF;

 

(B)  INVESTMENTS IN COMMERCIAL PAPER MATURING WITHIN 270 DAYS FROM THE DATE OF
ACQUISITION THEREOF AND HAVING, AT SUCH DATE OF ACQUISITION, THE HIGHEST CREDIT
RATING OBTAINABLE FROM S&P OR MOODY’S;

 

(C)  INVESTMENTS IN CERTIFICATES OF DEPOSIT, BANKER’S ACCEPTANCES AND TIME
DEPOSITS MATURING WITHIN 180 DAYS FROM THE DATE OF ACQUISITION THEREOF ISSUED OR
GUARANTEED BY OR PLACED WITH, AND MONEY MARKET DEPOSIT ACCOUNTS ISSUED OR
OFFERED BY, ANY DOMESTIC OFFICE OF ANY COMMERCIAL BANK ORGANIZED UNDER THE LAWS
OF THE UNITED STATES OF AMERICA OR ANY STATE THEREOF THAT HAS A COMBINED CAPITAL
AND SURPLUS AND UNDIVIDED PROFITS OF NOT LESS THAN $500,000,000;

 

(D)  FULLY COLLATERALIZED REPURCHASE AGREEMENTS WITH A TERM OF NOT MORE THAN 30
DAYS FOR SECURITIES DESCRIBED IN CLAUSE (A) ABOVE AND ENTERED INTO WITH A
FINANCIAL INSTITUTION SATISFYING THE CRITERIA DESCRIBED IN CLAUSE (C) ABOVE;

 

(E)  MONEY MARKET FUNDS THAT (I) COMPLY WITH THE CRITERIA SET FORTH IN RULE 2A-7
UNDER THE INVESTMENT COMPANY ACT OF 1940, (II) ARE RATED AAA BY S&P AND AAA BY
MOODY’S AND (III) HAVE PORTFOLIO ASSETS OF AT LEAST $5,000,000,000; AND

 

(F)  IN THE CASE OF ANY FOREIGN SUBSIDIARY, OTHER SHORT-TERM INVESTMENTS THAT
ARE ANALOGOUS TO THE FOREGOING, ARE OF COMPARABLE CREDIT QUALITY AND ARE
CUSTOMARILY USED BY COMPANIES IN THE JURISDICTION OF SUCH FOREIGN SUBSIDIARY FOR
CASH MANAGEMENT PURPOSES.

 

“Person” shall mean any natural person, corporation, trust, joint venture,
association, company, partnership, limited liability company, Governmental
Authority or other entity.

 

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) that is subject to Title IV of ERISA or subject to the minimum funding
standards under Section 412 of the Code or Section 302 of ERISA sponsored,
maintained or contributed to by the Borrower or any member of the Controlled
Group.

 

“Platform” shall have the meaning assigned to such term in Section 9.17(b).

 

“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by the Agent as its prime rate in effect at its principal office in
New York City.  The Prime Rate is not intended to be the lowest rate of interest
charged by the Agent in connection with extensions of credit to debtors. Each
change in the Prime Rate shall be effective on the date such change is publicly
announced as effective.

 

“Pro Rata Percentage” of any Lender at any time shall mean the percentage of the
Total Commitment represented by such Lender’s Commitment at such

 

25

--------------------------------------------------------------------------------


 

time.  In the event that the Total Commitment shall have expired or been
terminated, the Pro Rata Percentage with respect to any Lender shall be such
Lender’s Pro Rata Percentage most recently in effect prior to such expiration or
termination of the Total Commitment, giving effect to any subsequent assignments
pursuant to Section 9.04.

 

“RCRA” shall mean the Resources Conservation and Recovery Act, as the same may
be amended from time to time.

 

“Recipient” shall mean, as applicable, (a) any Person to which any payment on
account of any obligation of a Loan Party under any Loan Document is made or
owed, including the Agent or any Lender or (b) the beneficial owner of any
Person described in clause (a).

 

“Reference Banks” shall mean Citibank, N.A., JPMorgan Chase Bank, N.A. and Wells
Fargo Bank, N.A.

 

“Register” shall have the meaning assigned to such term in Section 9.04(c).

 

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Replacement Indebtedness” shall mean, in respect of any Indebtedness (“Original
Indebtedness”), Indebtedness extending the maturity of or refunding, refinancing
or replacing, in whole or in part, such Original Indebtedness; provided that
(a) the principal amount of such Replacement Indebtedness shall not exceed the
principal amount of such Original Indebtedness except by an amount no greater
than accrued and unpaid interest with respect to such Original Indebtedness and
reasonable fees, premium and expenses relating to such extension, refunding,
refinancing or replacing; (b) no Subsidiary shall be liable for any such
Replacement Indebtedness that shall not have been liable for such Original
Indebtedness; (c) if such Original Indebtedness shall have been subordinated to
the Obligations, such Replacement Indebtedness shall be subordinated to the
Obligations on terms not less favorable to the Lenders; (d) such Replacement
Indebtedness shall not mature before the date that is at least six months after
the Maturity Date and shall not be subject to any requirement not applicable to
such Original Indebtedness that such Replacement Indebtedness be prepaid,
redeemed, repurchased or defeased on one or more scheduled dates or upon the
happening of one or more events (other than events of default or change of
control events) before the date that is at least six months after the Maturity
Date; (e) the incurrence of any Replacement Indebtedness that refunds,
refinances or replaces Original Indebtedness under any revolving credit or
similar facility shall be accompanied by the termination of commitments under
such facility equal in amount to such Original Indebtedness; and (f) such
Replacement Indebtedness shall not be secured by any Lien on any asset other
than the assets that secured such Original Indebtedness (or would have been
required to secure such Original

 

26

--------------------------------------------------------------------------------


 

Indebtedness pursuant to the terms thereof) or, in the event Liens securing the
Original Indebtedness shall have been contractually subordinated to any Lien
securing the Obligations, by any Lien that shall not have been contractually
subordinated to at least the same extent.

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the directors, officers, partners, trustees, employees,
agents and advisors of such Person and of such Person’s Affiliates.

 

“Reportable Event” shall mean any reportable event as defined in Section 4043 of
ERISA and the regulations issued under such Section with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation or by
technical update waived the requirement of Section 4043(a) of ERISA that it be
notified within 30 days of the occurrence of such event; provided that a failure
to meet the minimum funding standard of Section 412 of the Code or Section 302
of ERISA applicable to such Plan shall be a reportable event regardless of the
issuance of any waiver in accordance with Section 412(c) of the Code or
Section 302(c) of ERISA.

 

“Required Lenders” shall mean, at any time, Lenders in the aggregate holding
more than 50% of the Total Commitment or, for purposes of acceleration pursuant
to clause (ii) of Article VII or if the Total Commitment has been terminated,
Lenders in the aggregate representing more than 50% of the sum of the Revolving
Credit Exposure and the principal amount of the outstanding Competitive Loans.

 

“Responsible Officer” of any Person shall mean any executive officer or
Financial Officer of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such Person in
respect of this Agreement and the other Loan Documents.

 

“Restatement Effective Date” shall have the meaning assigned to such term in the
Amendment Agreement.

 

“Restricted Payment” shall mean (a) any dividend or other distribution (whether
in cash, securities or other property) with respect to any Equity Interest in
the Borrower or any Subsidiary or (b) any payment (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancelation or termination of
any Equity Interest in the Borrower or any Subsidiary.

 

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the aggregate principal amount at such time of all outstanding Standby Loans of
such Lender.

 

“Sale and Leaseback Transaction” shall have the meaning assigned to such term in
Section 6.03.

 

“S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.

 

27

--------------------------------------------------------------------------------


 

“Secured Parties” shall have the meaning assigned to such term in the Collateral
Agreement.

 

“Security Documents” shall mean the Collateral Agreement, the Foreign Pledge
Agreements, the IP Security Agreements, the Mortgages, the Control Agreements
and each other security agreement executed and delivered pursuant to
Section 5.08, 5.09 or 5.10 to secure any of the Obligations.

 

“SPC” shall have the meaning set forth in Section 9.04(f).

 

“Specified Hedging Agreements” shall mean one or more Hedging Agreements entered
into by the Borrower or any Subsidiary to hedge or mitigate earnings volatility
arising from mark-to-market accounting of seed capital investments or to
facilitate the creation of investment track records for, or otherwise entered
into in connection with, seeding of new products.

 

“Standby Borrowing” shall mean Standby Loans of a single Type made, converted or
continued on a single date and, in the case of Eurodollar Standby Loans, as to
which a single Interest Period is in effect.

 

“Standby Borrowing Request” shall mean a written request made by the Borrower
pursuant to Section 2.04, which shall be in the form of Exhibit A-5.

 

“Standby Loans” shall mean the revolving loans made by the Lenders to the
Borrower pursuant to Sections 2.01 and 2.04.  Each Standby Loan shall be a
Eurodollar Standby Loan or an ABR Loan.

 

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority to which the Agent is
subject for Eurocurrency Liabilities (as defined in Regulation D).  Such reserve
percentages shall include any imposed pursuant to Regulation D.  Eurodollar
Loans shall be deemed to constitute Eurocurrency Liabilities and to be subject
to such reserve requirements without benefits of or credit for proration,
exemptions or offsets.  Statutory Reserves shall be adjusted automatically on
and as of the effective date of any change in any reserve percentage.

 

“subsidiary” shall mean, with respect to any Person at any time, any
corporation, partnership, limited liability company, association or other
business entity of which Equity Interests representing more than 50% of the
equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, at such
time owned, controlled or held by such Person or by such Person and one or more
subsidiaries of such Person.

 

“Subsidiary” shall mean any direct or indirect subsidiary of the Borrower.

 

28

--------------------------------------------------------------------------------


 

“Subsidiary Loan Party” shall mean each Subsidiary that is a party to the
Collateral Agreement.

 

“Syndication Agent” shall mean JPMorgan Chase Bank, N.A

 

“Taxes” shall mean any present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

 

“Total Commitment” shall mean at any time the aggregate amount of the Lenders’
Commitments at such time.

 

“Transactions” shall have the meaning assigned to such term in Section 3.02.

 

“Transferee” shall mean any Eligible Assignee to whom a Lender shall have
assigned all or any part of its Commitment or Loans or sold all or any part of
its rights under this Agreement, in each case in accordance with Section 9.04.

 

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined.  For purposes hereof, “Rate” shall mean the Adjusted
LIBO Rate, the LIBO Rate, the Alternate Base Rate or the Fixed Rate.

 

“Unfunded Liabilities” shall mean, on any date of determination, (a) in the case
of Multiemployer Plans, the liability of the Borrower and the Subsidiaries if
they were to incur a complete withdrawal from each such Plan and (b) in the case
of all other Plans, the amount by which the present value of all benefit
liabilities under each Plan (based on assumptions used for purposes of Statement
of Financial Accounting Standards No. 87) exceeds the fair market value of the
assets of such Plan.

 

“U.S. Person” shall mean a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” shall mean any Loan Party and the Agent.

 


SECTION 1.02.  TERMS GENERALLY.  THE DEFINITIONS OF TERMS HEREIN SHALL APPLY
EQUALLY TO BOTH THE SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED.  WHENEVER
THE CONTEXT MAY REQUIRE, ANY PRONOUN SHALL INCLUDE THE CORRESPONDING MASCULINE,
FEMININE AND NEUTER FORMS.  THE WORDS “INCLUDE”, “INCLUDES” AND “INCLUDING”
SHALL BE DEEMED TO BE FOLLOWED BY THE PHRASE “WITHOUT LIMITATION”.  THE WORD
“WILL” SHALL BE CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AS THE WORD
“SHALL”.  THE WORDS “ASSET” AND “PROPERTY” SHALL BE CONSTRUED TO HAVE THE SAME
MEANING AND EFFECT AND TO REFER TO ANY AND ALL REAL


 


29

--------------------------------------------------------------------------------



 


AND PERSONAL, TANGIBLE AND INTANGIBLE ASSETS AND PROPERTIES, INCLUDING CASH,
SECURITIES, ACCOUNTS AND CONTRACT RIGHTS.  THE WORD “LAW” SHALL BE CONSTRUED AS
REFERRING TO ALL STATUTES, RULES, REGULATIONS, CODES AND OTHER LAWS (INCLUDING
OFFICIAL RULINGS AND INTERPRETATIONS THEREUNDER HAVING THE FORCE OF LAW), AND
ALL JUDGMENTS, ORDERS, WRITS AND DECREES, OF ALL GOVERNMENTAL AUTHORITIES. 
UNLESS THE CONTEXT REQUIRES OTHERWISE, (A) ANY DEFINITION OF OR REFERENCE TO ANY
AGREEMENT, INSTRUMENT OR OTHER DOCUMENT (INCLUDING THIS AGREEMENT) SHALL BE
CONSTRUED AS REFERRING TO SUCH AGREEMENT, INSTRUMENT OR OTHER DOCUMENT AS FROM
TIME TO TIME AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED (SUBJECT TO ANY
RESTRICTIONS ON SUCH AMENDMENTS, SUPPLEMENTS OR MODIFICATIONS SET FORTH HEREIN),
(B) ANY DEFINITION OF OR REFERENCE TO ANY STATUTE, RULE OR REGULATION SHALL BE
CONSTRUED AS REFERRING THERETO AS FROM TIME TO TIME AMENDED, SUPPLEMENTED OR
OTHERWISE MODIFIED (INCLUDING BY SUCCESSION OF COMPARABLE SUCCESSOR LAWS),
(C) ANY REFERENCE HEREIN TO ANY PERSON SHALL BE CONSTRUED TO INCLUDE SUCH
PERSON’S SUCCESSORS AND ASSIGNS (SUBJECT TO ANY RESTRICTIONS ON ASSIGNMENT SET
FORTH HEREIN) AND, IN THE CASE OF ANY GOVERNMENTAL AUTHORITY, ANY OTHER
GOVERNMENTAL AUTHORITY THAT SHALL HAVE SUCCEEDED TO ANY OR ALL FUNCTIONS
THEREOF, (D) THE WORDS “HEREIN”, “HEREOF” AND “HEREUNDER”, AND WORDS OF SIMILAR
IMPORT, SHALL BE CONSTRUED TO REFER TO THIS AGREEMENT IN ITS ENTIRETY AND NOT TO
ANY PARTICULAR PROVISION HEREOF AND (E) ALL REFERENCES HEREIN TO ARTICLES,
SECTIONS, EXHIBITS AND SCHEDULES SHALL BE CONSTRUED TO REFER TO ARTICLES AND
SECTIONS OF, AND EXHIBITS AND SCHEDULES TO, THIS AGREEMENT.  ALL REFERENCES
HEREIN TO “THE DATE HEREOF” OR “THE DATE OF THIS AGREEMENT” SHALL BE INTERPRETED
AS REFERENCES TO THE RESTATEMENT EFFECTIVE DATE.


 


SECTION 1.03.  ACCOUNTING TERMS.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN,
ALL TERMS OF AN ACCOUNTING OR FINANCIAL NATURE SHALL BE CONSTRUED IN ACCORDANCE
WITH GAAP, AS IN EFFECT FROM TIME TO TIME; PROVIDED THAT (A) FOR PURPOSES OF
DETERMINING COMPLIANCE WITH ANY COVENANT SET FORTH IN ARTICLE VI, SUCH TERMS
SHALL BE CONSTRUED IN ACCORDANCE WITH GAAP AS IN EFFECT ON THE RESTATEMENT
EFFECTIVE DATE APPLIED ON A BASIS CONSISTENT WITH THE APPLICATION USED IN
PREPARING THE BORROWER’S AUDITED CONSOLIDATED FINANCIAL STATEMENTS REFERRED TO
IN SECTION 3.05 AND (B) FOR PURPOSES OF DETERMINING COMPLIANCE WITH ANY COVENANT
SET FORTH IN ARTICLE VI OR DETERMINING THE “APPLICABLE RATE,” NO EFFECT SHALL BE
GIVEN TO ANY ELECTION UNDER STATEMENT OF FINANCIAL ACCOUNTING STANDARDS NO. 159,
THE FAIR VALUE OPTION FOR FINANCIAL ASSETS AND FINANCIAL LIABILITIES, TO VALUE
ANY INDEBTEDNESS OF THE BORROWER OR ANY SUBSIDIARY AT “FAIR VALUE”, AS DEFINED
THEREIN.  IN THE EVENT THAT ANY CHANGE IN GAAP MATERIALLY AFFECTS ANY PROVISION
OF THIS AGREEMENT, THE PARTIES HERETO AGREE THAT, AT THE REQUEST OF THE BORROWER
OR THE REQUIRED LENDERS, THEY SHALL NEGOTIATE IN GOOD FAITH IN ORDER TO AMEND
THE AFFECTED PROVISIONS IN SUCH A WAY AS WILL RESTORE THE PARTIES TO THEIR
RESPECTIVE POSITIONS PRIOR TO SUCH CHANGE, AND, FOLLOWING ANY SUCH REQUEST,
UNTIL SUCH AMENDMENT BECOMES EFFECTIVE, THE BORROWER’S COMPLIANCE WITH SUCH
PROVISIONS SHALL BE DETERMINED ON THE BASIS OF GAAP AS IN EFFECT IMMEDIATELY
BEFORE SUCH CHANGE IN GAAP BECAME EFFECTIVE.


 


30

--------------------------------------------------------------------------------



 


ARTICLE II


 


THE CREDITS


 


SECTION 2.01.  COMMITMENTS.  SUBJECT TO THE TERMS AND CONDITIONS AND RELYING
UPON THE REPRESENTATIONS AND WARRANTIES HEREIN SET FORTH, EACH LENDER AGREES,
SEVERALLY AND NOT JOINTLY, TO MAKE STANDBY LOANS TO THE BORROWER, AT ANY TIME
AND FROM TIME TO TIME ON AND AFTER THE DATE HEREOF AND UNTIL THE EARLIER OF THE
MATURITY DATE AND THE TERMINATION OF THE COMMITMENT OF SUCH LENDER, IN AN
AGGREGATE PRINCIPAL AMOUNT THAT WILL NOT RESULT IN (A) THE REVOLVING CREDIT
EXPOSURE OF SUCH LENDER EXCEEDING SUCH LENDER’S COMMITMENT OR (B) THE SUM OF THE
REVOLVING CREDIT EXPOSURES OF ALL THE LENDERS PLUS THE AGGREGATE PRINCIPAL
AMOUNT OF ALL COMPETITIVE LOANS OUTSTANDING AT THE TIME EXCEEDING THE LESSER OF
(I) THE TOTAL COMMITMENT AND (II) THE MAXIMUM AVAILABILITY AT THE TIME.  WITHIN
THE FOREGOING LIMITS, THE BORROWER MAY BORROW, PAY OR PREPAY AND REBORROW
HEREUNDER, SUBJECT TO THE TERMS, CONDITIONS AND LIMITATIONS SET FORTH HEREIN.


 


SECTION 2.02.  LOANS.  (A)  EACH STANDBY LOAN SHALL BE MADE AS PART OF A
BORROWING CONSISTING OF LOANS MADE BY THE LENDERS RATABLY IN ACCORDANCE WITH
THEIR COMMITMENTS.  EACH COMPETITIVE LOAN SHALL BE MADE IN ACCORDANCE WITH THE
PROCEDURES SET FORTH IN SECTION 2.03.  AT THE TIME OF THE COMMENCEMENT OF EACH
INTEREST PERIOD FOR ANY EURODOLLAR STANDBY BORROWING, SUCH BORROWING SHALL BE IN
AN AGGREGATE PRINCIPAL AMOUNT THAT IS AN INTEGRAL MULTIPLE OF $1,000,000 AND NOT
LESS THAN $5,000,000. AT THE TIME THAT EACH ABR BORROWING IS MADE, SUCH
BORROWING SHALL BE IN AN AGGREGATE PRINCIPAL AMOUNT THAT IS AN INTEGRAL MULTIPLE
OF $1,000,000 AND NOT LESS THAN $1,000,000; PROVIDED THAT AN ABR BORROWING MAY
BE IN AN AGGREGATE PRINCIPAL AMOUNT THAT IS EQUAL TO THE ENTIRE UNUSED BALANCE
OF THE TOTAL COMMITMENT.  EACH COMPETITIVE BORROWING SHALL BE IN AN AGGREGATE
PRINCIPAL AMOUNT THAT IS AN INTEGRAL MULTIPLE OF $1,000,000 AND NOT LESS THAN
$10,000,000.


 


(B)  EACH COMPETITIVE BORROWING SHALL BE COMPRISED ENTIRELY OF EURODOLLAR
COMPETITIVE LOANS OR FIXED RATE LOANS, AND EACH STANDBY BORROWING SHALL BE
COMPRISED ENTIRELY OF EURODOLLAR STANDBY LOANS OR ABR LOANS, AS THE BORROWER MAY
REQUEST PURSUANT TO SECTION 2.03 OR 2.04, AS APPLICABLE.  EACH LENDER MAY AT ITS
OPTION MAKE ANY EURODOLLAR LOAN BY CAUSING ANY DOMESTIC OR FOREIGN BRANCH OR
AFFILIATE OF SUCH LENDER TO MAKE SUCH LOAN; PROVIDED THAT ANY EXERCISE OF SUCH
OPTION SHALL NOT AFFECT THE OBLIGATION OF THE BORROWER TO REPAY SUCH LOAN IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.  BORROWINGS OF MORE THAN ONE TYPE
MAY BE OUTSTANDING AT THE SAME TIME; PROVIDED THAT THE BORROWER SHALL NOT BE
ENTITLED TO REQUEST ANY BORROWING WHICH, IF MADE, WOULD RESULT IN AN AGGREGATE
OF MORE THAN 10 SEPARATE STANDBY LOANS OF ANY LENDER BEING OUTSTANDING HEREUNDER
AT ANY ONE TIME.  FOR PURPOSES OF THE FOREGOING, LOANS HAVING DIFFERENT INTEREST
PERIODS, REGARDLESS OF WHETHER THEY COMMENCE ON THE SAME DATE, SHALL BE
CONSIDERED SEPARATE LOANS.


 


(C)  EACH LENDER SHALL MAKE EACH LOAN TO BE MADE BY IT HEREUNDER ON THE PROPOSED
DATE THEREOF (I) IN THE CASE OF A EURODOLLAR LOAN, BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS TO THE AGENT IN NEW YORK, NEW YORK, NOT LATER THAN
12:00 NOON, NEW YORK CITY TIME, ON SUCH DATE AND (II) IN THE CASE OF AN ABR LOAN
OR


 


31

--------------------------------------------------------------------------------



 


A FIXED RATE LOAN, BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO THE AGENT
IN NEW YORK, NEW YORK, NOT LATER THAN 3:00 P.M., NEW YORK CITY TIME, ON SUCH
DATE, AND THE AGENT SHALL PROMPTLY CREDIT THE AMOUNTS SO RECEIVED TO THE GENERAL
DEPOSIT ACCOUNT OF THE BORROWER WITH THE AGENT. THE FAILURE OF ANY LENDER TO
MAKE ANY LOAN REQUIRED TO BE MADE BY IT SHALL NOT RELIEVE ANY OTHER LENDER OF
ITS OBLIGATIONS HEREUNDER; PROVIDED THAT THE COMMITMENTS AND COMPETITIVE BIDS OF
THE LENDERS ARE SEVERAL, AND NO LENDER SHALL BE RESPONSIBLE FOR ANY OTHER
LENDER’S FAILURE TO MAKE LOANS AS REQUIRED HEREBY.  UNLESS THE AGENT SHALL HAVE
RECEIVED NOTICE FROM A LENDER PRIOR TO THE DATE OF ANY BORROWING THAT SUCH
LENDER WILL NOT MAKE AVAILABLE TO THE AGENT SUCH LENDER’S PORTION OF SUCH
BORROWING, THE AGENT MAY ASSUME THAT SUCH LENDER HAS MADE SUCH PORTION AVAILABLE
TO THE AGENT ON THE DATE OF SUCH BORROWING IN ACCORDANCE WITH THIS
PARAGRAPH (C), AND THE AGENT MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE
AVAILABLE TO THE BORROWER ON SUCH DATE A CORRESPONDING AMOUNT.  IF AND TO THE
EXTENT THAT SUCH LENDER SHALL NOT HAVE MADE SUCH PORTION AVAILABLE TO THE AGENT,
SUCH LENDER AND THE BORROWER SEVERALLY AGREE TO REPAY TO THE AGENT FORTHWITH ON
DEMAND SUCH CORRESPONDING AMOUNT TOGETHER WITH INTEREST THEREON, FOR EACH DAY
FROM THE DATE SUCH AMOUNT IS MADE AVAILABLE TO THE BORROWER UNTIL THE DATE SUCH
AMOUNT IS REPAID TO THE AGENT, AT (I) IN THE CASE OF THE BORROWER, THE INTEREST
RATE APPLICABLE AT THE TIME TO THE LOANS COMPRISING SUCH BORROWING AND (II) IN
THE CASE OF SUCH LENDER, THE FEDERAL FUNDS EFFECTIVE RATE.  IF SUCH LENDER SHALL
REPAY TO THE AGENT SUCH CORRESPONDING AMOUNT, SUCH AMOUNT SHALL CONSTITUTE SUCH
LENDER’S LOAN AS PART OF SUCH BORROWING FOR PURPOSES OF THIS AGREEMENT.


 


(D)  NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, THE BORROWER SHALL
NOT BE ENTITLED TO REQUEST ANY BORROWING IF THE INTEREST PERIOD REQUESTED WITH
RESPECT THERETO WOULD END AFTER THE MATURITY DATE.


 


SECTION 2.03.  COMPETITIVE BID PROCEDURE.  (A)  IN ORDER TO REQUEST COMPETITIVE
BIDS, THE BORROWER SHALL HAND DELIVER OR FAX TO THE AGENT A DULY COMPLETED AND
EXECUTED COMPETITIVE BID REQUEST, TO BE RECEIVED BY THE AGENT (I) IN THE CASE OF
A EURODOLLAR COMPETITIVE BORROWING, NOT LATER THAN 1:00 P.M., NEW YORK CITY
TIME, FOUR BUSINESS DAYS BEFORE THE DATE OF THE REQUESTED COMPETITIVE BORROWING
AND (II) IN THE CASE OF A FIXED RATE BORROWING, NOT LATER THAN 1:00 P.M., NEW
YORK CITY TIME, ONE BUSINESS DAY BEFORE THE DATE OF THE REQUESTED COMPETITIVE
BORROWING; PROVIDED THAT NO COMPETITIVE BIDS SHALL BE REQUESTED IF, AFTER GIVING
EFFECT TO THE COMPETITIVE LOANS REQUESTED THEREBY, THE SUM OF THE REVOLVING
CREDIT EXPOSURES OF ALL THE LENDERS PLUS THE AGGREGATE PRINCIPAL AMOUNT OF ALL
COMPETITIVE LOANS OUTSTANDING AT THE TIME WOULD EXCEED THE LESSER OF (I) THE
TOTAL COMMITMENT AND (II) THE MAXIMUM AVAILABILITY AT THE TIME.  A COMPETITIVE
BID REQUEST THAT DOES NOT CONFORM SUBSTANTIALLY TO THE FORMAT OF EXHIBIT A-1 MAY
BE REJECTED BY THE AGENT IN ITS SOLE DISCRETION, AND THE AGENT SHALL PROMPTLY
NOTIFY THE BORROWER OF ANY SUCH REJECTION.  EACH REQUEST FOR COMPETITIVE BIDS
SHALL REFER TO THIS AGREEMENT AND SPECIFY (X) WHETHER THE COMPETITIVE BORROWING
THEN BEING REQUESTED IS TO BE A EURODOLLAR COMPETITIVE BORROWING OR A FIXED RATE
BORROWING, (Y) THE DATE OF SUCH COMPETITIVE BORROWING (WHICH SHALL BE A BUSINESS
DAY) AND THE AGGREGATE PRINCIPAL AMOUNT THEREOF, WHICH SHALL BE IN A MINIMUM
PRINCIPAL AMOUNT OF $10,000,000 AND IN AN INTEGRAL MULTIPLE OF $1,000,000, AND
(Z) THE INTEREST PERIOD WITH RESPECT THERETO (WHICH MAY NOT END AFTER THE
MATURITY DATE).  PROMPTLY AFTER ITS RECEIPT OF


 


32

--------------------------------------------------------------------------------



 


A COMPETITIVE BID REQUEST THAT IS NOT REJECTED AS AFORESAID, THE AGENT SHALL
INVITE THE LENDERS, BY MEANS OF THE NOTICE IN THE FORM OF EXHIBIT A-2, TO BID,
ON THE TERMS AND CONDITIONS OF THIS AGREEMENT, TO MAKE COMPETITIVE LOANS
REQUESTED PURSUANT TO SUCH COMPETITIVE BID REQUEST.


 


(B)  EACH LENDER MAY, IN ITS SOLE DISCRETION, MAKE ONE OR MORE COMPETITIVE BIDS
TO THE BORROWER RESPONSIVE TO A COMPETITIVE BID REQUEST.  EACH COMPETITIVE BID
BY A LENDER SHALL BE IN THE FORM OF EXHIBIT A-3 AND MUST BE RECEIVED BY THE
AGENT (BY HAND DELIVERY OR FAX) (I) IN THE CASE OF A EURODOLLAR COMPETITIVE
BORROWING, NOT LATER THAN 12:00 NOON, NEW YORK CITY TIME, THREE BUSINESS DAYS
BEFORE THE DATE OF THE REQUESTED COMPETITIVE BORROWING AND (II) IN THE CASE OF A
FIXED RATE BORROWING, NOT LATER THAN 12:00 NOON, NEW YORK CITY TIME, ON THE DAY
OF THE REQUESTED COMPETITIVE BORROWING.  MULTIPLE BIDS WILL BE ACCEPTED BY THE
AGENT.  COMPETITIVE BIDS THAT DO NOT CONFORM SUBSTANTIALLY TO THE FORMAT OF
EXHIBIT A-3 MAY BE REJECTED BY THE AGENT AFTER CONFERRING WITH, AND UPON THE
INSTRUCTION OF, THE BORROWER, AND THE AGENT SHALL NOTIFY THE LENDER MAKING SUCH
NONCONFORMING COMPETITIVE BIDS OF SUCH REJECTION AS SOON AS PRACTICABLE.  EACH
COMPETITIVE BID SHALL REFER TO THIS AGREEMENT AND SPECIFY (X) THE PRINCIPAL
AMOUNT (WHICH SHALL BE IN A MINIMUM PRINCIPAL AMOUNT OF $10,000,000 AND IN AN
INTEGRAL MULTIPLE OF $1,000,000 AND WHICH MAY EQUAL THE ENTIRE PRINCIPAL AMOUNT
OF THE REQUESTED COMPETITIVE BORROWING) OF THE COMPETITIVE LOAN OR LOANS THAT
THE LENDER IS WILLING TO MAKE TO THE BORROWER, (Y) THE COMPETITIVE BID RATE OR
RATES AT WHICH THE LENDER IS PREPARED TO MAKE THE COMPETITIVE LOAN OR LOANS AND
(Z) THE INTEREST PERIOD WITH RESPECT THERETO.  A COMPETITIVE BID SUBMITTED BY A
LENDER PURSUANT TO THIS PARAGRAPH (B) SHALL BE IRREVOCABLE.


 


(C)  WITH RESPECT TO EACH COMPETITIVE BID REQUEST, THE AGENT SHALL PROMPTLY
NOTIFY THE BORROWER BY FAX OF ALL THE COMPETITIVE BIDS MADE, THE COMPETITIVE BID
RATE AND THE PRINCIPAL AMOUNT OF EACH COMPETITIVE LOAN IN RESPECT OF WHICH A
COMPETITIVE BID WAS MADE AND THE IDENTITY OF THE LENDER THAT MADE EACH
COMPETITIVE BID.  THE AGENT SHALL SEND A COPY OF ALL COMPETITIVE BIDS TO THE
BORROWER FOR ITS RECORDS AS SOON AS PRACTICABLE AFTER COMPLETION OF THE BIDDING
PROCESS SET FORTH IN THIS SECTION.


 


(D)  THE BORROWER MAY, IN ITS SOLE AND ABSOLUTE DISCRETION, SUBJECT ONLY TO THE
PROVISIONS OF THIS PARAGRAPH (D), ACCEPT OR REJECT ANY COMPETITIVE BID.  THE
BORROWER SHALL NOTIFY THE AGENT BY TELEPHONE, CONFIRMED IN WRITING BY HAND
DELIVERY OR FAX OF A DULY COMPLETED AND EXECUTED COMPETITIVE BID ACCEPT/REJECT
LETTER, WHETHER AND TO WHAT EXTENT IT HAS DECIDED TO ACCEPT OR REJECT ANY OF OR
ALL THE COMPETITIVE BIDS MADE PURSUANT TO ANY COMPETITIVE BID REQUEST (X) IN THE
CASE OF A EURODOLLAR COMPETITIVE BORROWING, NOT LATER THAN 1:00 P.M., NEW YORK
CITY TIME, THREE BUSINESS DAYS BEFORE THE DATE OF THE REQUESTED COMPETITIVE
BORROWING, AND (Y) IN THE CASE OF A FIXED RATE BORROWING, NOT LATER THAN
1:00 P.M., NEW YORK CITY TIME, ON THE DAY OF THE REQUESTED COMPETITIVE
BORROWING; PROVIDED THAT, WITH RESPECT TO ANY COMPETITIVE BID REQUEST, (I) THE
FAILURE BY THE BORROWER TO GIVE SUCH NOTICE SHALL BE DEEMED TO BE A REJECTION OF
ALL THE COMPETITIVE BIDS MADE PURSUANT THERETO, (II) THE BORROWER SHALL NOT
ACCEPT A COMPETITIVE BID MADE AT A PARTICULAR COMPETITIVE BID RATE IF IT HAS
DECIDED TO REJECT A COMPETITIVE BID MADE AT A LOWER COMPETITIVE BID RATE,
(III) THE AGGREGATE


 


33

--------------------------------------------------------------------------------



 


PRINCIPAL AMOUNT OF THE COMPETITIVE LOANS OFFERED PURSUANT TO THE COMPETITIVE
BIDS ACCEPTED BY THE BORROWER SHALL NOT EXCEED THE PRINCIPAL AMOUNT SPECIFIED IN
THE COMPETITIVE BID REQUEST, (IV) IF THE BORROWER SHALL ACCEPT A COMPETITIVE BID
OR COMPETITIVE BIDS MADE AT A PARTICULAR COMPETITIVE BID RATE BUT THE AMOUNT OF
SUCH BID OR BIDS SHALL CAUSE THE TOTAL AMOUNT OF COMPETITIVE BIDS TO BE ACCEPTED
BY THE BORROWER TO EXCEED THE AMOUNT SPECIFIED IN THE COMPETITIVE BID REQUEST,
THEN THE BORROWER SHALL ACCEPT A PORTION OF SUCH BID OR BIDS IN AN AMOUNT EQUAL
TO THE AMOUNT SPECIFIED IN THE COMPETITIVE BID REQUEST LESS THE AMOUNT OF ALL
OTHER COMPETITIVE BIDS ACCEPTED WITH RESPECT TO SUCH COMPETITIVE BID REQUEST,
WHICH ACCEPTANCE, IN THE CASE OF MULTIPLE BIDS AT SUCH COMPETITIVE BID RATE,
SHALL BE MADE PRO RATA IN ACCORDANCE WITH THE AMOUNT OF EACH SUCH BID AT SUCH
COMPETITIVE BID RATE, (V) THE BORROWER SHALL NOT ACCEPT A COMPETITIVE BID OR
COMPETITIVE BIDS, OR A PORTION OF SUCH BID OR BIDS, IF, AFTER GIVING EFFECT
THERETO, THE SUM OF THE REVOLVING CREDIT EXPOSURES OF ALL THE LENDERS AND THE
AGGREGATE PRINCIPAL AMOUNT OF ALL COMPETITIVE LOANS OUTSTANDING AT THE TIME
SHALL EXCEED THE LESSER OF (X) THE TOTAL COMMITMENT AND (Y) THE MAXIMUM
AVAILABILITY AT THE TIME AND (VI) EXCEPT PURSUANT TO CLAUSES (IV) AND (V) ABOVE,
NO COMPETITIVE BID SHALL BE ACCEPTED FOR A COMPETITIVE LOAN UNLESS SUCH
COMPETITIVE LOAN IS IN A MINIMUM PRINCIPAL AMOUNT OF $10,000,000 AND AN INTEGRAL
MULTIPLE OF $1,000,000; PROVIDED FURTHER THAT IF A COMPETITIVE LOAN MUST BE IN
AN AMOUNT LESS THAN $10,000,000 BECAUSE OF THE PROVISIONS OF CLAUSE (IV) OR
(V) ABOVE, SUCH COMPETITIVE LOAN MAY BE FOR A MINIMUM OF $1,000,000 OR ANY
INTEGRAL MULTIPLE THEREOF, AND IN CALCULATING THE PRO RATA ALLOCATION OF
ACCEPTANCES OF PORTIONS OF MULTIPLE BIDS AT A PARTICULAR COMPETITIVE BID RATE
PURSUANT TO CLAUSE (IV) ABOVE, THE AMOUNTS SHALL BE ROUNDED TO INTEGRAL
MULTIPLES OF $1,000,000 IN A MANNER WHICH SHALL BE IN THE DISCRETION OF THE
BORROWER.  A NOTICE GIVEN BY THE BORROWER PURSUANT TO THIS PARAGRAPH (D) SHALL
BE IRREVOCABLE.


 


(E)  THE AGENT SHALL PROMPTLY NOTIFY EACH BIDDING LENDER WHETHER OR NOT ITS
COMPETITIVE BID HAS BEEN ACCEPTED (AND IF SO, IN WHAT AMOUNT AND AT WHAT
COMPETITIVE BID RATE), AND EACH BIDDING LENDER WHOSE COMPETITIVE BID HAS BEEN
ACCEPTED WILL THEREUPON BECOME BOUND, SUBJECT TO THE OTHER APPLICABLE CONDITIONS
HEREOF, TO MAKE THE COMPETITIVE LOAN TO THE EXTENT ITS COMPETITIVE BID HAS BEEN
ACCEPTED.


 


(F)  A COMPETITIVE BID REQUEST SHALL NOT BE MADE WITHIN FIVE BUSINESS DAYS AFTER
THE DATE OF ANY PREVIOUS COMPETITIVE BID REQUEST.


 


(G)  IF THE AGENT SHALL ELECT TO SUBMIT A COMPETITIVE BID IN ITS CAPACITY AS A
LENDER, IT SHALL SUBMIT SUCH BID DIRECTLY TO THE BORROWER ONE QUARTER OF AN HOUR
EARLIER THAN THE LATEST TIME BY WHICH THE OTHER LENDERS ARE REQUIRED TO SUBMIT
THEIR BIDS TO THE AGENT PURSUANT TO PARAGRAPH (B) ABOVE.


 


(H)  ALL NOTICES REQUIRED BY THIS SECTION SHALL BE GIVEN IN ACCORDANCE WITH
SECTION 9.01.


 


SECTION 2.04.  STANDBY BORROWING PROCEDURE.  IN ORDER TO REQUEST A STANDBY
BORROWING, THE BORROWER SHALL HAND DELIVER OR FAX TO THE AGENT A DULY COMPLETED


 


34

--------------------------------------------------------------------------------



 


AND EXECUTED STANDBY BORROWING REQUEST (A) IN THE CASE OF A EURODOLLAR STANDBY
BORROWING, NOT LATER THAN 1:00 P.M., NEW YORK CITY TIME, THREE BUSINESS DAYS
BEFORE THE DATE OF THE REQUESTED STANDBY BORROWING AND (B) IN THE CASE OF AN ABR
BORROWING, NOT LATER THAN 1:00 P.M., NEW YORK CITY TIME, ON THE DAY OF THE
REQUESTED STANDBY BORROWING.  EACH SUCH REQUEST SHALL BE IRREVOCABLE AND SHALL
SPECIFY (I) WHETHER THE BORROWING THEN BEING REQUESTED IS TO BE A EURODOLLAR
STANDBY BORROWING OR AN ABR BORROWING; (II) THE DATE OF SUCH STANDBY BORROWING
(WHICH SHALL BE A BUSINESS DAY) AND THE AMOUNT THEREOF; AND (III) IF SUCH
BORROWING IS TO BE A EURODOLLAR STANDBY BORROWING, THE INTEREST PERIOD WITH
RESPECT THERETO.  IF NO ELECTION AS TO THE TYPE OF STANDBY BORROWING IS
SPECIFIED IN ANY SUCH REQUEST, THEN THE REQUESTED STANDBY BORROWING SHALL BE AN
ABR BORROWING.  IF NO INTEREST PERIOD WITH RESPECT TO ANY EURODOLLAR STANDBY
BORROWING IS SPECIFIED IN ANY SUCH REQUEST, THEN THE BORROWER SHALL BE DEEMED TO
HAVE SELECTED AN INTEREST PERIOD OF ONE MONTH’S DURATION. THE AGENT SHALL
PROMPTLY ADVISE THE LENDERS OF ANY REQUEST GIVEN PURSUANT TO THIS SECTION AND OF
EACH LENDER’S PORTION OF THE REQUESTED BORROWING.


 


SECTION 2.05.  STANDBY INTEREST ELECTIONS.  (A)  EACH STANDBY BORROWING
INITIALLY SHALL BE OF THE TYPE SPECIFIED IN THE APPLICABLE STANDBY BORROWING
REQUEST AND, IN THE CASE OF A EURODOLLAR STANDBY BORROWING, SHALL HAVE AN
INITIAL INTEREST PERIOD AS SPECIFIED IN SUCH STANDBY BORROWING REQUEST. 
THEREAFTER, THE BORROWER MAY ELECT TO CONVERT SUCH STANDBY BORROWING TO A
STANDBY BORROWING OF A DIFFERENT TYPE OR TO CONTINUE SUCH STANDBY BORROWING AND,
IN THE CASE OF A EURODOLLAR STANDBY BORROWING, MAY ELECT INTEREST PERIODS
THEREFOR, ALL AS PROVIDED IN THIS SECTION.  THE BORROWER MAY ELECT DIFFERENT
OPTIONS WITH RESPECT TO DIFFERENT PORTIONS OF THE AFFECTED STANDBY BORROWING, IN
WHICH CASE EACH SUCH PORTION SHALL BE ALLOCATED RATABLY AMONG THE LENDERS
HOLDING THE STANDBY LOANS COMPRISING SUCH STANDBY BORROWING, AND THE STANDBY
LOANS COMPRISING EACH SUCH PORTION SHALL BE CONSIDERED A SEPARATE STANDBY
BORROWING.  THIS SECTION SHALL NOT APPLY TO COMPETITIVE BORROWINGS, WHICH MAY
NOT BE CONVERTED OR CONTINUED.


 


(B)  TO MAKE AN ELECTION PURSUANT TO THIS SECTION, THE BORROWER SHALL NOTIFY THE
AGENT OF SUCH ELECTION (EACH, AN “INTEREST ELECTION REQUEST”) BY TELEPHONE BY
THE TIME THAT A STANDBY BORROWING REQUEST WOULD BE REQUIRED UNDER SECTION 2.04
IF THE BORROWER WERE REQUESTING A STANDBY BORROWING OF THE TYPE RESULTING FROM
SUCH ELECTION TO BE MADE ON THE EFFECTIVE DATE OF SUCH ELECTION.  EACH SUCH
TELEPHONIC INTEREST ELECTION REQUEST SHALL BE IRREVOCABLE AND SHALL BE CONFIRMED
PROMPTLY BY HAND DELIVERY OR FAX TO THE AGENT OF A WRITTEN INTEREST ELECTION
REQUEST IN A FORM APPROVED BY THE AGENT AND SIGNED BY THE BORROWER.


 


(C)  EACH TELEPHONIC AND WRITTEN INTEREST ELECTION REQUEST SHALL SPECIFY THE
FOLLOWING INFORMATION IN COMPLIANCE WITH SECTION 2.02:


 

(I)  THE STANDBY BORROWING TO WHICH SUCH INTEREST ELECTION REQUEST APPLIES AND,
IF DIFFERENT OPTIONS ARE BEING ELECTED WITH RESPECT TO DIFFERENT PORTIONS
THEREOF, THE PORTIONS THEREOF TO BE ALLOCATED TO EACH RESULTING STANDBY
BORROWING (IN WHICH CASE THE INFORMATION TO BE SPECIFIED PURSUANT TO CLAUSES
(III) AND (IV) BELOW SHALL BE SPECIFIED FOR EACH RESULTING STANDBY BORROWING);

 

35

--------------------------------------------------------------------------------


 

(II)  THE EFFECTIVE DATE OF THE ELECTION MADE PURSUANT TO SUCH INTEREST ELECTION
REQUEST, WHICH SHALL BE A BUSINESS DAY;

 

(III)  WHETHER THE RESULTING STANDBY BORROWING IS TO BE AN ABR BORROWING OR A
EURODOLLAR STANDBY BORROWING; AND

 

(IV)  IF THE RESULTING STANDBY BORROWING IS TO BE A EURODOLLAR STANDBY
BORROWING, THE INTEREST PERIOD TO BE APPLICABLE THERETO AFTER GIVING EFFECT TO
SUCH ELECTION, WHICH SHALL BE A PERIOD CONTEMPLATED BY THE DEFINITION OF THE
TERM “INTEREST PERIOD”.

 

If any such Interest Election Request requests a Eurodollar Standby Borrowing
but does not specify an Interest Period, then the Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

 


(D)  PROMPTLY FOLLOWING RECEIPT OF AN INTEREST ELECTION REQUEST, THE AGENT SHALL
ADVISE EACH LENDER OF THE DETAILS THEREOF AND OF SUCH LENDER’S PORTION OF EACH
RESULTING STANDBY BORROWING.


 


(E)  IF THE BORROWER FAILS TO DELIVER A TIMELY INTEREST ELECTION REQUEST WITH
RESPECT TO A EURODOLLAR STANDBY BORROWING PRIOR TO THE END OF THE INTEREST
PERIOD APPLICABLE THERETO, THEN, UNLESS SUCH STANDBY BORROWING IS REPAID AS
PROVIDED HEREIN, AT THE END OF SUCH INTEREST PERIOD SUCH BORROWING SHALL BE
CONVERTED TO AN ABR BORROWING.  NOTWITHSTANDING ANY CONTRARY PROVISION HEREOF,
IF AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND THE AGENT, AT THE
REQUEST OF THE REQUIRED LENDERS, SO NOTIFIES THE BORROWER, THEN, SO LONG AS AN
EVENT OF DEFAULT IS CONTINUING (I) NO OUTSTANDING STANDBY BORROWING MAY BE
CONVERTED TO OR CONTINUED AS A EURODOLLAR STANDBY BORROWING AND (II) UNLESS
REPAID, EACH EURODOLLAR STANDBY BORROWING SHALL BE CONVERTED TO AN ABR BORROWING
AT THE END OF THE INTEREST PERIOD APPLICABLE THERETO.


 


SECTION 2.06.  FEES.  (A)  THE BORROWER AGREES TO PAY TO THE AGENT FOR THE
ACCOUNT OF EACH LENDER A COMMITMENT FEE (THE “COMMITMENT FEE”), WHICH SHALL
ACCRUE AT THE APPLICABLE RATE ON THE DAILY UNUSED AMOUNT OF THE COMMITMENT OF
SUCH LENDER DURING THE PERIOD FROM AND INCLUDING THE RESTATEMENT EFFECTIVE DATE
TO BUT EXCLUDING THE DATE ON WHICH SUCH COMMITMENT TERMINATES.  ACCRUED
COMMITMENT FEES SHALL BE PAYABLE IN ARREARS ON THE LAST DAY OF MARCH, JUNE,
SEPTEMBER AND DECEMBER OF EACH YEAR AND ON THE DATE ON WHICH THE COMMITMENTS
TERMINATE, COMMENCING ON THE FIRST SUCH DATE TO OCCUR AFTER THE RESTATEMENT
EFFECTIVE DATE.  ALL COMMITMENT FEES SHALL BE COMPUTED ON THE BASIS OF A YEAR OF
360 DAYS AND SHALL BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING
THE FIRST DAY BUT EXCLUDING THE LAST DAY).  FOR PURPOSES OF COMPUTING COMMITMENT
FEES, (I) THE COMMITMENT OF A LENDER SHALL BE DEEMED TO BE USED TO THE EXTENT OF
SUCH LENDER’S REVOLVING CREDIT EXPOSURE AND (II) THE OUTSTANDING COMPETITIVE
LOANS OF ANY LENDER SHALL BE DISREGARDED.


 


(B)  THE BORROWER AGREES TO PAY THE AGENT, FOR ITS OWN ACCOUNT, THE FEES (THE
“AGENT’S FEES”) AT THE TIMES AND IN THE AMOUNTS AGREED BY THE BORROWER IN THE
FEE LETTER.

 

36

--------------------------------------------------------------------------------



 


(C)  ALL FEES SHALL BE PAID ON THE DATES DUE, IN IMMEDIATELY AVAILABLE FUNDS, TO
THE AGENT FOR DISTRIBUTION, IF AND AS APPROPRIATE, AMONG THE LENDERS.  ONCE
PAID, NONE OF THE FEES SHALL BE REFUNDABLE UNDER ANY CIRCUMSTANCES ABSENT
MANIFEST ERROR.


 


SECTION 2.07.  REPAYMENT OF LOANS; EVIDENCE OF DEBT.  (A)  THE BORROWER HEREBY
UNCONDITIONALLY PROMISES TO PAY (I) ON THE MATURITY DATE TO THE AGENT FOR THE
ACCOUNT OF EACH LENDER THE THEN UNPAID PRINCIPAL AMOUNT OF EACH STANDBY LOAN AND
(II) ON THE LAST DAY OF THE INTEREST PERIOD APPLICABLE THERETO TO THE AGENT FOR
THE APPLICABLE LENDER(S) THE THEN UNPAID PRINCIPAL AMOUNT OF EACH COMPETITIVE
LOAN.


 


(B)  EACH LENDER SHALL MAINTAIN IN ACCORDANCE WITH ITS USUAL PRACTICE AN ACCOUNT
OR ACCOUNTS EVIDENCING THE INDEBTEDNESS TO SUCH LENDER RESULTING FROM EACH LOAN
MADE BY SUCH LENDER FROM TIME TO TIME, INCLUDING THE AMOUNTS OF PRINCIPAL AND
INTEREST PAYABLE AND PAID TO SUCH LENDER FROM TIME TO TIME UNDER THIS
AGREEMENT.  THE AGENT SHALL MAINTAIN ACCOUNTS IN WHICH IT WILL RECORD (I) THE
AMOUNT OF EACH LOAN MADE HEREUNDER, THE TYPE OF EACH LOAN MADE AND THE INTEREST
PERIOD APPLICABLE THERETO, (II) THE AMOUNT OF ANY PRINCIPAL OR INTEREST DUE AND
PAYABLE OR TO BECOME DUE AND PAYABLE FROM THE BORROWER TO EACH LENDER HEREUNDER
AND (III) THE AMOUNT OF ANY SUM RECEIVED BY THE AGENT HEREUNDER FROM THE
BORROWER AND EACH LENDER’S SHARE THEREOF.  THE ENTRIES MADE IN THE ACCOUNTS
MAINTAINED PURSUANT TO THIS SECTION SHALL, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, BE PRIMA FACIE EVIDENCE OF THE EXISTENCE AND AMOUNTS OF THE OBLIGATIONS
THEREIN RECORDED; PROVIDED, HOWEVER, THAT THE FAILURE OF ANY LENDER OR THE AGENT
TO MAINTAIN SUCH ACCOUNTS OR ANY ERROR THEREIN SHALL NOT IN ANY MANNER AFFECT
THE OBLIGATIONS OF THE BORROWER TO REPAY THE LOANS IN ACCORDANCE WITH THEIR
TERMS OR CAUSE THE BORROWER’S OBLIGATIONS TO BE GREATER THAN THEY WOULD HAVE
BEEN ABSENT SUCH FAILURE OR ERROR.


 


(C)  ANY LENDER MAY REQUEST THAT LOANS MADE BY IT TO THE BORROWER BE EVIDENCED
BY A PROMISSORY NOTE OF THE BORROWER.  IN SUCH EVENT, THE BORROWER SHALL
PREPARE, EXECUTE AND DELIVER TO SUCH LENDER A PROMISSORY NOTE PAYABLE TO THE
ORDER OF SUCH LENDER (OR, IF REQUESTED BY SUCH LENDER, TO SUCH LENDER AND ITS
REGISTERED ASSIGNS) AND IN A FORM APPROVED BY THE AGENT.  THEREAFTER, THE LOANS
EVIDENCED BY SUCH PROMISSORY NOTE AND INTEREST THEREON SHALL AT ALL TIMES
(INCLUDING AFTER ASSIGNMENT PURSUANT TO SECTION 9.04) BE REPRESENTED BY ONE OR
MORE PROMISSORY NOTES IN SUCH FORM PAYABLE TO THE ORDER OF THE PAYEE NAMED
THEREIN (OR, IF SUCH PROMISSORY NOTE IS A REGISTERED NOTE, TO SUCH PAYEE AND ITS
REGISTERED ASSIGNS).


 


SECTION 2.08.  INTEREST ON LOANS.  (A)  SUBJECT TO SECTION 2.09, THE LOANS
COMPRISING EACH EURODOLLAR BORROWING SHALL BEAR INTEREST (COMPUTED ON THE BASIS
OF THE ACTUAL NUMBER OF DAYS ELAPSED OVER A YEAR OF 360 DAYS) AT A RATE PER
ANNUM EQUAL TO (I) IN THE CASE OF EACH EURODOLLAR STANDBY LOAN, THE ADJUSTED
LIBO RATE FOR THE INTEREST PERIOD IN EFFECT FOR SUCH BORROWING PLUS THE
APPLICABLE RATE, AND (II) IN THE CASE OF EACH EURODOLLAR COMPETITIVE LOAN, THE
LIBO RATE FOR THE INTEREST PERIOD IN EFFECT FOR SUCH BORROWING PLUS THE MARGIN
OFFERED BY THE LENDER MAKING SUCH LOAN AND ACCEPTED BY THE BORROWER PURSUANT TO
SECTION 2.03.  ACCRUED INTEREST ON EACH EURODOLLAR LOAN SHALL BE PAYABLE IN
ARREARS ON EACH INTEREST PAYMENT DATE FOR SUCH LOAN.  EACH REFERENCE BANK

 

37

--------------------------------------------------------------------------------



 


AGREES UPON THE REQUEST OF THE AGENT TO FURNISH TO THE AGENT TIMELY INFORMATION
FOR THE PURPOSE OF DETERMINING THE LIBO RATE AND THE ADJUSTED LIBO RATE.  IF ANY
ONE OR MORE OF THE REFERENCE BANKS SHALL NOT FURNISH SUCH TIMELY INFORMATION TO
THE AGENT FOR THE PURPOSE OF DETERMINING ANY SUCH INTEREST RATE, THE AGENT SHALL
DETERMINE SUCH INTEREST RATE ON THE BASIS OF TIMELY INFORMATION FURNISHED BY THE
REMAINING REFERENCE BANKS.


 


(B)  SUBJECT TO SECTION 2.09, THE LOANS COMPRISING EACH ABR BORROWING SHALL BEAR
INTEREST (COMPUTED ON THE BASIS OF THE ACTUAL NUMBER OF DAYS ELAPSED OVER A YEAR
OF 365 OR 366 DAYS, AS THE CASE MAY BE) AT A RATE PER ANNUM EQUAL TO THE
ALTERNATE BASE RATE PLUS THE APPLICABLE RATE.  ACCRUED INTEREST ON EACH ABR LOAN
SHALL BE PAYABLE IN ARREARS ON EACH INTEREST PAYMENT DATE FOR SUCH LOAN.  THE
ALTERNATE BASE RATE SHALL BE DETERMINED BY THE AGENT, AND SUCH DETERMINATION
SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


 


(C)  SUBJECT TO SECTION 2.09, EACH FIXED RATE LOAN SHALL BEAR INTEREST AT A RATE
PER ANNUM (COMPUTED ON THE BASIS OF THE ACTUAL NUMBER OF DAYS ELAPSED OVER A
YEAR OF 360 DAYS) EQUAL TO THE FIXED RATE OF INTEREST OFFERED BY THE LENDER
MAKING SUCH LOAN AND ACCEPTED BY THE BORROWER PURSUANT TO SECTION 2.03.  ACCRUED
INTEREST ON EACH FIXED RATE LOAN SHALL BE PAYABLE IN ARREARS ON EACH INTEREST
PAYMENT DATE.


 


SECTION 2.09.  DEFAULT INTEREST.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
HEREIN, (A) UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT AND, EXCEPT WHERE AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING UNDER CLAUSE (B), (C), (G) OR (H) OF ARTICLE VII, AFTER RECEIPT OF A
REQUEST THEREFOR FROM THE AGENT OR THE REQUIRED LENDERS, THE BORROWER SHALL PAY
INTEREST ON THE UNPAID PRINCIPAL AMOUNT OF EACH STANDBY LOAN, PAYABLE IN ARREARS
ON THE DATES REFERRED TO IN SECTION 2.08, AT A RATE PER ANNUM (COMPUTED ON THE
BASIS OF THE ACTUAL NUMBER OF DAYS ELAPSED OVER A YEAR OF 360 DAYS) EQUAL AT ALL
TIMES TO 2% PER ANNUM ABOVE THE RATE PER ANNUM REQUIRED TO BE PAID ON SUCH
STANDBY LOAN PURSUANT TO SECTION 2.08(A) OR 2.08(B), AS APPLICABLE, AND (B) TO
THE FULLEST EXTENT PERMITTED BY LAW, THE BORROWER SHALL PAY INTEREST ON THE
AMOUNT OF ANY INTEREST, FEE OR OTHER AMOUNT PAYABLE HEREUNDER (OTHER THAN THE
PRINCIPAL OF ANY STANDBY LOAN) THAT IS NOT PAID WHEN DUE, FROM THE DATE SUCH
AMOUNT SHALL BE DUE UNTIL SUCH AMOUNT SHALL BE PAID IN FULL, PAYABLE IN ARREARS
ON THE DATE SUCH AMOUNT SHALL BE PAID IN FULL AND ON DEMAND, AT A RATE PER ANNUM
(COMPUTED ON THE BASIS OF THE ACTUAL NUMBER OF DAYS ELAPSED OVER A YEAR OF 365
OR 366 DAYS, AS THE CASE MAY BE) EQUAL AT ALL TIMES TO 2% PER ANNUM ABOVE THE
RATE PER ANNUM REQUIRED TO BE PAID ON ABR LOANS PURSUANT TO SECTION 2.08(B).


 


SECTION 2.10.  ALTERNATE RATE OF INTEREST.  IN THE EVENT, AND ON EACH OCCASION,
THAT ON THE DAY TWO BUSINESS DAYS PRIOR TO THE COMMENCEMENT OF ANY INTEREST
PERIOD FOR A EURODOLLAR BORROWING THE AGENT SHALL HAVE DETERMINED THAT DOLLAR
DEPOSITS IN THE PRINCIPAL AMOUNTS OF THE EURODOLLAR LOANS COMPRISING SUCH
BORROWING ARE NOT GENERALLY AVAILABLE IN THE LONDON INTERBANK MARKET, OR THAT
THE RATES AT WHICH SUCH DOLLAR DEPOSITS ARE BEING OFFERED WILL NOT ADEQUATELY
AND FAIRLY REFLECT THE COST TO ANY LENDER OF MAKING OR MAINTAINING ITS
EURODOLLAR LOAN DURING SUCH INTEREST PERIOD, OR THAT REASONABLE MEANS DO NOT
EXIST FOR ASCERTAINING THE ADJUSTED LIBO RATE OR THE LIBO RATE, THE AGENT SHALL,
AS SOON AS PRACTICABLE THEREAFTER, GIVE WRITTEN OR FAX NOTICE OF SUCH
DETERMINATION TO

 

38

--------------------------------------------------------------------------------



 


THE BORROWER AND THE LENDERS.  IN THE EVENT OF ANY SUCH DETERMINATION, UNTIL THE
AGENT SHALL HAVE ADVISED THE BORROWER AND THE LENDERS THAT THE CIRCUMSTANCES
GIVING RISE TO SUCH NOTICE NO LONGER EXIST, (A) ANY REQUEST BY THE BORROWER FOR
A EURODOLLAR COMPETITIVE BORROWING PURSUANT TO SECTION 2.03 SHALL BE OF NO FORCE
AND EFFECT AND SHALL BE DENIED BY THE AGENT AND (B) ANY REQUEST BY THE BORROWER
FOR A EURODOLLAR STANDBY BORROWING PURSUANT TO SECTION 2.04 SHALL BE DEEMED TO
BE A REQUEST FOR AN ABR BORROWING.  IN THE EVENT OF ANY SUCH DETERMINATION, THE
LENDERS SHALL NEGOTIATE WITH THE BORROWER, AT ITS REQUEST, AS TO THE INTEREST
RATE WHICH THE LOANS COMPRISING SUCH AN ABR BORROWING SHALL BEAR; PROVIDED THAT
SUCH LOANS SHALL BEAR INTEREST AS PROVIDED IN SECTION 2.08(B) PENDING THE
EXECUTION BY THE BORROWER AND EACH LENDER OF A WRITTEN AGREEMENT PROVIDING FOR A
DIFFERENT INTEREST RATE.  EACH DETERMINATION BY THE AGENT HEREUNDER SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR.


 


SECTION 2.11.  TERMINATION AND REDUCTION OF COMMITMENTS.  (A)  UNLESS PREVIOUSLY
TERMINATED, THE COMMITMENTS SHALL TERMINATE ON THE MATURITY DATE.


 


(B)  UPON AT LEAST THREE BUSINESS DAYS’ PRIOR IRREVOCABLE WRITTEN OR FAX NOTICE
TO THE AGENT, THE BORROWER MAY AT ANY TIME IN WHOLE PERMANENTLY TERMINATE, OR
FROM TIME TO TIME IN PART PERMANENTLY REDUCE, WITHOUT PENALTY BUT SUBJECT TO
SECTION 2.15, THE TOTAL COMMITMENT; PROVIDED THAT (I) EACH PARTIAL REDUCTION OF
THE TOTAL COMMITMENT SHALL BE IN AN INTEGRAL MULTIPLE OF $1,000,000 AND IN A
MINIMUM PRINCIPAL AMOUNT OF $5,000,000 AND (II) NO SUCH TERMINATION OR REDUCTION
SHALL BE MADE IF, AFTER GIVING EFFECT TO ANY CONCURRENT PREPAYMENT OF THE LOANS
IN ACCORDANCE WITH SECTION 2.12, THE SUM OF THE REVOLVING CREDIT EXPOSURES OF
ALL THE LENDERS PLUS THE AGGREGATE PRINCIPAL AMOUNT OF ALL COMPETITIVE LOANS
OUTSTANDING AT THE TIME WOULD EXCEED THE LESSER OF (X) THE TOTAL COMMITMENT AND
(Y) THE MAXIMUM AVAILABILITY AT THE TIME.


 


(C)  IN THE EVENT AND ON ANY OCCASION THAT ANY NET PROCEEDS ARE RECEIVED BY OR
ON BEHALF OF THE BORROWER OR ANY SUBSIDIARY IN RESPECT OF ANY SALE, TRANSFER OR
OTHER DISPOSITION OF EQUITY INTERESTS IN INTECH OR PERKINS PURSUANT TO
SECTION 6.04(C)(IV), THE TOTAL COMMITMENT SHALL, ON THE SECOND BUSINESS DAY
IMMEDIATELY FOLLOWING THE DAY SUCH NET PROCEEDS ARE RECEIVED, BE AUTOMATICALLY
PERMANENTLY REDUCED BY AN AMOUNT EQUAL TO THE PRODUCT OF (I) THE APPLICABLE
PERCENTAGE AND (II) THE TOTAL COMMITMENT AS IN EFFECT IMMEDIATELY PRIOR TO SUCH
REDUCTION (AND THE BORROWER SHALL MAKE THE PREPAYMENT, IF ANY, REQUIRED TO BE
MADE AS A RESULT OF SUCH REDUCTION PURSUANT TO SECTION 2.12(C))


 


(D)  EACH REDUCTION IN THE TOTAL COMMITMENT UNDER THIS SECTION 2.11 SHALL BE
MADE RATABLY AMONG THE LENDERS IN ACCORDANCE WITH THEIR RESPECTIVE COMMITMENTS. 
THE BORROWER SHALL PAY TO THE AGENT FOR THE ACCOUNT OF THE LENDERS, ON THE DATE
OF EACH TERMINATION OR REDUCTION OF THE TOTAL COMMITMENT UNDER THIS
SECTION 2.11, THE COMMITMENT FEES ON THE AMOUNT OF THE COMMITMENTS SO TERMINATED
OR REDUCED ACCRUED THROUGH THE DATE OF SUCH TERMINATION OR REDUCTION.


 


SECTION 2.12.  PREPAYMENT.  (A)  THE BORROWER SHALL HAVE THE RIGHT, AT ANY TIME
AND FROM TIME TO TIME, TO PREPAY ANY STANDBY BORROWING, IN WHOLE OR IN PART,

 

39

--------------------------------------------------------------------------------



 


UPON GIVING WRITTEN OR FAX NOTICE (OR TELEPHONE NOTICE PROMPTLY CONFIRMED BY
WRITTEN OR FAX NOTICE) TO THE AGENT PRIOR TO (I) 1:00 P.M., NEW YORK CITY TIME,
TWO BUSINESS DAYS PRIOR TO THE DATE OF PREPAYMENT, IN THE CASE OF EURODOLLAR
STANDBY LOANS, AND (II) BEFORE 1:00 P.M., NEW YORK CITY TIME, ON THE BUSINESS
DAY OF THE DATE OF PREPAYMENT, IN THE CASE OF ABR LOANS; PROVIDED THAT EACH
PARTIAL PREPAYMENT SHALL BE IN AN AMOUNT WHICH IS AN INTEGRAL MULTIPLE OF
$1,000,000 AND NOT LESS THAN (A) $5,000,000 IN THE CASE OF A EURODOLLAR STANDBY
BORROWING AND (B) $1,000,000 IN THE CASE OF AN ABR BORROWING OR, IF LESS, THE
AGGREGATE PRINCIPAL AMOUNT OF SUCH STANDBY BORROWING.  THE BORROWER SHALL NOT
HAVE THE RIGHT TO PREPAY ANY COMPETITIVE BORROWING.


 


(B)  IN THE EVENT AND ON EACH OCCASION THAT THE SUM OF THE REVOLVING CREDIT
EXPOSURES OF ALL THE LENDERS PLUS THE AGGREGATE PRINCIPAL AMOUNT OF ALL
COMPETITIVE LOANS OUTSTANDING EXCEEDS, ON ANY DAY, THE MAXIMUM AVAILABILITY ON
SUCH DAY, THE BORROWER SHALL, NOT LATER THAN THE IMMEDIATELY FOLLOWING BUSINESS
DAY, (I) PREPAY STANDBY BORROWINGS IN AN AMOUNT EQUAL TO THE LESSER OF THE
AGGREGATE PRINCIPAL AMOUNT OF THE STANDBY BORROWINGS THEN OUTSTANDING AND THE
AMOUNT OF SUCH EXCESS AND (II) TO THE EXTENT THE AMOUNT OF SUCH EXCESS SHALL
EXCEED THE AGGREGATE PRINCIPAL AMOUNT OF THE STANDBY BORROWINGS THEN
OUTSTANDING, PREPAY COMPETITIVE BORROWINGS IN AN AMOUNT SUFFICIENT TO ELIMINATE
SUCH REMAINING EXCESS.


 


(C)  IN THE EVENT AND ON EACH OCCASION THAT THE TOTAL COMMITMENT IS REDUCED
PURSUANT TO SECTION 2.11, AND, FOLLOWING SUCH REDUCTION, THE SUM OF THE
REVOLVING CREDIT EXPOSURES OF ALL THE LENDERS PLUS THE AGGREGATE PRINCIPAL
AMOUNT OF ALL COMPETITIVE LOANS OUTSTANDING EXCEEDS THE TOTAL COMMITMENT, THE
BORROWER SHALL, ON SUCH DAY, (I)  PREPAY STANDBY BORROWINGS IN AN AMOUNT EQUAL
TO THE LESSER OF THE AGGREGATE PRINCIPAL AMOUNT OF THE STANDBY BORROWINGS THEN
OUTSTANDING AND THE AMOUNT OF SUCH EXCESS AND (II) TO THE EXTENT THE AMOUNT OF
SUCH EXCESS SHALL EXCEED THE AGGREGATE PRINCIPAL AMOUNT OF THE STANDBY
BORROWINGS THEN OUTSTANDING, PREPAY COMPETITIVE BORROWINGS IN AN AMOUNT
SUFFICIENT TO ELIMINATE SUCH REMAINING EXCESS.  IN THE EVENT OF A TERMINATION OF
ALL OF THE COMMITMENTS, THE BORROWER SHALL REPAY OR PREPAY ALL THE OUTSTANDING
LOANS ON THE DATE OF SUCH TERMINATION.


 


(D)  IN THE EVENT AND ON ANY OCCASION THAT ANY NET PROCEEDS ARE RECEIVED BY OR
ON BEHALF OF THE BORROWER OR ANY SUBSIDIARY IN RESPECT OF (I) ANY ISSUANCE OF
PREFERRED EQUITY INTERESTS IN OR OTHER PREFERRED SECURITIES OF THE BORROWER,
(II) ANY SALE, TRANSFER OR OTHER DISPOSITION OF EQUITY INTERESTS IN INTECH OR
PERKINS PURSUANT TO SECTION 6.04(C)(IV) OR (III) ANY SALE, TRANSFER OR OTHER
DISPOSITION OF SECURITIES OF STANFIELD VICTORIA FUNDING LLC PURSUANT TO
SECTION 6.04(C)(V), THE BORROWER SHALL (A) WITHIN TWO BUSINESS DAYS AFTER SUCH
NET PROCEEDS ARE RECEIVED, PREPAY STANDBY BORROWINGS IN AN AGGREGATE AMOUNT
EQUAL TO THE LESSER OF THE AGGREGATE PRINCIPAL AMOUNT OF THE STANDBY BORROWINGS
THEN OUTSTANDING AND THE AMOUNT OF SUCH NET PROCEEDS AND (B) SOLELY IN THE CASE
OF ANY EVENT DESCRIBED IN CLAUSE (I) OR (II) ABOVE, TO THE EXTENT THE AMOUNT OF
SUCH NET PROCEEDS SHALL EXCEED THE AGGREGATE PRINCIPAL AMOUNT OF THE STANDBY
BORROWINGS THEN OUTSTANDING, WITHIN 90 BUSINESS DAYS AFTER SUCH NET PROCEEDS ARE
RECEIVED, PREPAY (OR CAUSE ANY SUBSIDIARY TO PREPAY) OTHER INDEBTEDNESS OF THE
BORROWER OR ANY SUBSIDIARY IN AN AGGREGATE AMOUNT EQUAL TO THE


 


40

--------------------------------------------------------------------------------



 


LESSER OF THE AGGREGATE PRINCIPAL AMOUNT OF ALL SUCH OTHER INDEBTEDNESS THEN
OUTSTANDING AND 75% OF SUCH EXCESS.


 


(E)  EACH NOTICE OF PREPAYMENT SHALL SPECIFY THE PREPAYMENT DATE AND THE
PRINCIPAL AMOUNT OF EACH STANDBY BORROWING (OR PORTION THEREOF) TO BE PREPAID,
SHALL BE IRREVOCABLE AND SHALL COMMIT THE BORROWER TO PREPAY SUCH STANDBY
BORROWING (OR PORTION THEREOF) BY THE AMOUNT STATED THEREIN ON THE DATE STATED
THEREIN.  ALL PREPAYMENTS UNDER THIS SECTION SHALL BE SUBJECT TO SECTION 2.15,
BUT SHALL OTHERWISE BE WITHOUT PREMIUM OR PENALTY.  ALL PREPAYMENTS UNDER THIS
SECTION SHALL BE ACCOMPANIED BY ACCRUED INTEREST ON THE PRINCIPAL AMOUNT BEING
PREPAID TO THE DATE OF PAYMENT.


 


SECTION 2.13.  RESERVE REQUIREMENTS; CHANGE IN CIRCUMSTANCES.  (A) 
NOTWITHSTANDING ANY OTHER PROVISION HEREIN, IF AFTER THE CLOSING DATE ANY CHANGE
IN APPLICABLE LAW OR REGULATION OR IN THE INTERPRETATION OR ADMINISTRATION
THEREOF BY ANY GOVERNMENTAL AUTHORITY CHARGED WITH THE INTERPRETATION OR
ADMINISTRATION THEREOF (WHETHER OR NOT HAVING THE FORCE OF LAW) SHALL CHANGE THE
BASIS OF TAXATION OF PAYMENTS TO ANY LENDER OF THE PRINCIPAL OF OR INTEREST ON
ANY EURODOLLAR LOAN OR FIXED RATE LOAN MADE BY SUCH LENDER OR ANY FEES OR OTHER
AMOUNTS PAYABLE HEREUNDER (OTHER THAN CHANGES IN RESPECT OF TAXES IMPOSED ON THE
OVERALL NET INCOME OF SUCH LENDER BY THE JURISDICTION IN WHICH SUCH LENDER HAS
ITS PRINCIPAL OR APPLICABLE LENDING OFFICE OR BY ANY POLITICAL SUBDIVISION OR
TAXING AUTHORITY THEREIN), OR SHALL IMPOSE, MODIFY OR DEEM APPLICABLE ANY
RESERVE, SPECIAL DEPOSIT OR SIMILAR REQUIREMENT AGAINST ASSETS OF, DEPOSITS WITH
OR FOR THE ACCOUNT OF OR CREDIT EXTENDED BY SUCH LENDER (EXCEPT ANY SUCH RESERVE
REQUIREMENT WHICH IS REFLECTED IN THE ADJUSTED LIBO RATE), OR SHALL IMPOSE ON
SUCH LENDER OR THE LONDON INTERBANK MARKET ANY OTHER CONDITION AFFECTING THIS
AGREEMENT OR ANY EURODOLLAR LOAN OR FIXED RATE LOAN MADE BY SUCH LENDER, AND THE
RESULT OF ANY OF THE FOREGOING SHALL BE TO INCREASE THE DIRECT COST TO SUCH
LENDER OF MAKING OR MAINTAINING ANY EURODOLLAR LOAN OR FIXED RATE LOAN OR TO
REDUCE THE AMOUNT OF ANY SUM RECEIVED OR RECEIVABLE BY SUCH LENDER HEREUNDER
(WHETHER OF PRINCIPAL, INTEREST OR OTHERWISE) BY AN AMOUNT REASONABLY DEEMED BY
SUCH LENDER TO BE MATERIAL, THEN THE BORROWER WILL PAY TO SUCH LENDER UPON
DEMAND SUCH ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH LENDER FOR SUCH
ADDITIONAL COSTS INCURRED OR REDUCTION SUFFERED.  NOTWITHSTANDING THE FOREGOING,
NO LENDER SHALL BE ENTITLED TO REQUEST COMPENSATION UNDER THIS PARAGRAPH WITH
RESPECT TO ANY COMPETITIVE LOAN IF IT SHALL HAVE BEEN AWARE OF THE CHANGE GIVING
RISE TO SUCH REQUEST AT THE TIME OF SUBMISSION OF THE COMPETITIVE BID PURSUANT
TO WHICH SUCH COMPETITIVE LOAN SHALL HAVE BEEN MADE.


 


(B)  IF ANY LENDER SHALL HAVE DETERMINED THAT THE APPLICABILITY OF ANY LAW,
RULE, REGULATION OR GUIDELINE ADOPTED PURSUANT TO OR ARISING OUT OF THE
JULY 1988 REPORT OF THE BASLE COMMITTEE ON BANKING REGULATIONS AND SUPERVISORY
PRACTICES ENTITLED “INTERNATIONAL CONVERGENCE OF CAPITAL MEASUREMENT AND CAPITAL
STANDARDS”, OR THE ADOPTION AFTER THE CLOSING DATE OF ANY OTHER LAW, RULE,
REGULATION OR GUIDELINE REGARDING CAPITAL ADEQUACY, OR ANY CHANGE IN ANY OF THE
FOREGOING OR IN THE INTERPRETATION OR ADMINISTRATION OF ANY OF THE FOREGOING BY
ANY GOVERNMENTAL AUTHORITY, CENTRAL BANK OR COMPARABLE AGENCY CHARGED WITH THE
INTERPRETATION OR ADMINISTRATION THEREOF, OR COMPLIANCE BY ANY LENDER (OR ANY
LENDING OFFICE OF SUCH LENDER) OR ANY LENDER’S HOLDING COMPANY WITH ANY REQUEST
OR DIRECTIVE REGARDING

 

41

--------------------------------------------------------------------------------



 


CAPITAL ADEQUACY (WHETHER OR NOT HAVING THE FORCE OF LAW) OF ANY SUCH
GOVERNMENTAL AUTHORITY, CENTRAL BANK OR COMPARABLE AGENCY, HAS OR WOULD HAVE THE
EFFECT OF REDUCING THE RATE OF RETURN ON SUCH LENDER’S CAPITAL OR ON THE CAPITAL
OF SUCH LENDER’S HOLDING COMPANY, IF ANY, AS A CONSEQUENCE OF THIS AGREEMENT OR
THE LOANS MADE BY SUCH LENDER PURSUANT HERETO TO A LEVEL BELOW THAT WHICH SUCH
LENDER OR SUCH LENDER’S HOLDING COMPANY COULD HAVE ACHIEVED BUT FOR SUCH
APPLICABILITY, ADOPTION, CHANGE OR COMPLIANCE (TAKING INTO CONSIDERATION SUCH
LENDER’S POLICIES AND THE POLICIES OF SUCH LENDER’S HOLDING COMPANY WITH RESPECT
TO CAPITAL ADEQUACY) BY AN AMOUNT REASONABLY DEEMED BY SUCH LENDER TO BE
MATERIAL, THEN FROM TIME TO TIME THE BORROWER SHALL PAY TO SUCH LENDER SUCH
ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH LENDER OR SUCH LENDER’S
HOLDING COMPANY FOR ANY SUCH REDUCTION SUFFERED.


 


(C)  FAILURE ON THE PART OF ANY LENDER TO DEMAND COMPENSATION FOR ANY INCREASED
COSTS OR REDUCTION IN AMOUNTS RECEIVED OR RECEIVABLE OR REDUCTION IN RETURN ON
CAPITAL WITH RESPECT TO ANY PERIOD SHALL NOT CONSTITUTE A WAIVER OF SUCH
LENDER’S RIGHT TO DEMAND COMPENSATION WITH RESPECT TO SUCH PERIOD OR ANY OTHER
PERIOD.  THE PROTECTION OF THIS SECTION SHALL BE AVAILABLE TO EACH LENDER
REGARDLESS OF ANY POSSIBLE CONTENTION OF THE INVALIDITY OR INAPPLICABILITY OF
THE LAW, RULE, REGULATION, GUIDELINE OR OTHER CHANGE OR CONDITION WHICH SHALL
HAVE OCCURRED OR BEEN IMPOSED.


 


SECTION 2.14.  CHANGE IN LEGALITY.  (A)  NOTWITHSTANDING ANY OTHER PROVISION
HEREIN, IF ANY CHANGE IN ANY LAW OR REGULATION OR IN THE INTERPRETATION THEREOF
BY ANY GOVERNMENTAL AUTHORITY CHARGED WITH THE ADMINISTRATION OR INTERPRETATION
THEREOF SHALL MAKE IT UNLAWFUL FOR ANY LENDER TO MAKE OR MAINTAIN ANY EURODOLLAR
LOAN OR TO GIVE EFFECT TO ITS OBLIGATIONS AS CONTEMPLATED HEREBY WITH RESPECT TO
ANY EURODOLLAR LOAN, THEN, BY WRITTEN NOTICE TO THE BORROWER AND TO THE AGENT,
SUCH LENDER MAY:


 

(I)  DECLARE THAT EURODOLLAR LOANS WILL NOT THEREAFTER BE MADE BY SUCH LENDER
HEREUNDER, WHEREUPON SUCH LENDER SHALL NOT SUBMIT A COMPETITIVE BID IN RESPONSE
TO A REQUEST FOR EURODOLLAR COMPETITIVE LOANS AND ANY REQUEST BY THE BORROWER
FOR A EURODOLLAR STANDBY BORROWING SHALL, AS TO SUCH LENDER ONLY, BE DEEMED A
REQUEST FOR AN ABR LOAN UNLESS SUCH DECLARATION SHALL BE SUBSEQUENTLY WITHDRAWN;
AND

 

(II)  REQUIRE THAT ALL OUTSTANDING EURODOLLAR LOANS MADE BY IT BE CONVERTED TO
ABR LOANS, IN WHICH EVENT ALL SUCH EURODOLLAR LOANS SHALL BE AUTOMATICALLY
CONVERTED TO ABR LOANS AS OF THE EFFECTIVE DATE OF SUCH NOTICE AS PROVIDED IN
PARAGRAPH (B) BELOW.

 

In the event any Lender shall exercise its rights under clause (i) or
(ii) above, and (x) all payments and prepayments of principal which would
otherwise have been applied to repay the Eurodollar Loans that would have been
made by such Lender or the converted Eurodollar Loans of such Lender shall
instead be applied to repay the ABR Loans made by such Lender in lieu of, or
resulting from the conversion of, such Eurodollar Loans and (y) such Lender
shall negotiate with the Borrower, at its request, as to the interest rate which
such ABR Loans shall bear; provided that such Loans shall bear interest as

 

42

--------------------------------------------------------------------------------


 

provided in Section 2.08(b) pending the execution by the Borrower and such
Lender of a written agreement providing for a different interest rate.

 


(B)  FOR PURPOSES OF THIS SECTION, A NOTICE TO THE BORROWER BY ANY LENDER SHALL
BE EFFECTIVE AS TO EACH EURODOLLAR LOAN, IF LAWFUL, ON THE LAST DAY OF THE
INTEREST PERIOD CURRENTLY APPLICABLE TO SUCH EURODOLLAR LOAN; IN ALL OTHER CASES
SUCH NOTICE SHALL BE EFFECTIVE ON THE DATE OF RECEIPT BY THE BORROWER.


 


SECTION 2.15.  INDEMNITY.  THE BORROWER SHALL INDEMNIFY EACH LENDER AGAINST ANY
LOSS (OTHER THAN LOSS OF PROFITS) OR EXPENSE WHICH SUCH LENDER MAY SUSTAIN OR
INCUR AS A CONSEQUENCE OF (A) ANY FAILURE BY THE BORROWER TO FULFILL ON THE DATE
OF ANY BORROWING HEREUNDER THE APPLICABLE CONDITIONS SET FORTH IN ARTICLE IV,
(B) ANY FAILURE BY THE BORROWER TO BORROW OR TO REFINANCE OR CONTINUE ANY LOAN
HEREUNDER, FOR ANY REASON OTHER THAN A DEFAULT BY SUCH LENDER, AFTER IRREVOCABLE
NOTICE OF SUCH BORROWING, REFINANCING OR CONTINUATION HAS BEEN GIVEN PURSUANT TO
SECTION 2.03, 2.04 OR 2.05, (C) ANY PAYMENT, PREPAYMENT OR CONVERSION OF A
EURODOLLAR LOAN OR FIXED RATE LOAN REQUIRED BY ANY OTHER PROVISION OF THIS
AGREEMENT OR OTHERWISE MADE OR DEEMED MADE ON A DATE OTHER THAN THE LAST DAY OF
THE INTEREST PERIOD APPLICABLE THERETO, (D) ANY DEFAULT IN PAYMENT OR PREPAYMENT
BY THE BORROWER OF THE PRINCIPAL AMOUNT OF ANY LOAN OR ANY PART THEREOF OR
INTEREST ACCRUED THEREON, AS AND WHEN DUE AND PAYABLE (AT THE DUE DATE THEREOF,
WHETHER BY SCHEDULED MATURITY, ACCELERATION, IRREVOCABLE NOTICE OF PREPAYMENT OR
OTHERWISE) OR (E) THE OCCURRENCE OF ANY EVENT OF DEFAULT, INCLUDING, IN EACH
SUCH CASE, ANY LOSS (OTHER THAN LOSS OF PROFITS) OR REASONABLE EXPENSE SUSTAINED
OR INCURRED OR TO BE SUSTAINED OR INCURRED IN LIQUIDATING OR EMPLOYING DEPOSITS
FROM THIRD PARTIES ACQUIRED TO EFFECT OR MAINTAIN SUCH LOAN OR ANY PART THEREOF
AS A EURODOLLAR LOAN OR FIXED RATE LOAN.  SUCH LOSS OR REASONABLE EXPENSE SHALL
INCLUDE AN AMOUNT EQUAL TO THE EXCESS, IF ANY, AS REASONABLY DETERMINED BY SUCH
LENDER, OF (I) ITS COST OF OBTAINING THE FUNDS FOR THE LOAN BEING PAID, PREPAID,
CONVERTED OR NOT BORROWED (ASSUMED TO BE THE ADJUSTED LIBO RATE OR, IN THE CASE
OF A FIXED RATE LOAN, THE FIXED RATE OF INTEREST APPLICABLE THERETO) FOR THE
PERIOD FROM THE DATE OF SUCH PAYMENT, PREPAYMENT OR FAILURE TO BORROW TO THE
LAST DAY OF THE INTEREST PERIOD FOR SUCH LOAN (OR, IN THE CASE OF A FAILURE TO
BORROW, THE INTEREST PERIOD FOR SUCH LOAN WHICH WOULD HAVE COMMENCED ON THE DATE
OF SUCH FAILURE) OVER (II) THE AMOUNT OF INTEREST (AS REASONABLY DETERMINED BY
SUCH LENDER) THAT WOULD BE REALIZED BY SUCH LENDER IN REEMPLOYING THE FUNDS SO
PAID, PREPAID OR NOT BORROWED FOR SUCH PERIOD OR INTEREST PERIOD, AS THE CASE
MAY BE.  THIS SECTION 2.15 SHALL NOT APPLY WITH RESPECT TO TAXES, OTHER THAN
TAXES THAT REPRESENT LOSSES OR DAMAGES ARISING FROM ANY NON-TAX CLAIM.


 


SECTION 2.16.  PRO RATA TREATMENT.  EXCEPT AS REQUIRED UNDER SECTION 2.14, EACH
STANDBY BORROWING, EACH PAYMENT OR PREPAYMENT OF PRINCIPAL OF ANY STANDBY
BORROWING, EACH PAYMENT OF INTEREST ON THE STANDBY LOANS, EACH PAYMENT OF THE
COMMITMENT FEES, EACH REDUCTION OF THE COMMITMENTS AND EACH REFINANCING OF ANY
BORROWING WITH A STANDBY BORROWING OF ANY TYPE, SHALL BE ALLOCATED PRO RATA
AMONG THE LENDERS IN ACCORDANCE WITH THEIR RESPECTIVE COMMITMENTS (OR, IF SUCH
COMMITMENTS SHALL HAVE EXPIRED OR BEEN TERMINATED, IN ACCORDANCE WITH THE
RESPECTIVE PRINCIPAL AMOUNTS OF THEIR OUTSTANDING STANDBY LOANS).  EACH PAYMENT
OF PRINCIPAL OF ANY COMPETITIVE BORROWING SHALL BE ALLOCATED PRO RATA AMONG THE
LENDERS PARTICIPATING IN SUCH BORROWING IN ACCORDANCE WITH THE RESPECTIVE
PRINCIPAL AMOUNTS OF THEIR OUTSTANDING COMPETITIVE

 

43

--------------------------------------------------------------------------------



 


LOANS COMPRISING SUCH BORROWING.  EACH PAYMENT OF INTEREST ON ANY COMPETITIVE
BORROWING SHALL BE ALLOCATED PRO RATA AMONG THE LENDERS PARTICIPATING IN SUCH
BORROWING IN ACCORDANCE WITH THE RESPECTIVE AMOUNTS OF ACCRUED AND UNPAID
INTEREST ON THEIR OUTSTANDING COMPETITIVE LOANS COMPRISING SUCH BORROWING.  FOR
PURPOSES OF DETERMINING THE AVAILABLE COMMITMENTS OF THE LENDERS AT ANY TIME,
EACH OUTSTANDING COMPETITIVE BORROWING SHALL BE DEEMED TO HAVE UTILIZED THE
COMMITMENTS OF THE LENDERS (INCLUDING THOSE LENDERS WHICH SHALL NOT HAVE MADE
LOANS AS PART OF SUCH COMPETITIVE BORROWING) PRO RATA IN ACCORDANCE WITH SUCH
RESPECTIVE COMMITMENTS, EXCEPT AS SET FORTH IN SECTION 2.06(A).  EACH LENDER
AGREES THAT IN COMPUTING SUCH LENDER’S PORTION OF ANY BORROWING TO BE MADE
HEREUNDER, THE AGENT MAY, IN ITS DISCRETION, ROUND EACH LENDER’S PERCENTAGE OF
SUCH BORROWING TO THE NEXT HIGHER OR LOWER WHOLE DOLLAR AMOUNT.


 


SECTION 2.17.  SHARING OF SETOFFS.  EACH LENDER AGREES THAT IF IT SHALL, THROUGH
THE EXERCISE OF A RIGHT OF BANKER’S LIEN, SETOFF OR COUNTERCLAIM AGAINST THE
BORROWER, OR PURSUANT TO A SECURED CLAIM UNDER SECTION 506 OF TITLE 11 OF THE
UNITED STATES CODE OR OTHER SECURITY OR INTEREST ARISING FROM, OR IN LIEU OF,
SUCH SECURED CLAIM, RECEIVED BY SUCH LENDER UNDER ANY APPLICABLE BANKRUPTCY,
INSOLVENCY OR OTHER SIMILAR LAW OR OTHERWISE, OR BY ANY OTHER MEANS, OBTAIN
PAYMENT (VOLUNTARY OR INVOLUNTARY) IN RESPECT OF ANY STANDBY LOAN OR LOANS AS A
RESULT OF WHICH THE UNPAID PRINCIPAL PORTION OF THE STANDBY LOANS OF SUCH LENDER
SHALL BE PROPORTIONATELY LESS THAN THE UNPAID PRINCIPAL PORTION OF THE STANDBY
LOANS OF ANY OTHER LENDER, IT SHALL BE DEEMED SIMULTANEOUSLY TO HAVE PURCHASED
FROM SUCH OTHER LENDER AT FACE VALUE, AND SHALL PROMPTLY PAY TO SUCH OTHER
LENDER THE PURCHASE PRICE FOR, A PARTICIPATION IN THE STANDBY LOANS OF SUCH
OTHER LENDER, SO THAT THE AGGREGATE UNPAID PRINCIPAL AMOUNT OF THE STANDBY LOANS
AND PARTICIPATIONS IN THE STANDBY LOANS HELD BY EACH LENDER SHALL BE IN THE SAME
PROPORTION TO THE AGGREGATE UNPAID PRINCIPAL AMOUNT OF ALL STANDBY LOANS THEN
OUTSTANDING AS THE PRINCIPAL AMOUNT OF ITS STANDBY LOANS PRIOR TO SUCH EXERCISE
OF BANKER’S LIEN, SETOFF OR COUNTERCLAIM OR OTHER EVENT WAS TO THE PRINCIPAL
AMOUNT OF ALL STANDBY LOANS OUTSTANDING PRIOR TO SUCH EXERCISE OF BANKER’S LIEN,
SETOFF OR COUNTERCLAIM OR OTHER EVENT; PROVIDED, HOWEVER, THAT, IF ANY SUCH
PURCHASE OR PURCHASES OR ADJUSTMENTS SHALL BE MADE PURSUANT TO THIS SECTION AND
THE PAYMENT GIVING RISE THERETO SHALL THEREAFTER BE RECOVERED, SUCH PURCHASE OR
PURCHASES OR ADJUSTMENTS SHALL BE RESCINDED TO THE EXTENT OF SUCH RECOVERY AND
THE PURCHASE PRICE OR PRICES OR ADJUSTMENT RESTORED WITHOUT INTEREST.  THE
BORROWER EXPRESSLY CONSENTS TO THE FOREGOING ARRANGEMENTS AND AGREES THAT ANY
LENDER HOLDING A PARTICIPATION PURSUANT TO THE FOREGOING ARRANGEMENTS DEEMED TO
HAVE BEEN SO PURCHASED MAY EXERCISE ANY AND ALL RIGHTS OF BANKER’S LIEN, SETOFF
OR COUNTERCLAIM WITH RESPECT TO ANY AND ALL MONEYS OWING BY THE BORROWER TO SUCH
LENDER BY REASON THEREOF AS FULLY AS IF SUCH LENDER HAD MADE A STANDBY LOAN
DIRECTLY TO THE BORROWER IN THE AMOUNT OF SUCH PARTICIPATION.


 


SECTION 2.18.  PAYMENTS.  (A)  THE BORROWER SHALL MAKE EACH PAYMENT (INCLUDING
PRINCIPAL OF OR INTEREST ON ANY BORROWING OR ANY FEES OR OTHER AMOUNTS)
HEREUNDER AND UNDER ANY OTHER LOAN DOCUMENT NOT LATER THAN 1:00 P.M., NEW YORK
CITY TIME, ON THE DATE WHEN DUE IN DOLLARS TO THE AGENT AT ITS OFFICES AT CITI
GLOBAL LOANS, 1615 BRETT ROAD, OPS 3, NEW CASTLE, DE 19720, ABA 021 00 00 89,
ACCOUNT NO. 36852248, ATTENTION: MARK ROSENTHAL, IN IMMEDIATELY AVAILABLE FUNDS.

 

44

--------------------------------------------------------------------------------


 


(B)  WHENEVER ANY PAYMENT (INCLUDING PRINCIPAL OF OR INTEREST ON ANY BORROWING
OR ANY FEES OR OTHER AMOUNTS) HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT SHALL
BECOME DUE, OR OTHERWISE WOULD OCCUR, ON A DAY THAT IS NOT A BUSINESS DAY, SUCH
PAYMENT MAY BE MADE ON THE NEXT SUCCEEDING BUSINESS DAY, AND SUCH EXTENSION OF
TIME SHALL IN SUCH CASE BE INCLUDED IN THE COMPUTATION OF INTEREST OR FEES, IF
APPLICABLE.

 


(C)  IN THE EVENT THAT ANY FINANCIAL STATEMENTS DELIVERED UNDER
SECTION 5.04(A) OR 5.04(B), OR ANY CERTIFICATE DELIVERED UNDER SECTION 5.04(C),
SHALL PROVE TO HAVE BEEN MATERIALLY INACCURATE (REGARDLESS OF WHETHER ANY
COMMITMENTS ARE IN EFFECT OR ANY AMOUNTS ARE OUTSTANDING HEREUNDER WHEN SUCH
INACCURACY IS DISCOVERED), AND SUCH INACCURACY SHALL HAVE RESULTED IN THE
PAYMENT OF ANY INTEREST OR FEES AT RATES LOWER THAN THOSE THAT WERE IN FACT
APPLICABLE FOR ANY PERIOD (BASED ON THE ACTUAL LEVERAGE RATIO), THE BORROWER
SHALL PAY TO THE AGENT, FOR DISTRIBUTION TO THE LENDERS (OR FORMER LENDERS) AS
THEIR INTERESTS MAY APPEAR, THE ACCRUED INTEREST OR FEES THAT SHOULD HAVE BEEN
PAID BUT WERE NOT PAID AS A RESULT OF SUCH MISSTATEMENT.


 


SECTION 2.19.  TAXES.  (A)  EACH PAYMENT BY ANY LOAN PARTY UNDER ANY LOAN
DOCUMENT SHALL BE MADE WITHOUT WITHHOLDING FOR ANY TAXES, UNLESS SUCH
WITHHOLDING IS REQUIRED BY ANY LAW, AS MODIFIED BY THE PRACTICE THEN IN EFFECT
OF ANY GOVERNMENTAL AUTHORITY.  IF ANY WITHHOLDING AGENT DETERMINES, IN ITS SOLE
DISCRETION EXERCISED IN GOOD FAITH, THAT IT IS SO REQUIRED TO WITHHOLD TAXES,
THEN SUCH WITHHOLDING AGENT MAY SO WITHHOLD AND SHALL TIMELY PAY THE FULL AMOUNT
OF WITHHELD TAXES TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH
APPLICABLE LAW.  IF SUCH TAXES ARE INDEMNIFIED TAXES, THEN THE AMOUNT PAYABLE BY
THE APPLICABLE LOAN PARTY SHALL BE INCREASED AS NECESSARY SO THAT, NET OF SUCH
WITHHOLDING (INCLUDING SUCH WITHHOLDING APPLICABLE TO ADDITIONAL AMOUNTS PAYABLE
UNDER THIS SECTION 2.19), THE APPLICABLE RECIPIENT RECEIVES THE AMOUNT IT WOULD
HAVE RECEIVED HAD NO SUCH WITHHOLDING BEEN MADE.


 


(B)  THE LOAN PARTIES SHALL TIMELY PAY ANY OTHER TAXES TO THE RELEVANT
GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


 


(C)  WITHIN 30 DAYS AFTER ANY PAYMENT OF INDEMNIFIED TAXES BY A LOAN PARTY TO A
GOVERNMENTAL AUTHORITY, SUCH LOAN PARTY SHALL DELIVER TO THE AGENT AT ITS
ADDRESS REFERRED TO IN SECTION 9.01 THE ORIGINAL OR A CERTIFIED COPY OF A
RECEIPT ISSUED BY SUCH GOVERNMENTAL AUTHORITY EVIDENCING SUCH PAYMENT, A COPY OF
THE RETURN REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF SUCH PAYMENT REASONABLY
SATISFACTORY TO THE AGENT.


 


(D)  THE LOAN PARTIES SHALL SEVERALLY INDEMNIFY EACH RECIPIENT FOR THE FULL
AMOUNT OF ANY INDEMNIFIED TAXES PAYABLE BY SUCH RECIPIENT WITH RESPECT TO ANY
LOAN DOCUMENT OR ANY PAYMENT BY SUCH LOAN PARTY UNDER ANY LOAN DOCUMENT
(INCLUDING AMOUNTS PAYABLE UNDER THIS SECTION 2.19) AND ANY REASONABLE EXPENSES
ARISING THEREFROM OR WITH RESPECT THERETO, WHETHER OR NOT SUCH INDEMNIFIED TAXES
WERE CORRECTLY IMPOSED BY THE RELEVANT GOVERNMENTAL AUTHORITY.  THE INDEMNITY
UNDER THIS PARAGRAPH (D) SHALL BE PAID WITHIN 30 DAYS AFTER THE DATE THE
RECIPIENT DELIVERS TO THE APPLICABLE LOAN PARTY A CERTIFICATE STATING THE AMOUNT
OF INDEMNIFIED TAXES SO PAYABLE

 

45

--------------------------------------------------------------------------------



 


BY SUCH RECIPIENT.  SUCH CERTIFICATE SHALL BE CONCLUSIVE OF THE AMOUNT SO
PAYABLE ABSENT MANIFEST ERROR.  SUCH RECIPIENT SHALL DELIVER A COPY OF SUCH
CERTIFICATE TO THE AGENT.


 


(E)  THE LENDERS SHALL SEVERALLY INDEMNIFY THE AGENT FOR THE FULL AMOUNT OF ANY
EXCLUDED TAXES PAYABLE BY THE AGENT WITH RESPECT TO ANY LOAN DOCUMENT OR ANY
PAYMENT BY ANY LOAN PARTY UNDER ANY LOAN DOCUMENT AND ANY REASONABLE EXPENSES
ARISING THEREFROM OR WITH RESPECT THERETO, WHETHER OR NOT SUCH EXCLUDED TAXES
WERE CORRECTLY IMPOSED BY THE RELEVANT GOVERNMENTAL AUTHORITY, EXCEPT TO THE
EXTENT THAT ANY SUCH AMOUNT OR PAYMENT IS DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILFUL MISCONDUCT OF THE AGENT.  THE INDEMNITY UNDER THIS
PARAGRAPH (E) SHALL BE PAID WITHIN 30 DAYS AFTER THE AGENT DELIVERS TO THE
APPLICABLE LENDER A CERTIFICATE STATING THE AMOUNT OF EXCLUDED TAXES SO PAYABLE
BY THE AGENT.  SUCH CERTIFICATE SHALL BE CONCLUSIVE OF THE AMOUNT SO PAYABLE
ABSENT MANIFEST ERROR.


 


(F)  (I) ANY LENDER THAT IS ENTITLED TO AN EXEMPTION FROM, OR REDUCTION OF, ANY
APPLICABLE WITHHOLDING TAX WITH RESPECT TO PAYMENTS UNDER ANY LOAN DOCUMENT
SHALL DELIVER TO THE BORROWER AND THE AGENT, AT THE TIME OR TIMES PRESCRIBED BY
LAW OR REASONABLY REQUESTED BY THE BORROWER OR THE AGENT, SUCH PROPERLY
COMPLETED AND EXECUTED DOCUMENTATION PRESCRIBED BY LAW OR REASONABLY REQUESTED
BY THE BORROWER OR THE AGENT AS WILL PERMIT SUCH PAYMENTS TO BE MADE WITHOUT, OR
AT A REDUCED RATE OF, WITHHOLDING.  IN ADDITION, ANY LENDER SHALL DELIVER SUCH
OTHER DOCUMENTATION PRESCRIBED BY LAW OR REASONABLY REQUESTED BY THE BORROWER OR
THE AGENT AS WILL ENABLE THE BORROWER OR THE AGENT TO DETERMINE WHETHER OR NOT
SUCH LENDER IS SUBJECT TO BACKUP WITHHOLDING OR INFORMATION REPORTING
REQUIREMENTS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE PRECEDING TWO
SENTENCES, THE COMPLETION, EXECUTION AND SUBMISSION OF SUCH DOCUMENTATION (OTHER
THAN SUCH DOCUMENTATION SET FORTH BELOW IN THIS PARAGRAPH (F)) SHALL NOT BE
REQUIRED IF IN THE LENDER’S JUDGMENT SUCH COMPLETION, EXECUTION OR SUBMISSION
WOULD SUBJECT SUCH LENDER TO ANY MATERIAL UNREIMBURSED COST OR EXPENSE OR WOULD
MATERIALLY PREJUDICE THE LEGAL OR COMMERCIAL POSITION OF SUCH LENDER. UPON THE
REASONABLE REQUEST OF THE BORROWER OR THE AGENT, ANY LENDER SHALL UPDATE ANY
FORM OR CERTIFICATION PREVIOUSLY DELIVERED PURSUANT TO THIS SECTION 2.19.  IF
ANY SUCH FORM OR CERTIFICATION EXPIRES OR BECOMES OBSOLETE OR INACCURATE IN ANY
RESPECT WITH RESPECT TO A LENDER, SUCH LENDER SHALL PROMPTLY (AND IN ANY EVENT
WITHIN 10 DAYS AFTER SUCH EXPIRATION, OBSOLESCENCE OR INACCURACY) NOTIFY THE
BORROWER AND THE AGENT IN WRITING OF SUCH EXPIRATION, OBSOLESCENCE OR
INACCURACY.


 


(II) WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, IF THE BORROWER IS A U.S.
PERSON, ANY LENDER WITH RESPECT TO THE BORROWER SHALL, IF IT IS LEGALLY ELIGIBLE
TO DO SO, DELIVER TO THE BORROWER AND THE AGENT (IN SUCH NUMBER OF COPIES
REASONABLY REQUESTED BY THE BORROWER AND THE AGENT) ON OR PRIOR TO THE DATE ON
WHICH SUCH LENDER BECOMES A PARTY HERETO (OR, IN THE CASE OF A PARTICIPATION
HOLDER, ON OR BEFORE THE DATE SUCH PARTICIPATION IS EFFECTIVE HEREUNDER) AND ON
OR BEFORE THE DATE, IF ANY, SUCH LENDER CHANGES ITS APPLICABLE LENDING OFFICE BY
DESIGNATING A NEW LENDING OFFICE, DULY COMPLETED AND EXECUTED COPIES OF
WHICHEVER OF THE FOLLOWING IS APPLICABLE:

 

46

--------------------------------------------------------------------------------



 


(A)  IN THE CASE OF A LENDER THAT IS A U.S. PERSON, IRS FORM W-9;


 


(B)  IN THE CASE OF A LENDER (OTHER THAN A U.S. PERSON) CLAIMING THE BENEFITS OF
AN INCOME TAX TREATY TO WHICH THE UNITED STATES IS A PARTY (1) WITH RESPECT TO
PAYMENTS OF INTEREST UNDER ANY LOAN DOCUMENT, IRS FORM W-8BEN ESTABLISHING AN
EXEMPTION FROM, OR REDUCTION OF, U.S. FEDERAL WITHHOLDING TAX PURSUANT TO THE
“INTEREST” ARTICLE OF SUCH TAX TREATY AND (2) WITH RESPECT TO ALL OTHER PAYMENTS
UNDER ANY LOAN DOCUMENT, IRS FORM W-8BEN ESTABLISHING AN EXEMPTION FROM U.S.
FEDERAL WITHHOLDING TAX PURSUANT TO THE “BUSINESS PROFITS” OR “OTHER INCOME”
ARTICLE OF SUCH TAX TREATY;


 


(C)  IN THE CASE OF A LENDER (OTHER THAN A U.S. PERSON) FOR WHOM PAYMENTS UNDER
ANY LOAN DOCUMENT CONSTITUTE INCOME THAT IS EFFECTIVELY CONNECTED WITH SUCH
LENDER’S CONDUCT OF A TRADE OR BUSINESS IN THE UNITED STATES, IRS FORM W-8ECI;


 


(D)  IN THE CASE OF A LENDER (OTHER THAN A U.S. PERSON) CLAIMING THE BENEFITS OF
THE EXEMPTION FOR PORTFOLIO INTEREST UNDER SECTION 881(C) OF THE CODE BOTH
(1) IRS FORM W-8BEN AND (2) A CERTIFICATE TO THE EFFECT THAT SUCH LENDER IS NOT
(A) A “BANK” WITHIN THE MEANING OF SECTION 881(C)(3)(A) OF THE CODE, (B) A “10
PERCENT SHAREHOLDER” OF THE BORROWER WITHIN THE MEANING OF
SECTION 881(C)(3)(B) OF THE CODE, (C) A “CONTROLLED FOREIGN CORPORATION”
DESCRIBED IN SECTION 881(C)(3)(C) OF THE CODE AND (D) CONDUCTING A TRADE OR
BUSINESS IN THE UNITED STATES WITH WHICH THE RELEVANT INTEREST PAYMENTS ARE
EFFECTIVELY CONNECTED;


 


(E) IN THE CASE OF A LENDER (OTHER THAN A U.S. PERSON) THAT EITHER IS NOT THE
BENEFICIAL OWNER OF PAYMENTS MADE UNDER ANY LOAN DOCUMENT OR IS A PARTNERSHIP
(1) AN IRS FORM W-8IMY ON BEHALF OF ITSELF AND (2) THE RELEVANT FORMS PRESCRIBED
IN CLAUSES (A), (B), (C), (D) AND (F) OF THIS PARAGRAPH (F)(II) THAT WOULD BE
REQUIRED OF EACH SUCH BENEFICIAL OWNER OR PARTNER OF SUCH PARTNERSHIP IF SUCH
BENEFICIAL OWNER OR PARTNER WERE A LENDER; OR


 


(F)  ANY OTHER FORM PRESCRIBED BY LAW AS A BASIS FOR CLAIMING EXEMPTION FROM, OR
A REDUCTION OF, U.S. FEDERAL WITHHOLDING TAX TOGETHER WITH SUCH SUPPLEMENTARY
DOCUMENTATION NECESSARY TO ENABLE THE BORROWER OR THE AGENT TO DETERMINE THE
AMOUNT OF TAX (IF ANY) REQUIRED BY LAW TO BE WITHHELD.


 


(G)  IF ANY RECIPIENT DETERMINES, IN ITS SOLE DISCRETION EXERCISED IN GOOD
FAITH, THAT IT HAS RECEIVED A REFUND OF ANY TAXES AS TO WHICH IT HAS BEEN
INDEMNIFIED PURSUANT TO THIS SECTION 2.19 (INCLUDING ADDITIONAL AMOUNTS PAID BY
ANY LOAN PARTY PURSUANT TO THIS SECTION 2.19), IT SHALL PAY TO THE INDEMNIFYING
PARTY AN AMOUNT EQUAL TO SUCH REFUND (BUT ONLY TO THE EXTENT OF INDEMNITY
PAYMENTS MADE UNDER THIS SECTION 2.19 WITH RESPECT TO THE TAXES GIVING RISE TO
SUCH REFUND), NET OF ALL OUT-OF-POCKET EXPENSES (INCLUDING ANY TAXES) OF SUCH
RECIPIENT AND WITHOUT INTEREST (OTHER THAN ANY INTEREST PAID BY THE RELEVANT
GOVERNMENTAL AUTHORITY WITH RESPECT TO SUCH REFUND).  SUCH INDEMNIFYING PARTY,
UPON THE REQUEST OF SUCH RECIPIENT, SHALL REPAY TO SUCH RECIPIENT THE AMOUNT
PAID TO SUCH RECIPIENT PURSUANT TO THE PREVIOUS SENTENCE (PLUS

 

47

--------------------------------------------------------------------------------



 


ANY PENALTIES, INTEREST OR OTHER CHARGES IMPOSED BY THE RELEVANT GOVERNMENTAL
AUTHORITY) IN THE EVENT SUCH RECIPIENT IS REQUIRED TO REPAY SUCH REFUND TO SUCH
GOVERNMENTAL AUTHORITY.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS
PARAGRAPH (G), IN NO EVENT WILL ANY RECIPIENT BE REQUIRED TO PAY ANY AMOUNT TO
ANY LOAN PARTY PURSUANT TO THIS PARAGRAPH (G) IF SUCH PAYMENT WOULD PLACE SUCH
RECIPIENT IN A LESS FAVORABLE POSITION (ON A NET AFTER-TAX BASIS) THAN SUCH
RECIPIENT WOULD HAVE BEEN IN IF THE INDEMNIFICATION PAYMENTS OR ADDITIONAL
AMOUNTS GIVING RISE TO SUCH REFUND HAD NEVER BEEN PAID.  THIS PARAGRAPH
(G) SHALL NOT BE CONSTRUED TO REQUIRE ANY RECIPIENT TO MAKE AVAILABLE ITS TAX
RETURNS (OR ANY OTHER INFORMATION RELATING TO ITS TAXES THAT IT DEEMS
CONFIDENTIAL) TO ANY LOAN PARTY OR ANY OTHER PERSON.


 


(H)  WITHOUT PREJUDICE TO THE SURVIVAL OF ANY OTHER AGREEMENT CONTAINED HEREIN,
THE AGREEMENTS AND OBLIGATIONS CONTAINED IN THIS SECTION 2.19 SHALL SURVIVE
TERMINATION OF THE LOAN DOCUMENTS AND PAYMENT OF ANY OBLIGATIONS THEREUNDER.


 


SECTION 2.20.  TERMINATION OR ASSIGNMENT OF COMMITMENTS UNDER CERTAIN
CIRCUMSTANCES.  IN THE EVENT THAT ANY LENDER SHALL FAIL TO PAY AMOUNTS DUE TO
THE AGENT PURSUANT TO SECTION 2.02(C) OR ANY LENDER SHALL HAVE DELIVERED A
NOTICE OR CERTIFICATE PURSUANT TO SECTION 2.13 OR 2.14, OR THE BORROWER SHALL BE
REQUIRED TO MAKE ADDITIONAL PAYMENTS TO ANY LENDER UNDER SECTION 2.19, AND
PROVIDED THAT NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING, THE BORROWER SHALL HAVE THE RIGHT, AT ITS OWN EXPENSE, UPON NOTICE
TO SUCH LENDER AND THE AGENT, TO REQUIRE SUCH LENDER TO TRANSFER AND ASSIGN
WITHOUT RECOURSE (IN ACCORDANCE WITH AND SUBJECT TO THE RESTRICTIONS CONTAINED
IN SECTION 9.04) ALL ITS INTERESTS, RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT
(OTHER THAN ANY OUTSTANDING COMPETITIVE LOANS HELD BY IT) TO AN ELIGIBLE
ASSIGNEE WHICH SHALL ASSUME SUCH OBLIGATIONS; PROVIDED THAT (I) NO SUCH
TERMINATION OR ASSIGNMENT SHALL CONFLICT WITH ANY LAW, RULE OR REGULATION OR
ORDER OF ANY GOVERNMENTAL AUTHORITY, (II) THE BORROWER OR SUCH ASSIGNEE, AS THE
CASE MAY BE, SHALL PAY TO THE AFFECTED LENDER IN IMMEDIATELY AVAILABLE FUNDS ON
THE DATE OF SUCH TERMINATION OR ASSIGNMENT THE PRINCIPAL OF AND INTEREST ACCRUED
TO THE DATE OF PAYMENT ON THE LOANS (OTHER THAN COMPETITIVE LOANS) MADE BY IT
HEREUNDER AND ALL OTHER AMOUNTS ACCRUED FOR ITS ACCOUNT OR OWED TO IT HEREUNDER
(OTHER THAN ANY OUTSTANDING COMPETITIVE LOANS HELD BY IT), (III) IF SUCH
ASSIGNEE IS NOT A LENDER, THE AGENT SHALL HAVE GIVEN ITS PRIOR WRITTEN CONSENT
TO SUCH REPLACEMENT (WHICH CONSENT WILL NOT BE UNREASONABLY WITHHELD) AND THE
BORROWER OR SUCH FINANCIAL INSTITUTION SHALL HAVE PAID A PROCESSING AND
RECORDATION FEE OF $3,500 TO THE AGENT AND (IV) IN THE CASE OF ANY ASSIGNMENT
RESULTING FROM A CLAIM FOR COMPENSATION UNDER SECTION 2.13 OR PAYMENTS REQUIRED
TO BE MADE PURSUANT TO SECTION 2.19, SUCH ASSIGNMENT WILL RESULT IN A REDUCTION
OF SUCH COMPENSATION OR PAYMENTS THEREAFTER.  A LENDER SHALL NOT BE REQUIRED TO
MAKE ANY SUCH ASSIGNMENT OR DELEGATION IF, PRIOR THERETO, AS A RESULT OF A
WAIVER BY SUCH LENDER OR OTHERWISE, THE CIRCUMSTANCES ENTITLING THE BORROWER TO
REQUIRE SUCH ASSIGNMENT AND DELEGATION CEASE TO APPLY.


 


SECTION 2.21.  LENDING OFFICES AND LENDER CERTIFICATES; SURVIVAL OF INDEMNITY. 
TO THE EXTENT REASONABLY POSSIBLE, EACH LENDER SHALL DESIGNATE AN ALTERNATE
LENDING OFFICE WITH RESPECT TO ITS EURODOLLAR LOANS AND FIXED RATE LOANS TO
REDUCE ANY LIABILITY OF THE BORROWER TO SUCH LENDER UNDER SECTION 2.13 OR TO
AVOID THE UNAVAILABILITY OF EURODOLLAR LOANS UNDER SECTION 2.10 OR 2.14, SO LONG
AS SUCH DESIGNATION IS NOT

 

48

--------------------------------------------------------------------------------



 


DISADVANTAGEOUS TO SUCH LENDER.  A GOOD FAITH CERTIFICATE OF A LENDER SETTING
FORTH A REASONABLE BASIS OF COMPUTATION AND ALLOCATION OF THE AMOUNT DUE UNDER
SECTION 2.13 OR 2.15 SHALL BE FINAL, CONCLUSIVE AND BINDING ON THE BORROWER IN
THE ABSENCE OF MANIFEST ERROR.  THE AMOUNT SPECIFIED IN ANY SUCH CERTIFICATE
SHALL BE PAYABLE ON DEMAND AFTER RECEIPT BY THE BORROWER OF SUCH CERTIFICATE. 
THE OBLIGATIONS OF THE BORROWER UNDER SECTIONS 2.13, 2.15, 2.18(C), 2.19 AND
9.05 SHALL SURVIVE THE PAYMENT OF ALL AMOUNTS DUE UNDER ANY LOAN DOCUMENT AND
THE TERMINATION OF THIS AGREEMENT.


 


ARTICLE III


 


REPRESENTATIONS AND WARRANTIES


 

The Borrower represents and warrants as to itself and the Subsidiaries to each
of the Lenders that:

 


SECTION 3.01.  CORPORATE EXISTENCE AND STANDING.  THE BORROWER AND EACH
SUBSIDIARY IS DULY ORGANIZED, VALIDLY EXISTING AND, WHERE SUCH CONCEPT EXISTS IN
THE RELEVANT JURISDICTION OF ORGANIZATION, IN GOOD STANDING UNDER THE LAWS OF
ITS JURISDICTION OF ORGANIZATION AND HAS ALL REQUISITE AUTHORITY TO CONDUCT ITS
BUSINESS IN EACH JURISDICTION IN WHICH ITS BUSINESS IS CONDUCTED WHERE THE
FAILURE TO SO QUALIFY WOULD HAVE A MATERIAL ADVERSE EFFECT.


 


SECTION 3.02.  AUTHORIZATION AND VALIDITY.  EACH LOAN PARTY HAS THE CORPORATE OR
OTHER ORGANIZATIONAL, AS APPLICABLE, POWER AND AUTHORITY AND LEGAL RIGHT TO
EXECUTE AND DELIVER THE LOAN DOCUMENTS TO WHICH IT IS A PARTY AND TO PERFORM ITS
OBLIGATIONS THEREUNDER (COLLECTIVELY, THE “TRANSACTIONS”).  THE TRANSACTIONS
HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE OR OTHER ORGANIZATIONAL
ACTION, AND IF REQUIRED, STOCKHOLDER OR OTHER EQUITY HOLDER ACTION, AS
APPLICABLE. THIS AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED BY THE BORROWER
AND CONSTITUTES, AND EACH OTHER LOAN DOCUMENT TO WHICH ANY LOAN PARTY IS TO BE A
PARTY, WHEN EXECUTED AND DELIVERED BY SUCH LOAN PARTY, WILL CONSTITUTE, A LEGAL,
VALID AND BINDING OBLIGATION OF THE BORROWER OR SUCH OTHER LOAN PARTY,
ENFORCEABLE AGAINST THE BORROWER OR SUCH OTHER LOAN PARTY IN ACCORDANCE WITH ITS
TERMS, EXCEPT AS ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY,
MORATORIUM OR SIMILAR LAWS AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS
GENERALLY.


 


SECTION 3.03.  NO CONFLICT; GOVERNMENTAL CONSENT.  NONE OF THE TRANSACTIONS WILL
VIOLATE ANY LAW, RULE, REGULATION, ORDER, WRIT, JUDGMENT, INJUNCTION, DECREE OR
AWARD BINDING ON THE BORROWER OR ANY SUBSIDIARY OR THE BORROWER’S OR ANY
SUBSIDIARY’S ARTICLES OR CERTIFICATE OF INCORPORATION, BYLAWS OR OTHER
ORGANIZATIONAL DOCUMENTS OR THE PROVISIONS OF ANY INDENTURE, INSTRUMENT OR
AGREEMENT TO WHICH THE BORROWER OR ANY SUBSIDIARY IS A PARTY OR IS SUBJECT, OR
BY WHICH IT, OR ITS PROPERTY, IS BOUND, OR CONFLICT THEREWITH OR CONSTITUTE A
DEFAULT THEREUNDER, OR RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN IN, OF
OR ON THE PROPERTY OF THE BORROWER OR ANY SUBSIDIARY PURSUANT TO THE TERMS OF
ANY SUCH INDENTURE, INSTRUMENT OR AGREEMENT, EXCEPT FOR LIENS CREATED UNDER THE
LOAN DOCUMENTS.  NO ORDER, CONSENT, APPROVAL, LICENSE, AUTHORIZATION, OR
VALIDATION OF, OR FILING, RECORDING OR REGISTRATION WITH, OR EXEMPTION BY, ANY
GOVERNMENTAL OR PUBLIC BODY OR AUTHORITY, OR ANY SUBDIVISION THEREOF, IS
REQUIRED TO

 

49

--------------------------------------------------------------------------------



 


AUTHORIZE, OR IS REQUIRED IN CONNECTION WITH THE EXECUTION, DELIVERY AND
PERFORMANCE OF, OR THE LEGALITY, VALIDITY, BINDING EFFECT OR ENFORCEABILITY OF,
ANY OF THE LOAN DOCUMENTS, EXCEPT ACTS NECESSARY TO PERFECT LIENS CREATED UNDER
THE LOAN DOCUMENTS.


 


SECTION 3.04.  COMPLIANCE WITH LAWS; ENVIRONMENTAL AND SAFETY MATTERS.  (A)  THE
BORROWER AND EACH SUBSIDIARY HAS COMPLIED WITH ALL APPLICABLE STATUTES, RULES,
REGULATIONS, ORDERS AND RESTRICTIONS OF ANY DOMESTIC OR FOREIGN GOVERNMENT, OR
ANY INSTRUMENTALITY OR AGENCY THEREOF, HAVING JURISDICTION OVER THE CONDUCT OF
THEIR RESPECTIVE BUSINESSES OR THE OWNERSHIP OF THEIR RESPECTIVE PROPERTIES,
EXCEPT TO THE EXTENT THAT THE FAILURE TO COMPLY THEREWITH COULD NOT, IN THE
AGGREGATE, BE REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(B)  THE BORROWER AND EACH SUBSIDIARY HAS COMPLIED IN ALL MATERIAL RESPECTS WITH
ALL APPLICABLE FEDERAL, STATE, LOCAL AND OTHER STATUTES, ORDINANCES, ORDERS,
JUDGMENTS, RULINGS AND REGULATIONS RELATING TO ENVIRONMENTAL POLLUTION OR TO
ENVIRONMENTAL REGULATION OR CONTROL OR TO EMPLOYEE HEALTH OR SAFETY.  NEITHER
THE BORROWER NOR ANY SUBSIDIARY HAS RECEIVED NOTICE OF ANY MATERIAL FAILURE SO
TO COMPLY WHICH COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT.  THE BORROWER’S AND THE SUBSIDIARIES’ FACILITIES DO NOT MANAGE ANY
HAZARDOUS WASTES, HAZARDOUS SUBSTANCES, HAZARDOUS MATERIALS, TOXIC SUBSTANCES,
TOXIC POLLUTANTS OR SUBSTANCES SIMILARLY DENOMINATED, AS THOSE TERMS OR SIMILAR
TERMS ARE USED IN THE RESOURCE CONSERVATION AND RECOVERY ACT, THE COMPREHENSIVE
ENVIRONMENTAL RESPONSE COMPENSATION AND LIABILITY ACT, THE TOXIC SUBSTANCE
CONTROL ACT, THE CLEAN AIR ACT, THE CLEAN WATER ACT OR ANY OTHER APPLICABLE LAW
RELATING TO ENVIRONMENTAL POLLUTION OR EMPLOYEE HEALTH AND SAFETY, IN VIOLATION
IN ANY MATERIAL RESPECT OF ANY LAW OR ANY REGULATIONS PROMULGATED PURSUANT
THERETO.  THE BORROWER IS AWARE OF NO EVENTS, CONDITIONS OR CIRCUMSTANCES
INVOLVING ENVIRONMENTAL POLLUTION OR CONTAMINATION OR EMPLOYEE HEALTH OR SAFETY
THAT COULD REASONABLY BE EXPECTED TO RESULT IN LIABILITY ON THE PART OF THE
BORROWER OR ANY SUBSIDIARY WHICH COULD REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT.


 


SECTION 3.05.  FINANCIAL STATEMENTS.  THE BORROWER HAS HERETOFORE FURNISHED TO
THE LENDERS ITS CONSOLIDATED BALANCE SHEET AND STATEMENTS OF INCOME, CHANGES IN
STOCKHOLDERS’ EQUITY AND CASH FLOWS AS OF THE END OF AND FOR THE FISCAL YEAR
ENDED DECEMBER 31, 2008, AUDITED BY AND ACCOMPANIED BY THE OPINION OF DELOITTE &
TOUCHE LLP, AN INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM.  SUCH FINANCIAL
STATEMENTS WERE PREPARED IN ACCORDANCE WITH GAAP AND PRESENT FAIRLY THE
FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF THE BORROWER AND THE
CONSOLIDATED SUBSIDIARIES AS OF SUCH DATE AND FOR SUCH PERIOD.  SUCH BALANCE
SHEET AND THE NOTES THERETO DISCLOSE ALL MATERIAL LIABILITIES, DIRECT OR
CONTINGENT, OF THE BORROWER AND THE CONSOLIDATED SUBSIDIARIES AS OF THE DATE
THEREOF.


 


SECTION 3.06.  NO MATERIAL ADVERSE CHANGE.  EXCEPT FOR ANY DISCLOSED MATTER, NO
MATERIAL ADVERSE CHANGE IN THE BUSINESS, PROPERTIES, FINANCIAL CONDITION,
PROSPECTS OR RESULTS OF OPERATIONS OF THE BORROWER AND THE CONSOLIDATED
SUBSIDIARIES HAS OCCURRED SINCE DECEMBER 31, 2008.  IT IS UNDERSTOOD THAT
DOWNGRADES OR NEGATIVE PRONOUNCEMENTS BY RATING AGENCIES AND VOLATILITY IN THE
CAPITAL MARKETS GENERALLY SHALL

 

50

--------------------------------------------------------------------------------



 


NOT IN AND OF THEMSELVES BE CONSIDERED MATERIAL ADVERSE CHANGES, BUT THAT THE
ANTECEDENTS OR CONSEQUENCES THEREOF MAY CONSTITUTE SUCH CHANGES (EXCEPT TO THE
EXTENT THE SAME CONSTITUTE DISCLOSED MATTERS).


 


SECTION 3.07.  SUBSIDIARIES.  SCHEDULE 3.07 CONTAINS AN ACCURATE LIST OF ALL THE
SIGNIFICANT JOINT VENTURES AND ALL THE SUBSIDIARIES, IN EACH CASE ON AND AS OF
THE RESTATEMENT EFFECTIVE DATE, SETTING FORTH THEIR RESPECTIVE JURISDICTIONS OF
ORGANIZATION AND THE PERCENTAGE OF THEIR RESPECTIVE OWNERSHIP INTERESTS HELD BY
THE BORROWER OR OTHER SUBSIDIARIES, AND IDENTIFIES EACH SUBSIDIARY THAT IS A
DESIGNATED SUBSIDIARY ON AND AS OF THE RESTATEMENT EFFECTIVE DATE.


 


SECTION 3.08.  LITIGATION.  EXCEPT FOR ANY DISCLOSED MATTER, THERE IS NO
LITIGATION, ARBITRATION, GOVERNMENTAL INVESTIGATION, PROCEEDING OR INQUIRY
PENDING OR, TO THE KNOWLEDGE OF ANY OF THEIR OFFICERS, THREATENED AGAINST OR
AFFECTING THE BORROWER OR ANY SUBSIDIARY THAT, INDIVIDUALLY OR IN THE AGGREGATE,
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


SECTION 3.09.  MATERIAL AGREEMENTS.  NEITHER THE BORROWER NOR ANY SUBSIDIARY IS
IN DEFAULT IN THE PERFORMANCE, OBSERVANCE OR FULFILLMENT OF ANY OF THE
OBLIGATIONS, COVENANTS OR CONDITIONS CONTAINED IN ANY AGREEMENT TO WHICH IT IS A
PARTY, WHICH DEFAULT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.


 


SECTION 3.10.  REGULATION U.  MARGIN STOCK CONSTITUTES, AND AT ALL TIMES WILL
CONSTITUTE, LESS THAN 25% OF THE ASSETS OF THE BORROWER AND THE SUBSIDIARIES
THAT ARE SUBJECT TO ANY LIMITATION ON SALE OR PLEDGE HEREUNDER.


 


SECTION 3.11.  INVESTMENT COMPANY ACT.  NEITHER THE BORROWER NOR ANY SUBSIDIARY
IS AN “INVESTMENT COMPANY” OR A COMPANY “CONTROLLED” BY AN “INVESTMENT COMPANY”,
WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED.


 


SECTION 3.12.  USE OF PROCEEDS.  THE BORROWER WILL USE THE PROCEEDS OF THE LOANS
ONLY FOR WORKING CAPITAL AND OTHER GENERAL CORPORATE PURPOSES.


 


SECTION 3.13.  TAXES.  THE BORROWER AND EACH SUBSIDIARY (OTHER THAN THE EXCLUDED
SUBSIDIARY) HAVE FILED ALL UNITED STATES FEDERAL TAX RETURNS, IN THE CASE OF THE
BORROWER AND EACH DOMESTIC SUBSIDIARY, AND ALL OTHER TAX RETURNS WHICH ARE
REQUIRED TO BE FILED AND HAVE PAID ALL TAXES DUE PURSUANT TO SAID RETURNS OR
PURSUANT TO ANY ASSESSMENT RECEIVED BY THE BORROWER OR ANY SUCH SUBSIDIARY,
INCLUDING ALL FEDERAL AND STATE WITHHOLDING TAXES AND ALL TAXES REQUIRED TO BE
PAID PURSUANT TO APPLICABLE LAW, EXCEPT SUCH TAXES, IF ANY, AS ARE BEING
CONTESTED IN GOOD FAITH AND AS TO WHICH ADEQUATE RESERVES HAVE BEEN PROVIDED.  
THE CHARGES, ACCRUALS AND RESERVES ON THE BOOKS OF THE BORROWER AND THE
CONSOLIDATED SUBSIDIARIES IN RESPECT OF ANY TAXES OR OTHER GOVERNMENTAL CHARGES
ARE ADEQUATE.


 


SECTION 3.14.  ACCURACY OF INFORMATION.  THE BORROWER HAS DISCLOSED TO THE
LENDERS ALL AGREEMENTS, INSTRUMENTS AND CORPORATE OR OTHER RESTRICTIONS TO WHICH
THE BORROWER OR ANY SUBSIDIARY IS SUBJECT, AND ALL OTHER MATTERS KNOWN TO THE
BORROWER, THAT, INDIVIDUALLY OR IN THE AGGREGATE, COULD REASONABLY BE EXPECTED
TO RESULT IN A MATERIAL

 

51

--------------------------------------------------------------------------------



 


ADVERSE EFFECT.  NEITHER THE CONFIDENTIAL INFORMATION MEMORANDUM NOR ANY OF THE
OTHER REPORTS, FINANCIAL STATEMENTS, CERTIFICATES OR OTHER WRITTEN OR FORMALLY
PRESENTED INFORMATION FURNISHED BY OR ON BEHALF OF THE BORROWER OR ANY LOAN
PARTY TO THE AGENT OR ANY LENDER IN CONNECTION WITH THE NEGOTIATION OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, INCLUDED HEREIN OR THEREIN OR FURNISHED
HEREUNDER OR THEREUNDER (IN EACH CASE TAKEN AS A WHOLE AND AS MODIFIED OR
SUPPLEMENTED BY OTHER INFORMATION SO FURNISHED) CONTAINS ANY MATERIAL
MISSTATEMENT OF FACT OR OMITS TO STATE ANY MATERIAL FACT NECESSARY TO MAKE THE
STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, NOT MISLEADING; PROVIDED THAT, AS TO FINANCIAL PROJECTIONS, IF ANY, THAT
HAVE BEEN PREPARED BY THE BORROWER AND MADE AVAILABLE TO THE AGENT, ANY LENDER
OR ANY POTENTIAL LENDER, THE BORROWER ONLY REPRESENTS AND WARRANTS THAT SUCH
FINANCIAL PROJECTIONS HAVE BEEN PREPARED IN GOOD FAITH BASED UPON ASSUMPTIONS
BELIEVED BY THE MANAGEMENT OF THE BORROWER TO BE REASONABLE AT THE TIME OF
PREPARATION (IT BEING UNDERSTOOD SUCH PROJECTIONS ARE SUBJECT TO SIGNIFICANT
UNCERTAINTIES AND CONTINGENCIES, MANY OF WHICH ARE BEYOND THE BORROWER’S
CONTROL, AND THAT NO ASSURANCE CAN BE GIVEN THAT THE PROJECTIONS WILL BE
REALIZED AND THE VARIATIONS THEREFROM MAY BE MATERIAL).


 


SECTION 3.15.  NO UNDISCLOSED DIVIDEND RESTRICTIONS.  EXCEPT FOR RESTRICTIONS
HEREUNDER, AND EXCEPT FOR RESTRICTIONS ON THE PAYMENT OF DIVIDENDS UNDER
APPLICABLE LAW, NONE OF THE SUBSIDIARIES (OTHER THAN THE EXCLUDED SUBSIDIARY) IS
SUBJECT TO ANY AGREEMENT, AMENDMENT, COVENANT OR UNDERSTANDING THAT DIRECTLY OR
INDIRECTLY (THROUGH THE APPLICATION OF FINANCIAL COVENANTS OR OTHERWISE)
RESTRICTS THE ABILITY OF SUCH ENTITY TO DECLARE OR PAY DIVIDENDS.


 


SECTION 3.16.  PROPERTIES.  (A)  THE BORROWER AND EACH SUBSIDIARY HAS GOOD TITLE
TO, OR VALID LEASEHOLD INTERESTS IN, ALL ITS PROPERTY (OTHER THAN INTELLECTUAL
PROPERTY) MATERIAL TO ITS BUSINESS (INCLUDING ITS MORTGAGED PROPERTIES), EXCEPT
WHERE THE FAILURE TO HAVE SUCH TITLE OR LEASEHOLD INTEREST COULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE MATERIAL
ADVERSE EFFECT.


 


(B)  THE BORROWER AND EACH SUBSIDIARY (OTHER THAN THE EXCLUDED SUBSIDIARY) OWNS,
OR IS LICENSED TO USE, ALL TRADEMARKS, TRADENAMES, COPYRIGHTS, PATENTS AND OTHER
INTELLECTUAL PROPERTY MATERIAL TO THE OPERATION OF ITS BUSINESS, AND, TO THE
KNOWLEDGE OF THE BORROWER, THE USE THEREOF BY THE BORROWER AND THE SUBSIDIARIES
DOES NOT INFRINGE UPON THE INTELLECTUAL PROPERTY RIGHTS OF ANY OTHER PERSON,
EXCEPT FOR ANY SUCH INFRINGEMENTS THAT, INDIVIDUALLY OR IN THE AGGREGATE, COULD
NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


(C)  AS OF THE RESTATEMENT EFFECTIVE DATE, NEITHER THE BORROWER NOR ANY
DESIGNATED SUBSIDIARY OWNS ANY PARCEL OF REAL PROPERTY IN FEE.


 


SECTION 3.17.  COLLATERAL MATTERS.  (A)  THE COLLATERAL AGREEMENT, UPON
EXECUTION AND DELIVERY THEREOF BY THE PARTIES THERETO, WILL CREATE IN FAVOR OF
THE AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, A VALID AND ENFORCEABLE
SECURITY INTEREST IN THE COLLATERAL (AS DEFINED THEREIN) AND (I) WHEN THE
COLLATERAL CONSTITUTING CERTIFICATED SECURITIES (AS DEFINED IN THE UNIFORM
COMMERCIAL CODE) IS DELIVERED TO THE AGENT, TOGETHER WITH INSTRUMENTS OF
TRANSFER DULY ENDORSED IN BLANK, THE SECURITY INTEREST CREATED

 

52

--------------------------------------------------------------------------------



 


UNDER THE COLLATERAL AGREEMENT WILL CONSTITUTE A FULLY PERFECTED SECURITY
INTEREST IN ALL RIGHT, TITLE AND INTEREST OF THE PLEDGORS THEREUNDER IN SUCH
COLLATERAL, PRIOR AND SUPERIOR IN RIGHT TO ANY OTHER PERSON, AND (II) WHEN
FINANCING STATEMENTS IN APPROPRIATE FORM ARE FILED IN THE APPLICABLE FILING
OFFICES, THE SECURITY INTEREST CREATED UNDER THE COLLATERAL AGREEMENT WILL
CONSTITUTE A FULLY PERFECTED SECURITY INTEREST IN ALL RIGHT, TITLE AND INTEREST
OF THE LOAN PARTIES IN THE REMAINING COLLATERAL TO THE EXTENT PERFECTION CAN BE
OBTAINED BY FILING UNIFORM COMMERCIAL CODE FINANCING STATEMENTS, PRIOR AND
SUPERIOR TO THE RIGHTS OF ANY OTHER PERSON, EXCEPT FOR RIGHTS SECURED BY LIENS
PERMITTED BY SECTION 6.02.


 


(B)  EACH MORTGAGE, UPON EXECUTION AND DELIVERY THEREOF BY THE PARTIES THERETO,
WILL CREATE IN FAVOR OF THE AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, A
LEGAL, VALID AND ENFORCEABLE SECURITY INTEREST IN ALL THE APPLICABLE MORTGAGOR’S
RIGHT, TITLE AND INTEREST IN AND TO THE MORTGAGED PROPERTIES SUBJECT THERETO AND
THE PROCEEDS THEREOF, AND WHEN THE MORTGAGES HAVE BEEN FILED IN THE
JURISDICTIONS SPECIFIED THEREIN, THE MORTGAGES WILL CONSTITUTE A FULLY PERFECTED
SECURITY INTEREST IN ALL RIGHT, TITLE AND INTEREST OF THE MORTGAGORS IN THE
MORTGAGED PROPERTIES AND THE PROCEEDS THEREOF, PRIOR AND SUPERIOR IN RIGHT TO
ANY OTHER PERSON, BUT SUBJECT TO LIENS PERMITTED BY SECTION 6.02.


 


(C)  UPON THE RECORDATION OF THE IP SECURITY AGREEMENTS WITH THE UNITED STATES
PATENT AND TRADEMARK OFFICE OR THE UNITED STATES COPYRIGHT OFFICE, AS
APPLICABLE, AND THE FILING OF THE FINANCING STATEMENTS REFERRED TO IN PARAGRAPH
(A) OF THIS SECTION, THE SECURITY INTEREST CREATED UNDER THE COLLATERAL
AGREEMENT WILL CONSTITUTE A FULLY PERFECTED SECURITY INTEREST IN ALL RIGHT,
TITLE AND INTEREST OF THE LOAN PARTIES IN THE INTELLECTUAL PROPERTY THAT IS
INCLUDED IN THE COLLATERAL AND IN WHICH A SECURITY INTEREST MAY BE PERFECTED BY
FILING IN THE UNITED STATES OF AMERICA, IN EACH CASE PRIOR AND SUPERIOR IN RIGHT
TO ANY OTHER PERSON, BUT SUBJECT TO LIENS PERMITTED BY SECTION 6.02 (IT BEING
UNDERSTOOD THAT SUBSEQUENT RECORDINGS IN THE UNITED STATES PATENT AND TRADEMARK
OFFICE OR THE UNITED STATES COPYRIGHT OFFICE MAY BE NECESSARY TO PERFECT A
SECURITY INTEREST IN SUCH INTELLECTUAL PROPERTY ACQUIRED BY THE LOAN PARTIES
AFTER THE RESTATEMENT EFFECTIVE DATE).


 


ARTICLE IV


 


CONDITIONS


 


SECTION 4.01.  RESTATEMENT EFFECTIVE DATE.  THE EFFECTIVENESS OF THE AMENDMENT
AND RESTATEMENT OF THE EXISTING CREDIT AGREEMENT IN THE FORM OF THIS AGREEMENT
IS SUBJECT TO THE SATISFACTION OF THE CONDITIONS PRECEDENT SET FORTH IN THE
AMENDMENT AGREEMENT (OR WAIVER THEREOF IN ACCORDANCE WITH THE TERMS OF THE
AMENDMENT AGREEMENT).


 


SECTION 4.02.  ALL BORROWINGS.  THE OBLIGATION OF EACH LENDER TO MAKE A LOAN ON
THE OCCASION OF ANY BORROWING IS SUBJECT TO THE SATISFACTION OF THE FOLLOWING
CONDITIONS:


 

(A)  THE AGENT SHALL HAVE RECEIVED A NOTICE OF SUCH BORROWING AS REQUIRED BY
SECTION 2.03 OR 2.04, AS APPLICABLE.

 

53

--------------------------------------------------------------------------------


 

(B)  THE REPRESENTATIONS AND WARRANTIES SET FORTH IN ARTICLE III HEREOF AND IN
EACH LOAN DOCUMENT SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS
OF THE DATE OF, AND AFTER GIVING EFFECT TO, SUCH BORROWING WITH THE SAME EFFECT
AS THOUGH MADE ON AND AS OF SUCH DATE, EXCEPT TO THE EXTENT SUCH REPRESENTATIONS
AND WARRANTIES EXPRESSLY RELATE TO AN EARLIER DATE.

 

(C)  AT THE TIME OF, AND IMMEDIATELY AFTER GIVING EFFECT TO SUCH BORROWING,
(I) NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING AND
(II) THE BORROWER SHALL BE IN COMPLIANCE WITH SECTION 6.07(C) FOR A PERIOD OF
FIVE CONSECUTIVE BUSINESS DAYS ENDING IMMEDIATELY PRIOR TO THE DATE OF SUCH
BORROWING.

 

(D)  AT THE TIME OF, AND IMMEDIATELY AFTER GIVING EFFECT TO SUCH BORROWING, THE
SUM OF THE REVOLVING CREDIT EXPOSURES OF ALL THE LENDERS PLUS THE AGGREGATE
AMOUNT OF ALL COMPETITIVE LOANS OUTSTANDING AT SUCH TIME SHALL NOT EXCEED THE
LESSER OF (X) THE TOTAL COMMITMENT AND (Y) THE MAXIMUM AVAILABILITY AT SUCH
TIME.

 

(E)  THE AGENT SHALL HAVE RECEIVED A CERTIFICATE OF A FINANCIAL OFFICER OF THE
BORROWER, DATED THE DATE OF SUCH BORROWING, SETTING FORTH THE MAXIMUM
AVAILABILITY AS OF THE DATE OF SUCH BORROWING.

 

EACH BORROWING SHALL BE DEEMED TO CONSTITUTE A REPRESENTATION AND WARRANTY BY
THE BORROWER ON THE DATE OF SUCH BORROWING AS TO THE MATTERS SPECIFIED IN
PARAGRAPHS (B), (C) AND (D) OF THIS SECTION 4.02.  IT IS UNDERSTOOD THAT THIS
SECTION 4.02 SHALL NOT APPLY TO A CONVERSION OR CONTINUATION OF ANY STANDBY
BORROWING PURSUANT TO SECTION 2.05.

 


ARTICLE V


 


AFFIRMATIVE COVENANTS


 

The Borrower covenants and agrees with each Lender that, until the Commitments
have expired or been terminated and the principal of or interest on each Loan,
all Fees or all other expenses or amounts payable under any Loan Document shall
have been paid in full, unless the Required Lenders shall otherwise consent in
writing:

 


SECTION 5.01.  CONDUCT OF BUSINESS; MAINTENANCE OF OWNERSHIP OF SUBSIDIARIES AND
MAINTENANCE OF PROPERTIES.  (A)  THE BORROWER WILL, AND WILL CAUSE EACH
SUBSIDIARY (OTHER THAN THE EXCLUDED SUBSIDIARY) TO, CARRY ON AND CONDUCT ITS
BUSINESS IN SUBSTANTIALLY THE SAME MANNER AND IN SUBSTANTIALLY THE SAME FIELDS
OF ENTERPRISE AS IT IS PRESENTLY CONDUCTED; PROVIDED THAT NO SALE, TRANSFER OR
DISPOSITION OF ASSETS (INCLUDING BY MEANS OF A MERGER) PERMITTED UNDER SECTIONS
6.03, 6.04 AND 6.05 WILL BE PROHIBITED BY THIS PARAGRAPH (A).


 


(B)  THE BORROWER WILL, AND WILL CAUSE EACH SUBSIDIARY TO DO ALL THINGS
NECESSARY TO REMAIN DULY ORGANIZED, VALIDLY EXISTING AND, WHERE SUCH CONCEPT
EXISTS IN THE RELEVANT JURISDICTION OF ORGANIZATION, IN GOOD STANDING IN ITS
JURISDICTION OF ORGANIZATION AND MAINTAIN ALL REQUISITE AUTHORITY TO CONDUCT ITS
BUSINESS IN EACH

 

54

--------------------------------------------------------------------------------


 


JURISDICTION IN WHICH ITS BUSINESS IS CONDUCTED, EXCEPT WHERE THE FAILURE TO DO
SO COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT OR IN
CONNECTION WITH A DISSOLUTION, MERGER, OR DISPOSITION OF A SUBSIDIARY PERMITTED
UNDER SECTION 6.04.


 


(C)  THE BORROWER WILL AT ALL TIMES OWN, DIRECTLY OR INDIRECTLY, AT LEAST
(I) 50.1% OF THE OUTSTANDING EQUITY INTERESTS OF EACH OF INTECH AND PERKINS AND
(II) 95% OF THE OUTSTANDING EQUITY INTERESTS OF JANUS CAPITAL MANAGEMENT LLC, IN
EACH CASE FREE AND CLEAR OF ANY LIENS ON SUCH EQUITY INTERESTS, OTHER THAN LIENS
CREATED UNDER THE LOAN DOCUMENTS AND STATUTORY LIENS APPLICABLE TO EQUITY
INTERESTS.


 


(D)  THE BORROWER WILL, AND WILL CAUSE EACH SUBSIDIARY (OTHER THAN THE EXCLUDED
SUBSIDIARY) TO, DO ALL THINGS NECESSARY TO MAINTAIN, PRESERVE, PROTECT AND KEEP
THEIR PROPERTIES MATERIAL TO THE CONDUCT OF THEIR BUSINESSES IN GOOD REPAIR,
WORKING ORDER AND CONDITION, AND MAKE ALL NECESSARY AND PROPER REPAIRS, RENEWALS
AND REPLACEMENTS SO THAT THEIR BUSINESSES CARRIED ON IN CONNECTION THEREWITH MAY
BE PROPERLY CONDUCTED IN ALL MATERIAL RESPECTS AT ALL TIMES; PROVIDED THAT NO
SALE, TRANSFER OR DISPOSITION OF ASSETS (INCLUDING BY MEANS OF A MERGER)
PERMITTED UNDER SECTIONS 6.03, 6.04 AND 6.05 WILL BE PROHIBITED BY THIS
PARAGRAPH (D).


 


SECTION 5.02.  INSURANCE.  THE BORROWER WILL, AND WILL CAUSE EACH SUBSIDIARY
(OTHER THAN THE EXCLUDED SUBSIDIARY) TO, MAINTAIN, WITH PERSONS THAT, TO ITS
KNOWLEDGE, ARE FINANCIALLY SOUND AND REPUTABLE INSURANCE COMPANIES, INSURANCE ON
ALL ITS PROPERTY IN SUCH AMOUNTS AND COVERING SUCH RISKS AS IS CONSISTENT WITH
SOUND BUSINESS PRACTICE AND CUSTOMARY WITH COMPANIES ENGAGED IN SIMILAR LINES OF
BUSINESS, AND THE BORROWER WILL FURNISH TO ANY LENDER UPON REASONABLE REQUEST
FULL INFORMATION AS TO THE INSURANCE CARRIED.  EACH SUCH POLICY OF GENERAL
LIABILITY OR CASUALTY INSURANCE MAINTAINED BY OR ON BEHALF OF LOAN PARTIES SHALL
(A) IN THE CASE OF EACH GENERAL LIABILITY INSURANCE POLICY, NAME THE AGENT, ON
BEHALF OF THE LENDERS, AS AN ADDITIONAL INSURED THEREUNDER, (B) IN THE CASE OF
EACH CASUALTY INSURANCE POLICY, CONTAIN A LOSS PAYABLE CLAUSE OR ENDORSEMENT
THAT NAMES THE AGENT, ON BEHALF OF THE SECURED PARTIES, AS THE LOSS PAYEE
THEREUNDER AND (C) PROVIDE FOR AT LEAST 30 DAYS’ (OR SUCH SHORTER NUMBER OF DAYS
AS MAY BE AGREED TO BY THE AGENT) PRIOR WRITTEN NOTICE TO THE AGENT OF ANY
CANCELLATION OF SUCH POLICY.


 


SECTION 5.03.  COMPLIANCE WITH LAWS AND PAYMENT OF MATERIAL OBLIGATIONS AND
TAXES.  (A)  THE BORROWER WILL, AND WILL CAUSE EACH SUBSIDIARY TO, COMPLY IN ALL
MATERIAL RESPECTS WITH ALL LAWS (INCLUDING ERISA AND THE FAIR LABOR STANDARDS
ACT, AS AMENDED), RULES, REGULATIONS, ORDERS, WRITS, JUDGMENTS, INJUNCTIONS,
DECREES OR AWARDS TO WHICH IT MAY BE SUBJECT IF NONCOMPLIANCE THEREWITH COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(B)  THE BORROWER WILL, AND WILL CAUSE EACH SUBSIDIARY TO, PAY WHEN DUE ITS
MATERIAL OBLIGATIONS, INCLUDING ALL TAXES, ASSESSMENTS AND GOVERNMENTAL CHARGES
AND LEVIES UPON IT OR ITS INCOME, PROFITS OR PROPERTY, EXCEPT (I) THOSE WHICH
ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND WITH RESPECT TO
WHICH ADEQUATE RESERVES HAVE BEEN SET ASIDE OR (II) WHERE ANY FAILURE TO PAY
COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 

55

--------------------------------------------------------------------------------


 


SECTION 5.04.  FINANCIAL STATEMENTS, REPORTS, ETC.  THE BORROWER WILL MAINTAIN,
FOR ITSELF AND EACH SUBSIDIARY, A SYSTEM OF ACCOUNTING ESTABLISHED AND
ADMINISTERED IN ACCORDANCE WITH GAAP OR IFRS, AS APPLICABLE, AND WILL FURNISH TO
THE AGENT AND EACH LENDER:


 

(A)  WITHIN 90 DAYS AFTER THE END OF EACH OF ITS FISCAL YEARS, ITS AUDITED
CONSOLIDATED BALANCE SHEET AND RELATED CONSOLIDATED STATEMENTS OF INCOME,
CHANGES IN STOCKHOLDERS’ EQUITY AND CASH FLOWS AS OF THE END OF AND FOR SUCH
FISCAL YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE
PRIOR FISCAL YEAR, ALL AUDITED BY AND ACCOMPANIED BY AN UNQUALIFIED (EXCEPT FOR
QUALIFICATIONS RELATING TO CHANGES IN ACCOUNTING PRINCIPLES OR PRACTICES
REFLECTING CHANGES IN GAAP AND REQUIRED OR APPROVED BY THE BORROWER’S
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS) AUDIT REPORT CERTIFIED BY AN
INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF NATIONALLY RECOGNIZED STANDING
TO THE EFFECT THAT SUCH CONSOLIDATED FINANCIAL STATEMENTS PRESENT FAIRLY, IN ALL
MATERIAL RESPECTS, THE FINANCIAL POSITION, RESULTS OF OPERATIONS AND CASH FLOWS
OF THE BORROWER AND THE CONSOLIDATED SUBSIDIARIES ON A CONSOLIDATED BASIS AS OF
THE END OF AND FOR SUCH YEAR IN ACCORDANCE WITH GAAP;

 

(B)  WITHIN 45 DAYS AFTER THE END OF EACH OF THE FIRST THREE QUARTERS OF EACH OF
ITS FISCAL YEARS, ITS CONSOLIDATED BALANCE SHEET AND RELATED CONSOLIDATED
STATEMENTS OF INCOME, CHANGES IN STOCKHOLDERS’ EQUITY AND CASH FLOWS AS OF THE
END OF AND FOR SUCH FISCAL QUARTER AND THE THEN ELAPSED PORTION OF THE FISCAL
YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE
CORRESPONDING PERIOD OR PERIODS OF (OR, IN THE CASE OF THE BALANCE SHEET, AS OF
THE END OF) THE PRIOR FISCAL YEAR, ALL CERTIFIED BY A FINANCIAL OFFICER OF THE
BORROWER AS PRESENTING FAIRLY, IN ALL MATERIAL RESPECTS, THE FINANCIAL POSITION,
RESULTS OF OPERATIONS AND CASH FLOWS OF THE BORROWER AND THE CONSOLIDATED
SUBSIDIARIES ON A CONSOLIDATED BASIS AS OF THE END OF AND FOR SUCH FISCAL
QUARTER AND SUCH PORTION OF THE FISCAL YEAR IN ACCORDANCE WITH GAAP, SUBJECT TO
NORMAL YEAR-END AUDIT ADJUSTMENTS AND THE ABSENCE OF CERTAIN FOOTNOTES;

 

(C)  TOGETHER WITH EACH DELIVERY OF FINANCIAL STATEMENTS UNDER CLAUSE (A) OR
(B) OF THIS SECTION 5.04, A COMPLIANCE CERTIFICATE SUBSTANTIALLY IN THE FORM OF
EXHIBIT C SIGNED BY A FINANCIAL OFFICER OF THE BORROWER, (I) CERTIFYING AS TO
WHETHER A DEFAULT HAS OCCURRED AND, IF A DEFAULT HAS OCCURRED, SPECIFYING THE
DETAILS THEREOF AND ANY ACTION TAKEN OR PROPOSED TO BE TAKEN WITH RESPECT
THERETO, (II) SETTING FORTH REASONABLY DETAILED CALCULATIONS DEMONSTRATING
COMPLIANCE WITH SECTION 6.07, (III) STATING WHETHER ANY CHANGE IN GAAP OR IN THE
APPLICATION THEREOF HAS OCCURRED SINCE THE DATE OF THE CONSOLIDATED BALANCE
SHEET OF THE BORROWER MOST RECENTLY THERETOFORE DELIVERED UNDER CLAUSE (A) OR
(B) OF THIS SECTION 5.04 (OR, PRIOR TO THE FIRST SUCH DELIVERY, REFERRED TO IN
SECTION 3.05) AND, IF ANY SUCH CHANGE HAS OCCURRED, SPECIFYING THE EFFECT OF
SUCH CHANGE ON THE FINANCIAL STATEMENTS (INCLUDING THOSE FOR THE PRIOR PERIODS)
ACCOMPANYING SUCH CERTIFICATE, AND (IV) CERTIFYING THAT ALL NOTICES REQUIRED TO
BE PROVIDED TO THE AGENT UNDER SECTIONS 5.08 AND 5.09 HAVE BEEN PROVIDED;

 

56

--------------------------------------------------------------------------------


 

(D)  AS SOON AS POSSIBLE AND IN ANY EVENT WITHIN 10 DAYS AFTER ANY RESPONSIBLE
OFFICER OF THE BORROWER KNOWS THAT (I) ANY REPORTABLE EVENT HAS OCCURRED WITH
RESPECT TO ANY PLAN, (II) ANY WITHDRAWAL LIABILITY HAS BEEN INCURRED WITH
RESPECT TO ANY MULTIEMPLOYER PLAN OR (III) THE BORROWER OR ANY MEMBER OF THE
CONTROLLED GROUP HAS RECEIVED ANY NOTICE CONCERNING THE IMPOSITION OF WITHDRAWAL
LIABILITY OR A DETERMINATION THAT A MULTIEMPLOYER PLAN IS, OR IS EXPECTED TO BE,
INSOLVENT OR IN REORGANIZATION WITHIN THE MEANING OF TITLE IV OF ERISA OR IN
ENDANGERED OR CRITICAL STATUS WITHIN THE MEANING OF SECTION 305 OF ERISA OR
SECTION 432 OF THE CODE, A STATEMENT, SIGNED BY A FINANCIAL OFFICER OF THE
BORROWER, DESCRIBING SUCH REPORTABLE EVENT, WITHDRAWAL LIABILITY OR NOTICE AND
THE ACTION WHICH THE BORROWER PROPOSES TO TAKE WITH RESPECT THERETO;

 

(E)  PROMPTLY UPON THE FURNISHING THEREOF TO THE SHAREHOLDERS OF THE BORROWER,
COPIES OF ALL FINANCIAL STATEMENTS, REPORTS AND PROXY STATEMENTS SO FURNISHED;

 

(F)  PROMPTLY UPON THE FILING THEREOF, COPIES OF ALL REGISTRATION STATEMENTS AND
ANNUAL, QUARTERLY, MONTHLY OR OTHER REGULAR REPORTS WHICH THE BORROWER OR ANY
CONSOLIDATED SUBSIDIARY FILES WITH THE SECURITIES AND EXCHANGE COMMISSION OR
FINANCIAL REPORTS MATERIAL TO THE INTERESTS OF THE LENDERS OR TO THE ABILITY OF
THE BORROWER TO PERFORM ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS;

 

(G)  WITHIN 10 DAYS AFTER THE END OF EACH CALENDAR MONTH, A CERTIFICATE SIGNED
BY A FINANCIAL OFFICER OF THE BORROWER CERTIFYING AS TO THE DOLLAR AMOUNT OF
LONG-TERM ASSETS UNDER MANAGEMENT AS OF THE CLOSE OF BUSINESS ON EACH BUSINESS
DAY DURING SUCH MONTH;

 

(H)  IN THE EVENT THE DOLLAR AMOUNT OF LONG-TERM ASSETS UNDER MANAGEMENT AS OF
THE CLOSE OF BUSINESS ON ANY BUSINESS DAY CHANGES IN A MANNER THAT, DISREGARDING
THE LAST SENTENCE OF THE DEFINITION OF THE TERM “MAXIMUM AVAILABILITY”, WOULD
RESULT IN A CHANGE IN THE MAXIMUM AVAILABILITY, NO LATER THAN 12:00 NOON, NEW
YORK CITY TIME, ON THE FIRST BUSINESS DAY FOLLOWING THE DATE OF SUCH CHANGE, A
CERTIFICATE OF A FINANCIAL OFFICER OF THE BORROWER NOTIFYING THE AGENT OF SUCH
CHANGE AND SPECIFYING LONG-TERM ASSETS UNDER MANAGEMENT AS OF THE CLOSE OF
BUSINESS ON SUCH IMMEDIATELY PRECEDING BUSINESS DAY;

 

(I)  UPON A REASONABLE REQUEST OF THE AGENT THEREFOR (AND, IN ANY EVENT, NO
LATER THAN 12:00 NOON, NEW YORK CITY TIME, ON THE FIRST BUSINESS DAY FOLLOWING
THE DAY OF SUCH REQUEST), A CERTIFICATE SIGNED BY A FINANCIAL OFFICER OF THE
BORROWER CERTIFYING AS TO THE DOLLAR AMOUNT OF LONG-TERM ASSETS UNDER MANAGEMENT
AS OF THE CLOSE OF BUSINESS ON THE BUSINESS DAY IMMEDIATELY PRECEDING THE DATE
OF SUCH REQUEST;

 

(J)  WITHIN 60 DAYS AFTER THE END OF EACH FISCAL QUARTER OF THE BORROWER, A
CERTIFICATE OF A RESPONSIBLE OFFICER OF THE BORROWER EITHER (I) SETTING FORTH
(A) ALL EQUITY INTERESTS OR INDEBTEDNESS OWNED BY ANY LOAN PARTY, (B) ALL
INTELLECTUAL PROPERTY OWNED BY ANY LOAN PARTY, (C) ALL MORTGAGED PROPERTY AND
(D) ALL

 

57

--------------------------------------------------------------------------------


 

COMMERCIAL TORT CLAIMS SEEKING DAMAGES OF $3,000,000 OR MORE IN RESPECT OF WHICH
A COMPLAINT OR A COUNTERCLAIM HAS BEEN FILED BY ANY LOAN PARTY (INCLUDING A
BRIEF DESCRIPTION THEREOF) AND THAT, IN EACH CASE, (X) IF SO OWNED OR FILED BY A
LOAN PARTY AS OF THE RESTATEMENT EFFECTIVE DATE WOULD HAVE BEEN REQUIRED TO BE
SET FORTH ON THE APPLICABLE SCHEDULE TO THE COLLATERAL AGREEMENT OR TO THE
PERFECTION CERTIFICATE PURSUANT TO THE TERMS THEREOF AND (Y) HAVE NOT BEEN SET
FORTH ON A CERTIFICATE PREVIOUSLY DELIVERED PURSUANT TO THIS CLAUSE (J), OR
(II) CERTIFYING THAT THERE HAS BEEN NO CHANGE (OTHER THAN ANY CHANGE THAT COULD
NOT REASONABLY BE EXPECTED TO BE ADVERSE IN ANY MATERIAL RESPECT TO THE CREATION
OR PERFECTION OF THE SECURITY INTERESTS IN THE COLLATERAL ON THE TERMS AND WITH
THE PRIORITY CONTEMPLATED BY THE SECURITY DOCUMENTS, OR OTHERWISE BE ADVERSE IN
ANY MATERIAL RESPECT TO THE INTEREST OF THE LENDERS AS SECURED PARTIES) IN THE
INFORMATION SET FORTH IN THE CERTIFICATE MOST RECENTLY DELIVERED PURSUANT TO
THIS CLAUSE (J) OR, IN THE CASE OF THE FIRST SUCH CERTIFICATE DELIVERED AFTER
THE RESTATEMENT EFFECTIVE DATE, THE INFORMATION SET FORTH ON THE APPLICABLE
SCHEDULE TO THE COLLATERAL AGREEMENT OR TO THE PERFECTION CERTIFICATE;

 

(K)  PROMPTLY AFTER MOODY’S OR S&P SHALL HAVE ANNOUNCED A CHANGE IN THE RATING
OR THE OUTLOOK IN EFFECT FOR THE INDEX DEBT, WRITTEN NOTICE OF SUCH CHANGE; AND

 

(L)  SUCH OTHER INFORMATION (INCLUDING FINANCIAL INFORMATION AND ANY INFORMATION
REQUIRED BY THE PATRIOT ACT OR ANY OTHER “KNOW YOUR CUSTOMER” OR SIMILAR LAWS OR
REGULATIONS) AS THE AGENT OR ANY LENDER MAY FROM TIME TO TIME REASONABLY
REQUEST.

 

The financial statements (and the related audit opinions and certifications)
required to be delivered by the Borrower pursuant to clauses (a) and (b) of this
Section 5.04 and the reports and statements required to be delivered by the
Borrower pursuant to clauses (e) and (f) of this Section 5.04 shall be deemed to
have been delivered (i) when reports containing such financial statements (and
the related audit opinions and certifications) or other materials are posted on
the Borrower’s website on the internet at http://ir.janus.com (or any successor
page identified in a notice given to the Agent and the Lenders) or on the SEC’s
website on the internet at www.sec.gov and the Borrower has notified the Agent
(who in turn shall notify the Lenders) that such reports have been so posted or
(ii) when such financial statements, reports or statements are delivered in
accordance with Section 9.17(a).

 


SECTION 5.05.  NOTICES OF MATERIAL EVENTS.  PROMPTLY AND IN ANY EVENT WITHIN
FIVE BUSINESS DAYS AFTER A RESPONSIBLE OFFICER OF THE BORROWER BECOMES AWARE
THEREOF, THE BORROWER WILL GIVE NOTICE IN WRITING TO THE AGENT AND THE LENDERS
OF THE OCCURRENCE OF (A) ANY DEFAULT OR EVENT OF DEFAULT OR (B) ANY OTHER
DEVELOPMENT, FINANCIAL OR OTHERWISE, WHICH HAS RESULTED OR COULD REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


SECTION 5.06.  BOOKS AND RECORDS; ACCESS TO PROPERTIES AND INSPECTIONS.  THE
BORROWER WILL, AND WILL CAUSE EACH SUBSIDIARY (OTHER THAN THE EXCLUDED

 

58

--------------------------------------------------------------------------------


 


SUBSIDIARY) TO, KEEP PROPER BOOKS AND ACCOUNT IN WHICH FULL, TRUE AND CORRECT
ENTRIES ARE MADE OF ALL DEALINGS AND TRANSACTIONS IN RELATION TO ITS BUSINESS
AND ACTIVITIES.  THE BORROWER WILL, AND WILL CAUSE EACH SUBSIDIARY (OTHER THAN
THE EXCLUDED SUBSIDIARY) TO, PERMIT THE AGENT AND THE LENDERS TO MAKE REASONABLE
INSPECTIONS DURING REGULAR BUSINESS HOURS OF THE PROPERTIES, CORPORATE BOOKS AND
FINANCIAL RECORDS OF THE BORROWER OR ANY SUCH SUBSIDIARY, TO MAKE REASONABLE
EXAMINATIONS AND COPIES OF THE BOOKS OF ACCOUNTS AND OTHER FINANCIAL RECORDS OF
THE BORROWER OR ANY SUCH SUBSIDIARY, AND TO DISCUSS THE AFFAIRS, FINANCES AND
ACCOUNTS OF THE BORROWER OR ANY SUCH SUBSIDIARY WITH, AND TO BE ADVISED AS TO
THE SAME BY, ITS RESPECTIVE OFFICERS AT SUCH REASONABLE TIMES AND INTERVALS AS
THE LENDERS MAY DESIGNATE; PROVIDED THAT (A) ANY INSPECTION BY ANY LENDER SHALL
BE AT SUCH LENDER’S OWN EXPENSE, (B) UNLESS A DEFAULT OR EVENT OF DEFAULT SHALL
HAVE OCCURRED AND BE CONTINUING, THERE SHALL BE NO MORE THAN TWO SUCH
INSPECTIONS DURING ANY FISCAL YEAR AND (C) THE LENDERS SHALL COORDINATE THE
TIMING OF THEIR INSPECTIONS THROUGH THE AGENT AND PROVIDE REASONABLE NOTICE
THEREOF.


 


SECTION 5.07.  USE OF PROCEEDS.  THE BORROWER WILL USE THE PROCEEDS OF THE LOANS
SOLELY FOR THE PURPOSES SET FORTH IN SECTION 3.12.


 


SECTION 5.08.  INFORMATION REGARDING COLLATERAL; DEPOSIT ACCOUNTS; SECURITIES
ACCOUNTS.  (A)  THE BORROWER WILL FURNISH TO THE AGENT PROMPT WRITTEN NOTICE OF
ANY CHANGE IN (I) THE LEGAL NAME OF ANY LOAN PARTY, AS SET FORTH IN ITS
ORGANIZATIONAL DOCUMENTS, (II) THE JURISDICTION OF ORGANIZATION OR THE FORM OF
ORGANIZATION OF ANY LOAN PARTY (INCLUDING AS A RESULT OF ANY MERGER OR
CONSOLIDATION), (III) THE LOCATION OF THE CHIEF EXECUTIVE OFFICE OF ANY LOAN
PARTY OR (IV) THE ORGANIZATIONAL IDENTIFICATION NUMBER, IF ANY, OR, WITH RESPECT
TO ANY LOAN PARTY ORGANIZED UNDER THE LAWS OF A JURISDICTION THAT REQUIRES SUCH
INFORMATION TO BE SET FORTH ON THE FACE OF A UNIFORM COMMERCIAL CODE FINANCING
STATEMENT, THE FEDERAL TAXPAYER IDENTIFICATION NUMBER OF SUCH LOAN PARTY.  THE
BORROWER AGREES NOT TO EFFECT OR PERMIT ANY CHANGE REFERRED TO IN THE PRECEDING
SENTENCE UNLESS ALL FILINGS HAVE BEEN MADE UNDER THE UNIFORM COMMERCIAL CODE OR
OTHERWISE THAT ARE REQUIRED IN ORDER FOR THE AGENT TO CONTINUE AT ALL TIMES
FOLLOWING SUCH CHANGE TO HAVE A VALID, LEGAL AND PERFECTED SECURITY INTEREST IN
ALL THE COLLATERAL.


 


(B)  THE BORROWER WILL FURNISH TO THE AGENT PROMPT WRITTEN NOTICE OF (I) THE
ACQUISITION BY ANY LOAN PARTY OF, OR ANY REAL PROPERTY INTEREST OTHERWISE
BECOMING, A MORTGAGED PROPERTY AFTER THE RESTATEMENT EFFECTIVE DATE AND (II) THE
ACQUISITION BY ANY LOAN PARTY OF ANY OTHER MATERIAL ASSETS AFTER THE RESTATEMENT
EFFECTIVE DATE, OTHER THAN ANY ASSETS CONSTITUTING COLLATERAL UNDER THE SECURITY
DOCUMENTS IN WHICH THE AGENT SHALL HAVE A VALID, LEGAL AND PERFECTED SECURITY
INTEREST (WITH THE PRIORITY CONTEMPLATED BY THE APPLICABLE SECURITY DOCUMENT)
UPON THE ACQUISITION THEREOF.


 


(C)  THE BORROWER WILL CAUSE ALL CASH OWNED BY THE BORROWER AND THE DOMESTIC
SUBSIDIARIES AT ANY TIME, OTHER THAN CASH HELD IN THE ORDINARY COURSE OF
BUSINESS SOLELY FOR THE PAYMENT OF SALARIES AND WAGES, WORKERS’ COMPENSATION AND
SIMILAR EXPENSES AND OTHER CASH IN AN AGGREGATE AMOUNT NOT TO EXCEED $5,000,000
AT ANY TIME, TO BE HELD IN DEPOSIT ACCOUNTS MAINTAINED IN THE NAME OF ONE OR
MORE LOAN PARTIES AND WILL, IN EACH CASE AS PROMPTLY AS PRACTICABLE, NOTIFY THE
AGENT OF THE

 

59

--------------------------------------------------------------------------------


 


EXISTENCE OF ANY DEPOSIT ACCOUNT MAINTAINED BY A LOAN PARTY IN RESPECT OF WHICH
A CONTROL AGREEMENT IS REQUIRED TO BE IN EFFECT PURSUANT TO CLAUSE (F) OF THE
DEFINITION OF THE TERM “COLLATERAL AND GUARANTEE REQUIREMENT” BUT IS NOT YET IN
EFFECT.


 


(D)  THE BORROWER WILL CAUSE ALL SECURITIES OWNED BY THE BORROWER AND THE
DOMESTIC SUBSIDIARIES AT ANY TIME, OTHER THAN (I) EQUITY INTERESTS IN THE
SUBSIDIARIES, (II) SECURITIES BENEFICIALLY OWNED BY ANY CUSTOMER AND
(III) SECURITIES REPRESENTING OWNERSHIP INTERESTS IN MUTUAL FUNDS, TO BE HELD IN
SEPARATE SECURITIES ACCOUNTS MAINTAINED IN THE NAME OF ONE OR MORE LOAN PARTIES
AND WILL, IN EACH CASE AS PROMPTLY AS PRACTICABLE, NOTIFY THE AGENT OF THE
EXISTENCE OF ANY SECURITIES ACCOUNT MAINTAINED BY A LOAN PARTY IN RESPECT OF
WHICH A CONTROL AGREEMENT IS REQUIRED TO BE IN EFFECT PURSUANT TO CLAUSE (F) OF
THE DEFINITION OF THE TERM “COLLATERAL AND GUARANTEE REQUIREMENT” BUT IS NOT YET
IN EFFECT.


 


SECTION 5.09.  ADDITIONAL SUBSIDIARIES.  IF ANY SUBSIDIARY IS FORMED OR ACQUIRED
AFTER THE RESTATEMENT EFFECTIVE DATE, THE BORROWER WILL, WITHIN 10 BUSINESS DAYS
AFTER SUCH SUBSIDIARY IS FORMED OR ACQUIRED, NOTIFY THE AGENT THEREOF AND WITHIN
15 BUSINESS DAYS (OR, IN THE CASE OF ANY FOREIGN SUBSIDIARY, 30  BUSINESS DAYS)
AFTER SUCH SUBSIDIARY IS FORMED OR ACQUIRED (OR, IN EACH CASE, SUCH LONGER
PERIOD AS MAY BE AGREED TO BY THE AGENT) CAUSE THE COLLATERAL AND GUARANTEE
REQUIREMENT TO BE SATISFIED WITH RESPECT TO SUCH SUBSIDIARY (IF IT IS A
DESIGNATED SUBSIDIARY) AND WITH RESPECT TO ANY EQUITY INTEREST IN OR
INDEBTEDNESS OF SUCH SUBSIDIARY OWNED BY A LOAN PARTY.


 


SECTION 5.10.  FURTHER ASSURANCES.  THE BORROWER WILL, AND WILL CAUSE EACH
SUBSIDIARY LOAN PARTY TO, EXECUTE ANY AND ALL FURTHER DOCUMENTS, FINANCING
STATEMENTS, AGREEMENTS AND INSTRUMENTS, AND TAKE ALL SUCH FURTHER ACTIONS
(INCLUDING THE FILING AND RECORDING OF FINANCING STATEMENTS, FIXTURE FILINGS,
MORTGAGES AND OTHER DOCUMENTS), THAT MAY BE REQUIRED UNDER ANY APPLICABLE LAW,
OR THAT THE AGENT MAY REASONABLY REQUEST, TO CAUSE THE COLLATERAL AND GUARANTEE
REQUIREMENT TO BE AND REMAIN SATISFIED AT ALL TIMES OR OTHERWISE TO EFFECTUATE
THE PROVISIONS OF THE LOAN DOCUMENTS, ALL AT THE EXPENSE OF THE LOAN PARTIES. 
THE BORROWER WILL PROVIDE TO THE AGENT, FROM TIME TO TIME UPON REASONABLE
REQUEST, EVIDENCE REASONABLY SATISFACTORY TO THE AGENT AS TO THE PERFECTION AND
PRIORITY OF THE LIENS CREATED OR INTENDED TO BE CREATED BY THE SECURITY
DOCUMENTS.


 


ARTICLE VI


 


NEGATIVE COVENANTS


 

The Borrower covenants and agrees with each Lender that, until the Commitments
have expired or been terminated and the principal of or interest on each Loan,
all Fees or all other expenses or amounts payable under any Loan Document shall
have been paid in full, unless the Required Lenders shall otherwise consent in
writing:

 


SECTION 6.01.  INDEBTEDNESS OF SUBSIDIARIES.  THE BORROWER WILL NOT PERMIT ANY
SUBSIDIARY (OTHER THAN THE EXCLUDED SUBSIDIARY) TO INCUR, CREATE OR SUFFER TO
EXIST ANY INDEBTEDNESS, EXCEPT:

 

60

--------------------------------------------------------------------------------


 


(A)  INDEBTEDNESS INCURRED TO FINANCE THE ACQUISITION, REPAIR OR IMPROVEMENT OF
ANY FIXED OR CAPITAL ASSETS, INCLUDING CAPITALIZED LEASE OBLIGATIONS (AND ANY
REPLACEMENT INDEBTEDNESS IN RESPECT THEREOF); PROVIDED THAT (I) THE PRINCIPAL
AMOUNT OF SUCH INDEBTEDNESS SHALL NOT EXCEED THE PURCHASE PRICE OF SUCH ASSETS
OR THE COST OF SUCH REPAIR OR IMPROVEMENT, (II) SUCH INDEBTEDNESS (AND ANY
REPLACEMENT INDEBTEDNESS IN RESPECT THEREOF) SHALL NOT BE SECURED BY ANY LIEN ON
ANY ASSETS OTHER THAN THE ASSETS SO ACQUIRED, REPAIRED OR IMPROVED AND (III) THE
AGGREGATE PRINCIPAL AMOUNT OF SUCH INDEBTEDNESS AND SUCH REPLACEMENT
INDEBTEDNESS, WHEN TAKEN TOGETHER WITH THE AGGREGATE PRINCIPAL AMOUNT OF ANY
INDEBTEDNESS INCURRED UNDER CLAUSE (J) OF THIS SECTION 6.01, SHALL NOT EXCEED
$15,000,000 AT ANY TIME OUTSTANDING;


 


(B)  INDEBTEDNESS OF ANY SUBSIDIARY TO THE BORROWER OR ANY OTHER SUBSIDIARY;
PROVIDED THAT (I) ANY SUCH INDEBTEDNESS OWING BY ANY LOAN PARTY SHALL BE
SUBORDINATED TO THE OBLIGATIONS ON TERMS NO LESS FAVORABLE TO THE LENDERS THAN
THOSE SET FORTH IN EXHIBIT G, (II) ANY SUCH INDEBTEDNESS OWING TO ANY LOAN PARTY
SHALL BE EVIDENCED BY A PROMISSORY NOTE, WHICH MAY BE A GLOBAL NOTE, AND SHALL
HAVE BEEN PLEDGED PURSUANT TO THE COLLATERAL AGREEMENT AND (III) ANY SUCH
INDEBTEDNESS OF ANY SUBSIDIARY THAT IS NOT A LOAN PARTY TO THE BORROWER OR ANY
OTHER LOAN PARTY SHALL BE INCURRED IN COMPLIANCE WITH SECTION 6.09(B);


 


(C)  INDEBTEDNESS CREATED UNDER THE LOAN DOCUMENTS;


 


(D)  ATTRIBUTABLE DEBT IN CONNECTION WITH ANY SALE-LEASEBACK TRANSACTION
PERMITTED PURSUANT TO SECTION 6.03;


 


(E)  INDEBTEDNESS OF A PERSON EXISTING AT THE TIME SUCH PERSON BECOMES A
SUBSIDIARY AND ANY REPLACEMENT INDEBTEDNESS IN RESPECT THEREOF; PROVIDED THAT
SUCH INDEBTEDNESS WAS NOT CREATED IN CONTEMPLATION OF OR IN CONNECTION WITH SUCH
PERSON BECOMING A SUBSIDIARY;


 


(F)  INDEBTEDNESS EXISTING ON THE RESTATEMENT EFFECTIVE DATE AND SET FORTH ON
SCHEDULE 6.01 AND ANY REPLACEMENT INDEBTEDNESS IN RESPECT THEREOF;


 


(G)  GUARANTEES OF INDEBTEDNESS PERMITTED UNDER CLAUSES (A) THROUGH (D) OF THIS
SECTION 6.01; PROVIDED THAT SUCH GUARANTEES COMPLY WITH SECTION 6.09;


 


(H)  INDEBTEDNESS OWED IN RESPECT OF NETTING SERVICES, OVERDRAFT PROTECTIONS AND
SIMILAR ARRANGEMENTS, IN EACH CASE INCURRED IN THE ORDINARY COURSE OF BUSINESS
IN CONNECTION WITH CASH MANAGEMENT AND DEPOSIT ACCOUNTS;


 


(I)  INDEBTEDNESS INCURRED IN THE ORDINARY COURSE OF BUSINESS AND ARISING FROM
AGREEMENTS OR ARRANGEMENTS PROVIDING FOR SURETY, STAY AND APPEAL BONDS OR AS AN
ACCOUNT PARTY IN RESPECT OF LETTERS OF CREDIT; PROVIDED THAT THE AGGREGATE
AMOUNT OF INDEBTEDNESS IN RESPECT OF LETTERS OF CREDIT INCURRED IN RELIANCE ON
THIS CLAUSE (I) SHALL NOT EXCEED $15,000,000 AT ANY TIME OUTSTANDING; AND

 

61

--------------------------------------------------------------------------------


 


(J)  OTHER INDEBTEDNESS OF ANY SUBSIDIARY; PROVIDED THAT THE AGGREGATE PRINCIPAL
AMOUNT OF ALL INDEBTEDNESS INCURRED UNDER THIS CLAUSE (J), WHEN TAKEN TOGETHER
WITH THE AGGREGATE PRINCIPAL AMOUNT OF ALL INDEBTEDNESS INCURRED UNDER CLAUSE
(A) OF THIS SECTION 6.01, SHALL NOT EXCEED $15,000,000 AT ANY TIME OUTSTANDING.


 


SECTION 6.02.  LIENS.  THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY SUBSIDIARY
(OTHER THAN THE EXCLUDED SUBSIDIARY) TO, CREATE, INCUR OR SUFFER TO EXIST ANY
LIEN IN OR ON ITS PROPERTY (NOW OR HEREAFTER ACQUIRED), OR ON ANY INCOME OR
REVENUES OR RIGHTS IN RESPECT OF ANY THEREOF, EXCEPT:


 

(A)  LIENS CREATED UNDER THE LOAN DOCUMENTS;

 

(B)  LIENS FOR TAXES ON ITS PROPERTY IF THE SAME SHALL NOT AT THE TIME BE
DELINQUENT OR THEREAFTER CAN BE PAID WITHOUT PENALTY, OR ARE BEING CONTESTED IN
GOOD FAITH AND BY APPROPRIATE PROCEEDINGS;

 

(C)  LIENS IMPOSED BY LAW, SUCH AS CARRIERS’, WAREHOUSEMEN’S AND MECHANICS’
LIENS AND OTHER SIMILAR LIENS ARISING IN THE ORDINARY COURSE OF BUSINESS THAT
SECURE PAYMENT OF OBLIGATIONS (OTHER THAN INDEBTEDNESS) THAT ARE NOT MORE THAN
60 DAYS PAST DUE OR THAT ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS;

 

(D)  LIENS ARISING OUT OF PLEDGES OR DEPOSITS UNDER WORKER’S COMPENSATION LAWS,
UNEMPLOYMENT INSURANCE, OLD AGE PENSIONS, OR OTHER SOCIAL SECURITY OR RETIREMENT
BENEFITS, OR SIMILAR LEGISLATION;

 

(E)  LIENS ARISING OUT OF DEPOSITS TO SECURE LEASES, TRADE CONTRACTS, STATUTORY
OBLIGATIONS, APPEAL BONDS, PERFORMANCE BONDS AND OTHER OBLIGATIONS OF LIKE
NATURE, IN EACH CASE ARISING IN THE ORDINARY COURSE OF BUSINESS;

 

(F)  UTILITY EASEMENTS, BUILDING RESTRICTIONS AND SUCH OTHER ENCUMBRANCES OR
CHARGES AGAINST REAL PROPERTY AS ARE OF A NATURE GENERALLY EXISTING WITH RESPECT
TO PROPERTIES OF A SIMILAR CHARACTER AND THAT DO NOT IN ANY MATERIAL WAY AFFECT
THE MARKETABILITY OF THE SAME OR INTERFERE WITH THE USE THEREOF IN THE BUSINESS
OF THE BORROWER OR THE SUBSIDIARIES;

 

(G)  LIENS EXISTING ON THE RESTATEMENT EFFECTIVE DATE AND DESCRIBED IN
SCHEDULE 6.02, AND LIENS EXTENDING OR REPLACING SUCH LIENS; PROVIDED THAT SUCH
LIENS (INCLUDING ANY SUCH EXTENSION OR REPLACEMENT LIENS) (I) SECURE ONLY THOSE
OBLIGATIONS THAT THEY SECURED ON THE RESTATEMENT EFFECTIVE DATE AND REPLACEMENT
INDEBTEDNESS IN RESPECT THEREOF AND (II) EXTEND ONLY TO THE ASSETS THAT THEY
ENCUMBERED ON THE CLOSING DATE;

 

(H)  LIENS ON FIXED OR CAPITAL ASSETS SECURING INDEBTEDNESS PERMITTED UNDER
SECTION 6.01(A) INCURRED TO FINANCE THE ACQUISITION, REPAIR OR IMPROVEMENT OF
SUCH ASSETS (AND ANY REPLACEMENT INDEBTEDNESS IN RESPECT THEREOF); PROVIDED THAT
SUCH LIENS EXTEND ONLY TO SUCH ASSETS;

 

62

--------------------------------------------------------------------------------


 

(I)  LIENS DEEMED TO EXIST IN CONNECTION WITH PERMITTED B SHARE TRANSACTIONS;
PROVIDED THAT SUCH LIENS EXTEND ONLY TO B SHARE FEES AND NOT TO ANY OTHER ASSETS
OF THE BORROWER AND THE SUBSIDIARIES;

 

(J)  ENVIRONMENTAL LIENS SECURING CLEAN-UP COSTS OR FINES, NOT IN EXCESS OF
$25,000,000 IN AGGREGATE PRINCIPAL AMOUNT, EXCLUDING ENVIRONMENTAL LIENS THAT
ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND THE ENFORCEMENT
OF WHICH IS STAYED;

 

(K)  BANKER’S LIENS, RIGHTS OF SETOFF OR SIMILAR RIGHTS AND REMEDIES AS TO
DEPOSIT ACCOUNTS OR OTHER FUNDS MAINTAINED WITH DEPOSITORY INSTITUTIONS;
PROVIDED THAT SUCH DEPOSIT ACCOUNTS OR FUNDS ARE NOT ESTABLISHED OR DEPOSITED
FOR THE PURPOSE OF PROVIDING COLLATERAL FOR ANY INDEBTEDNESS AND ARE NOT SUBJECT
TO RESTRICTIONS ON ACCESS BY THE BORROWER OR ANY SUBSIDIARY IN EXCESS OF THOSE
REQUIRED BY APPLICABLE BANKING REGULATIONS;

 

(L)  JUDGMENT LIENS IN RESPECT OF JUDGMENTS THAT HAVE NOT RESULTED IN AN EVENT
OF DEFAULT UNDER CLAUSE (J) OF ARTICLE VII;

 

(M)  ANY LIEN EXISTING ON ANY PROPERTY BEFORE THE ACQUISITION THEREOF OR
EXISTING ON ANY PROPERTY OF ANY PERSON THAT BECOMES A SUBSIDIARY AFTER THE
CLOSING DATE BEFORE THE TIME SUCH PERSON BECOMES A SUBSIDIARY, AND LIENS
EXTENDING OR REPLACING SUCH LIENS; PROVIDED THAT (I) NO SUCH LIEN IS CREATED IN
CONTEMPLATION OF OR IN CONNECTION WITH SUCH ACQUISITION OR SUCH PERSON BECOMING
A SUBSIDIARY, AS THE CASE MAY BE, (II) NO SUCH LIEN SHALL APPLY TO ANY OTHER
PROPERTY AND (III) NO SUCH LIEN SHALL SECURE OBLIGATIONS OTHER THAN THE
OBLIGATIONS WHICH IT SECURES ON THE DATE OF SUCH ACQUISITION OR THE DATE SUCH
PERSON BECOMES A SUBSIDIARY, AS THE CASE MAY BE, AND REPLACEMENT INDEBTEDNESS IN
RESPECT THEREOF;

 

(N)  LIENS ON THE EXCLUDED SECURITIES AND THE EXCLUDED SECURITIES ACCOUNTS;
PROVIDED THAT (I) SUCH LIENS SECURE ONLY OBLIGATIONS OF THE BORROWER AND THE
SUBSIDIARIES IN RESPECT OF THE SPECIFIED HEDGING AGREEMENTS AND (II) SUCH LIENS
EXTEND ONLY TO THE EXCLUDED SECURITIES AND THE EXCLUDED SECURITIES ACCOUNTS; AND

 

(O)  OTHER LIENS SECURING INDEBTEDNESS OR OTHER OBLIGATIONS IN AN AGGREGATE
PRINCIPAL AMOUNT THAT, WHEN TAKEN TOGETHER WITH THE AGGREGATE AMOUNT OF ALL
ATTRIBUTABLE DEBT IN CONNECTION WITH SALE AND LEASEBACK TRANSACTIONS PERMITTED
UNDER SECTION 6.03, DOES NOT EXCEED $10,000,000 AT ANY TIME OUTSTANDING.

 


SECTION 6.03.  SALE AND LEASE-BACK TRANSACTIONS.  THE BORROWER WILL NOT, AND
WILL NOT PERMIT ANY SUBSIDIARY (OTHER THAN THE EXCLUDED SUBSIDIARY) TO, ENTER
INTO ANY ARRANGEMENT, DIRECTLY OR INDIRECTLY, WITH ANY PERSON WHEREBY IT SHALL
SELL OR TRANSFER ANY PROPERTY, REAL OR PERSONAL, USED OR USEFUL IN ITS BUSINESS,
WHETHER NOW OWNED OR HEREAFTER ACQUIRED, AND THEREAFTER RENT OR LEASE SUCH
PROPERTY OR OTHER PROPERTY WHICH IT INTENDS TO USE FOR SUBSTANTIALLY THE SAME
PURPOSE OR PURPOSES AS THE PROPERTY BEING SOLD OR TRANSFERRED (A “SALE AND
LEASEBACK TRANSACTION”); PROVIDED THAT THE BORROWER OR ANY

 

63

--------------------------------------------------------------------------------


 


SUBSIDIARY MAY ENTER INTO ANY SALE AND LEASEBACK TRANSACTION IF (A) AT THE TIME
OF SUCH TRANSACTION NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING, (B) THE PROCEEDS FROM THE SALE OF THE SUBJECT PROPERTY SHALL BE AT
LEAST EQUAL TO ITS FAIR MARKET VALUE ON THE DATE OF SUCH SALE AND (C) THE
AGGREGATE AMOUNT OF ALL ATTRIBUTABLE DEBT IN CONNECTION WITH ALL SALE AND
LEASEBACK TRANSACTIONS OF THE BORROWER AND THE SUBSIDIARIES, WHEN TAKEN TOGETHER
WITH THE AGGREGATE PRINCIPAL AMOUNT OF ALL INDEBTEDNESS OR OTHER OBLIGATIONS
SECURED BY LIENS PERMITTED UNDER SECTION 6.02(O), DOES NOT EXCEED $10,000,000 AT
ANY TIME OUTSTANDING.


 


SECTION 6.04.  MERGERS, CONSOLIDATIONS AND TRANSFERS OF ASSETS.  THE BORROWER
WILL NOT, AND WILL NOT PERMIT ANY SUBSIDIARY (OTHER THAN THE EXCLUDED
SUBSIDIARY) TO, MERGE INTO OR CONSOLIDATE WITH ANY OTHER PERSON, OR PERMIT ANY
OTHER PERSON TO MERGE INTO OR CONSOLIDATE WITH IT, OR SELL, TRANSFER, LEASE OR
OTHERWISE DISPOSE OF ANY OF ITS ASSETS (WHETHER NOW OWNED OR HEREAFTER
ACQUIRED), INCLUDING ANY EQUITY INTERESTS IN ANY SUBSIDIARY, AND WILL NOT PERMIT
ANY WHOLLY-OWNED SUBSIDIARY TO ISSUE ANY ADDITIONAL EQUITY INTERESTS IN SUCH
SUBSIDIARY (OTHER THAN TO THE BORROWER OR ANY OTHER SUBSIDIARY); PROVIDED THAT:


 

(A)  THE BORROWER AND ANY SUBSIDIARY MAY SELL OR LICENSE ASSETS (INCLUDING
INTELLECTUAL PROPERTY) IN THE ORDINARY COURSE OF BUSINESS;

 

(B)  THE BORROWER MAY SELL OR TRANSFER ASSETS IN CONNECTION WITH PERMITTED B
SHARE TRUE SALE TRANSACTIONS;

 

(C)  IF AT THE TIME THEREOF AND IMMEDIATELY AFTER GIVING EFFECT THERETO NO
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING:

 

(I)  ANY WHOLLY OWNED DOMESTIC SUBSIDIARY MAY MERGE INTO THE BORROWER IN A
TRANSACTION IN WHICH THE BORROWER IS THE SURVIVING CORPORATION;

 

(II)  ANY SUBSIDIARY MAY MERGE INTO OR CONSOLIDATE WITH ANY OTHER SUBSIDIARY
(OTHER THAN THE EXCLUDED SUBSIDIARY) IN A TRANSACTION IN WHICH NO PERSON OTHER
THAN THE BORROWER OR A SUBSIDIARY LOAN PARTY RECEIVES ANY CONSIDERATION AND IF
(X) EITHER OF THE MERGING OR CONSOLIDATING SUBSIDIARIES IS A LOAN PARTY, THE
SURVIVING OR RESULTING SUBSIDIARY IS A LOAN PARTY OR (Y) EITHER OF THE MERGING
OR CONSOLIDATING SUBSIDIARIES IS A WHOLLY OWNED SUBSIDIARY, THE SURVIVING OR
RESULTING SUBSIDIARY IS A WHOLLY-OWNED SUBSIDIARY;

 

(III)  THE BORROWER AND THE SUBSIDIARIES MAY SELL, TRANSFER, LEASE, LICENSE OR
OTHERWISE DISPOSE OF ASSETS (OTHER THAN (A) EQUITY INTERESTS IN INTECH OR
PERKINS OR (B) SECURITIES OF STANFIELD VICTORIA FUNDING LLC) THE NET PROCEEDS OF
WHICH DO NOT EXCEED, WHEN TAKEN TOGETHER WITH THE NET PROCEEDS OF ALL OTHER
ASSETS SOLD, TRANSFERRED, LEASED, LICENSED OR OTHERWISE DISPOSED OF ON OR AFTER
THE RESTATEMENT EFFECTIVE DATE PURSUANT TO THIS CLAUSE (III), $25,000,000 IN THE
AGGREGATE;

 

64

--------------------------------------------------------------------------------


 

(IV)  SUBJECT TO SECTION 5.01(C), THE BORROWER AND THE SUBSIDIARIES MAY SELL,
TRANSFER OR OTHERWISE DISPOSE OF EQUITY INTERESTS IN INTECH OR PERKINS; PROVIDED
THAT, WITH RESPECT TO ANY SUCH SALE, TRANSFER OR OTHER DISPOSITION, (X) THE
BORROWER SHALL HAVE DELIVERED TO THE AGENT A CERTIFICATE SIGNED BY A FINANCIAL
OFFICER OF THE BORROWER SETTING FORTH THE APPLICABLE PERCENTAGE WITH RESPECT
THERETO AND A REASONABLY DETAILED CALCULATION THEREOF AND (Y) THE BORROWER SHALL
APPLY THE NET PROCEEDS THEREOF TO PREPAY STANDBY LOANS (AND OTHER INDEBTEDNESS)
AS REQUIRED PURSUANT TO SECTION 2.12(D); AND

 

(V)  THE BORROWER AND THE SUBSIDIARIES MAY SELL, TRANSFER OR OTHERWISE DISPOSE
OF SECURITIES OF STANFIELD VICTORIA FUNDING LLC; PROVIDED THAT, WITH RESPECT TO
ANY SUCH SALE, TRANSFER OR OTHER DISPOSITION, THE BORROWER SHALL APPLY THE NET
PROCEEDS THEREOF TO PREPAY STANDBY LOANS AS REQUIRED PURSUANT TO
SECTION 2.12(D);

 

(D)  THE BORROWER AND THE SUBSIDIARIES MAY CONSUMMATE ANY SALE AND LEASEBACK
TRANSACTION PERMITTED UNDER SECTION 6.03; AND

 

(E)  THE BORROWER AND THE SUBSIDIARIES MAY MAKE ANY SALE, TRANSFER, LEASE OR
OTHER DISPOSITION TO THE BORROWER OR ANY SUBSIDIARY; PROVIDED THAT ANY SUCH
SALE, TRANSFER, LEASE OR OTHER DISPOSITION INVOLVING A SUBSIDIARY THAT IS NOT A
LOAN PARTY SHALL BE MADE IN COMPLIANCE WITH SECTIONS 6.05 AND 6.09.

 


SECTION 6.05.  TRANSACTIONS WITH AFFILIATES.  THE BORROWER WILL NOT, AND WILL
NOT PERMIT ANY SUBSIDIARY (OTHER THAN THE EXCLUDED SUBSIDIARY) TO, SELL OR
TRANSFER ANY ASSETS TO, OR PURCHASE OR ACQUIRE ANY ASSETS FROM, OR OTHERWISE
ENGAGE IN ANY OTHER TRANSACTIONS WITH, ANY OF ITS AFFILIATES (OTHER THAN THE
BORROWER OR ANY SUBSIDIARY (OTHER THAN THE EXCLUDED SUBSIDIARY)), EXCEPT THAT
THE BORROWER OR ANY SUBSIDIARY MAY ENGAGE IN ANY OF THE FOREGOING TRANSACTIONS
AT PRICES AND ON TERMS AND CONDITIONS WHICH, TAKEN AS A WHOLE, ARE NOT LESS
FAVORABLE TO THE BORROWER OR SUCH SUBSIDIARY THAN WOULD PREVAIL IN AN
ARM’S-LENGTH TRANSACTION WITH UNRELATED THIRD PARTIES.


 


SECTION 6.06.  RESTRICTIVE AGREEMENTS; CERTAIN OTHER AGREEMENTS.  (A)  THE
BORROWER WILL NOT, AND WILL NOT PERMIT ANY SUBSIDIARY (OTHER THAN THE EXCLUDED
SUBSIDIARY) TO, ENTER INTO, INCUR OR PERMIT TO EXIST ANY AGREEMENT OR OTHER
ARRANGEMENT THAT, DIRECTLY OR INDIRECTLY (THROUGH THE APPLICATION OF FINANCIAL
COVENANTS OR OTHERWISE), PROHIBITS OR RESTRICTS THE ABILITY OF ANY SUBSIDIARY TO
DECLARE AND PAY DIVIDENDS OR OTHER DISTRIBUTIONS WITH RESPECT TO ITS EQUITY
INTERESTS OR TO MAKE OR REPAY ANY LOANS OR ADVANCES TO THE BORROWER OR TO
GUARANTEE INDEBTEDNESS OF THE BORROWER; PROVIDED THAT THE FOREGOING SHALL NOT
APPLY TO PROHIBITIONS OR RESTRICTIONS (I) IMPOSED BY APPLICABLE LAW OR ANY LOAN
DOCUMENT, (II) CONTAINED IN AGREEMENTS RELATING TO SECURED INDEBTEDNESS
PERMITTED HEREUNDER, IF SUCH PROHIBITIONS OR RESTRICTIONS APPLY ONLY TO
(A) ASSETS OTHER THAN CASH SECURING SUCH INDEBTEDNESS OR (B) CASH IN AN AMOUNT
NOT GREATER THAN THE PRINCIPAL AMOUNT OF SUCH INDEBTEDNESS THAT HAS BEEN
DEPOSITED IN A COLLATERAL OR SIMILAR ACCOUNT TO CASH COLLATERALIZE SUCH
INDEBTEDNESS, OR (III) CONTAINED IN AGREEMENTS RELATING TO THE SALE OF A
SUBSIDIARY, OR A BUSINESS UNIT, DIVISION, PRODUCT LINE OR LINE OF BUSINESS,

 

65

--------------------------------------------------------------------------------


 


THAT ARE APPLICABLE SOLELY PENDING SUCH SALE, IF SUCH PROHIBITIONS OR
RESTRICTIONS APPLY ONLY TO THE SUBSIDIARY, OR THE BUSINESS UNIT, DIVISION,
PRODUCT LINE OR LINE OF BUSINESS, THAT IS TO BE SOLD AND SUCH SALE IS PERMITTED
HEREUNDER.


 


(B)  THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY SUBSIDIARY (OTHER THAN THE
EXCLUDED SUBSIDIARY) TO, ENTER INTO, INCUR OR PERMIT TO EXIST ANY AGREEMENT
(INCLUDING ANY INDENTURE OR LEASE) OR INSTRUMENT CONTAINING ANY COVENANT
RESTRICTING THE INCURRENCE OF INDEBTEDNESS OR GOVERNING THE BORROWER’S AND THE
SUBSIDIARIES’ FINANCIAL CONDITION IF SUCH COVENANT IS EITHER NOT COMPARABLE TO
ANY COVENANT IN THIS AGREEMENT OR IS MORE RESTRICTIVE THAN THE ANALOGOUS
COVENANT IN THIS AGREEMENT, UNLESS THE BORROWER (I) HAS DELIVERED A COPY OF SUCH
AGREEMENT OR INSTRUMENT TO THE AGENT NOT LESS THAN 10 BUSINESS DAYS PRIOR TO
EXECUTING THE SAME AND (II) HAS ENTERED INTO AN AMENDMENT TO THIS AGREEMENT TO
ADD SUCH COVENANT, MUTATIS MUTANDIS, OR TO CONFORM THE ANALOGOUS COVENANT IN
THIS AGREEMENT TO SUCH MORE RESTRICTIVE COVENANT.


 


SECTION 6.07.  CERTAIN FINANCIAL COVENANTS.  THE BORROWER WILL NOT:


 

(A)  PERMIT THE LEVERAGE RATIO ON ANY DATE TO EXCEED 8.00:1.00;

 

(B)  PERMIT THE INTEREST COVERAGE RATIO TO BE LESS THAN 2.00:1.00 FOR ANY PERIOD
OF FOUR FISCAL QUARTERS ENDING AFTER THE RESTATEMENT EFFECTIVE DATE; AND

 

(C)  PERMIT LONG-TERM ASSETS UNDER MANAGEMENT AT ANY TIME TO BE LESS THAN OR
EQUAL TO THE MINIMUM AUM.

 


SECTION 6.08.  MARGIN STOCK.  THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY
SUBSIDIARY (OTHER THAN THE EXCLUDED SUBSIDIARY) TO, PURCHASE OR OTHERWISE
ACQUIRE MARGIN STOCK IF, AFTER GIVING EFFECT TO ANY SUCH PURCHASE OR
ACQUISITION, MARGIN STOCK OWNED BY THE BORROWER AND THE SUBSIDIARIES WOULD
REPRESENT MORE THAN 25% OF THE ASSETS OF THE BORROWER AND THE SUBSIDIARIES ON A
CONSOLIDATED BASIS (VALUED IN ACCORDANCE WITH REGULATION U); PROVIDED THAT,
SUBJECT TO SECTION 6.10, THE BORROWER MAY REPURCHASE ITS CAPITAL STOCK PURSUANT
TO ANY STOCK BUYBACK PROGRAM APPROVED BY THE BORROWER’S BOARD OF DIRECTORS.  FOR
PURPOSES OF THIS SECTION 6.08, ON ANY DATE OF DETERMINATION, MARGIN STOCK AND
THE TOTAL ASSETS OF THE BORROWER AND THE SUBSIDIARIES WILL BE VALUED IN A MANNER
DETERMINED BY THE BORROWER IN GOOD FAITH AND CONSISTENT WITH THE REQUIREMENTS OF
REGULATION U.


 


SECTION 6.09.  INVESTMENTS, LOANS, ADVANCES AND GUARANTEES.  THE BORROWER WILL
NOT, AND WILL NOT PERMIT ANY SUBSIDIARY (OTHER THAN THE EXCLUDED SUBSIDIARY) TO,
PURCHASE, HOLD, ACQUIRE (INCLUDING PURSUANT TO ANY MERGER OR CONSOLIDATION WITH
ANY PERSON THAT WAS NOT A SUBSIDIARY PRIOR THERETO), MAKE OR OTHERWISE PERMIT TO
EXIST ANY INVESTMENT IN OR, IN THE CASE OF CLAUSE (B) BELOW, PURCHASE OR
OTHERWISE ACQUIRE (IN ONE TRANSACTION OR A SERIES OF TRANSACTIONS) ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF:


 

(A)  SO LONG AS THE BORROWER SHALL OWN ANY EQUITY INTERESTS IN CAPITAL GROUP
PARTNERS, CAPITAL GROUP PARTNERS OR ANY OF ITS SUBSIDIARIES, EXCEPT THAT THE
BORROWER MAY (I) MAKE REGULARLY SCHEDULED PAYMENTS OF INTEREST AND PRINCIPAL IN
RESPECT OF ANY INDEBTEDNESS OF THE BORROWER THAT SHALL HAVE BEEN PURCHASED OR

 

66

--------------------------------------------------------------------------------


 

OTHERWISE ACQUIRED BY CAPITAL GROUP PARTNERS FROM THIRD PARTIES PRIOR TO THE
CLOSING DATE AND (II) MAKE INVESTMENTS IN CAPITAL GROUP PARTNERS IN AN AGGREGATE
PRINCIPAL AMOUNT NOT TO EXCEED $5,000,000 DURING ANY FISCAL YEAR; OR

 

(B)  ANY OTHER PERSON, EXCEPT:

 

(I)  PERMITTED INVESTMENTS;

 

(II)  INVESTMENTS IN THE BORROWER OR ANY SUBSIDIARY (OTHER THAN THE EXCLUDED
SUBSIDIARY); PROVIDED THAT (A) AFTER THE RESTATEMENT EFFECTIVE DATE, NO
SUBSIDIARY SHALL ACQUIRE ANY EQUITY INTEREST IN THE BORROWER, (B) SUCH
SUBSIDIARY IS A SUBSIDIARY PRIOR TO THE MAKING OF SUCH INVESTMENTS, (C) ANY
EQUITY INTERESTS HELD BY A LOAN PARTY IN ANY SUBSIDIARY SHALL BE PLEDGED
PURSUANT TO, AND TO THE EXTENT REQUIRED BY, THE COLLATERAL AGREEMENT AND (D) THE
AGGREGATE AMOUNT OF SUCH INVESTMENTS BY LOAN PARTIES IN SUBSIDIARIES THAT ARE
NOT LOAN PARTIES (EXCLUDING ALL SUCH INVESTMENTS EXISTING ON THE RESTATEMENT
EFFECTIVE DATE AND SET FORTH ON SCHEDULE 6.09) SHALL NOT EXCEED $15,000,000 AT
ANY TIME OUTSTANDING; PROVIDED FURTHER THAT (X) NO INVESTMENT IN ANY SUBSIDIARY
THAT IS NOT A LOAN PARTY MAY BE MADE IN RELIANCE ON THIS CLAUSE (II) AT ANY TIME
THAT AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING AND
(Y) NOTWITHSTANDING THE FOREGOING, THE BORROWER AND THE SUBSIDIARIES SHALL BE
PERMITTED TO MAKE ACCOUNTING BALANCE RECONCILIATIONS THROUGH CAPITAL
CONTRIBUTIONS, DIVIDENDS AND LOAN FORGIVENESS, IN EACH CASE IN THE ORDINARY
COURSE OF BUSINESS AND CONSISTENT WITH PAST CASH MANAGEMENT PRACTICES;

 

(III)  INVESTMENTS IN SEED FINANCING FOR EARLY-STAGE FUNDS IN AN AGGREGATE
AMOUNT NOT TO EXCEED $150,000,000 AT ANY TIME OUTSTANDING;

 

(IV)  INVESTMENTS MADE SOLELY WITH THE NET PROCEEDS FROM THE ISSUANCE, AFTER THE
RESTATEMENT EFFECTIVE DATE, OF COMMON STOCK IN THE BORROWER;

 

(V)  INVESTMENTS MADE AS A RESULT OF THE RECEIPT OF NONCASH CONSIDERATION FROM A
SALE, TRANSFER, LEASE OR OTHER DISPOSITION OF ANY ASSET IN COMPLIANCE WITH
SECTION 6.04;

 

(VI)  INVESTMENTS IN THE FORM OF (A) THE SPECIFIED HEDGING AGREEMENTS;
(B) HEDGING AGREEMENTS ENTERED INTO TO (X) HEDGE OR MITIGATE RISKS TO WHICH THE
BORROWER OR ANY SUBSIDIARY HAS ACTUAL EXPOSURE (OTHER THAN IN RESPECT OF EQUITY
INTERESTS IN OR INDEBTEDNESS OF THE BORROWER OR ANY SUBSIDIARY) OR
(Y) EFFECTIVELY CAP, COLLAR OR EXCHANGE INTEREST RATES (FROM FIXED TO FLOATING
RATES, FROM ONE FLOATING RATE TO ANOTHER FLOATING RATE OR OTHERWISE) WITH
RESPECT TO ANY INTEREST-BEARING LIABILITY OR INVESTMENT OF THE BORROWER OR ANY
SUBSIDIARY; (C) ANY CALL/PUT SPREAD HEDGING AGREEMENT ENTERED INTO IN CONNECTION
WITH CONVERTIBLE INDEBTEDNESS OF THE BORROWER; AND (D) HEDGING AGREEMENTS
ENTERED INTO

 

67

--------------------------------------------------------------------------------


 

IN CONNECTION WITH THE GRANTING BY THE BORROWER OF LONG-TERM INCENTIVE AWARDS
UNDER ITS “MUTUAL FUND SHARE INVESTMENT PLAN”, PROVIDED THAT SUCH HEDGING
AGREEMENTS ARE ENTERED INTO IN A MANNER CONSISTENT WITH PAST PRACTICES;

 

(VII)  COMPENSATION, TRAVEL, LODGING, BUSINESS EXPENSES, ATTORNEY’S EXPENSES
ARISING FROM INDEMNIFICATION AND LITIGATION OBLIGATIONS AND SIMILAR ADVANCES TO
DIRECTORS AND EMPLOYEES OF THE BORROWER OR ANY SUBSIDIARY TO COVER MATTERS THAT
ARE EXPECTED AT THE TIME OF SUCH ADVANCES TO BE TREATED AS EXPENSES FOR
ACCOUNTING PURPOSES AND THAT ARE MADE IN THE ORDINARY COURSE OF BUSINESS;

 

(VIII)  THE PURCHASE OR OTHER ACQUISITION BY THE BORROWER OR ANY SUBSIDIARY OF
EQUITY INTERESTS IN, OR ALL OR SUBSTANTIALLY ALL THE ASSETS OF, ANY PERSON;
PROVIDED THAT (I) WITH RESPECT TO EACH SUCH PURCHASE OR OTHER ACQUISITION, ALL
ACTIONS REQUIRED TO BE TAKEN TO SATISFY THE REQUIREMENTS SET FORTH IN THE TERM
“COLLATERAL AND GUARANTEE REQUIREMENT” SHALL HAVE BEEN TAKEN (OR ARRANGEMENTS
FOR THE TAKING OF SUCH ACTIONS SATISFACTORY TO THE AGENT SHALL HAVE BEEN MADE)
AND (II) THE AGGREGATE CONSIDERATION PAID THEREFOR, TOGETHER WITH THE AGGREGATE
CONSIDERATION PAID FOR ANY OTHER SUCH PURCHASE OR ACQUISITION CONSUMMATED AFTER
THE RESTATEMENT EFFECTIVE DATE IN RELIANCE ON THIS CLAUSE (VIII) (INCLUDING, IN
EACH CASE, INDEBTEDNESS ASSUMED IN CONNECTION THEREWITH) SHALL NOT EXCEED
$15,000,000;

 

(IX)  (A) PURCHASES OF EQUITY INTERESTS IN INTECH AND/OR PERKINS, IN EACH CASE
IN AMOUNTS AND AT PRICES REQUIRED PURSUANT TO (X) OPERATING AGREEMENTS OR
SIMILAR GOVERNING DOCUMENTS OF INTECH OR PERKINS, AS THE CASE MAY BE, IN EACH
CASE AS SUCH REQUIREMENTS ARE IN EFFECT ON THE RESTATEMENT EFFECTIVE DATE,
(Y) EMPLOYMENT AGREEMENTS WITH OFFICERS OF INTECH OR PERKINS, AS THE CASE MAY
BE, AND (Z) ANY SHARE LIQUIDITY OR WITHHOLDING PROGRAM FOR EMPLOYEES OR OFFICERS
OF INTECH OR PERKINS, AS THE CASE MAY BE, AND (B) AFTER OCTOBER 1, 2009, OTHER
PURCHASES OF EQUITY INTERESTS IN INTECH AND/OR PERKINS SO LONG AS, AFTER GIVING
EFFECT THERETO, (X) THE LEVERAGE RATIO, DETERMINED AS OF THE END OF THE FISCAL
QUARTER OF THE BORROWER MOST RECENTLY THEN ENDED PRIOR TO THE DATE OF THE
CONSUMMATION THEREOF AND FOR WHICH FINANCIAL STATEMENTS SHALL HAVE BEEN
DELIVERED PURSUANT TO SECTION 5.04(A) OR 5.04(B), BUT GIVING EFFECT ON A PRO
FORMA BASIS TO ANY INDEBTEDNESS INCURRED IN CONNECTION WITH SUCH PURCHASE, SHALL
BE LESS THAN 4.50:1.00, (Y) NO LOANS SHALL BE OUTSTANDING AND (Z) NO DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING;

 

(X)  INVESTMENTS IN JANUS CAPITAL INTERNATIONAL LIMITED MADE FOR THE SOLE
PURPOSE OF ENABLING JANUS CAPITAL INTERNATIONAL LIMITED TO MEET THE MINIMUM
CAPITAL MAINTENANCE REQUIREMENTS APPLICABLE TO JANUS CAPITAL INTERNATIONAL
LIMITED UNDER THE RULES AND REGULATIONS OF THE FSA (AND MAINTAIN REGULATORY
CAPITAL IN EXCESS THEREOF IN AN AMOUNT NOT TO EXCEED 50% OF SUCH MINIMUM
REGULATORY CAPITAL); PROVIDED THAT THE

 

68

--------------------------------------------------------------------------------


 

AGGREGATE AMOUNT OF SUCH INVESTMENTS OUTSTANDING AT ANY TIME SHALL NOT EXCEED
THE SUM OF (A) THE JCIL DISTRIBUTION AMOUNT AS OF SUCH TIME AND (B) £10,000,000;
AND

 

(XI)  INVESTMENTS OF CUSTOMER CASH AND CUSTOMER SECURITIES.

 


SECTION 6.10.  RESTRICTED PAYMENTS; CERTAIN PAYMENTS OF INDEBTEDNESS.  (A)  THE
BORROWER WILL NOT, AND WILL NOT PERMIT ANY SUBSIDIARY (OTHER THAN THE EXCLUDED
SUBSIDIARY) TO, DECLARE OR MAKE, OR AGREE TO PAY OR MAKE, DIRECTLY OR
INDIRECTLY, ANY RESTRICTED PAYMENT, OR INCUR ANY OBLIGATION (CONTINGENT OR
OTHERWISE) TO DO SO, EXCEPT THAT:


 

(I)  ANY SUBSIDIARY MAY DECLARE AND PAY DIVIDENDS OR MAKE OTHER RESTRICTED
PAYMENTS WITH RESPECT TO ITS CAPITAL STOCK, PARTNERSHIP OR MEMBERSHIP INTERESTS
OR OTHER SIMILAR EQUITY INTERESTS, RATABLY TO THE HOLDERS OF SUCH EQUITY
INTERESTS;

 

(II)  SO LONG AS NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING OR WOULD
RESULT THEREFROM, THE BORROWER MAY DECLARE AND PAY DIVIDENDS OR MAKE OTHER
DISTRIBUTIONS (A) WITH RESPECT TO ITS COMMON STOCK (X) IN AN AMOUNT NOT
EXCEEDING $0.04 PER SHARE DURING ANY FISCAL YEAR (SUBJECT TO APPROPRIATE
ADJUSTMENT FOR STOCK SPLITS, STOCK DIVIDENDS, SHARE COMBINATIONS AND SIMILAR
TRANSACTIONS) OR (Y) PAYABLE IN ADDITIONAL EQUITY INTERESTS (OTHER THAN
DISQUALIFIED STOCK) OR (B) WITH RESPECT TO ITS PREFERRED EQUITY INTERESTS
PAYABLE IN CASH OR IN ADDITIONAL EQUITY INTERESTS (OTHER THAN DISQUALIFIED
STOCK);

 

(III)  IN ADDITION TO THE TRANSACTIONS PERMITTED UNDER SECTION 6.09(B)(IX) AND
SO LONG AS NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING OR WOULD RESULT
THEREFROM, THE BORROWER AND THE SUBSIDIARIES MAY MAKE (A) RESTRICTED PAYMENTS TO
CURRENT OR FORMER DIRECTORS, OFFICERS, EMPLOYEES OR CONSULTANTS OF THE BORROWER
AND THE SUBSIDIARIES PURSUANT TO AND IN ACCORDANCE WITH STOCK OPTION PLANS OR
OTHER BENEFIT PLANS OR AGREEMENTS OF THE BORROWER OR ANY SUBSIDIARY (THE
“COMPANY PLANS”), INCLUDING IN CONNECTION WITH THE DEATH OR DISABILITY OF ANY
SUCH PERSON, PROVIDED THAT THE AGGREGATE AMOUNT OF SUCH PAYMENTS MADE IN THE
FORM OF CASH SINCE THE RESTATEMENT EFFECTIVE DATE SHALL NOT EXCEED $10,000,000
IN THE AGGREGATE; OR (B) RESTRICTED PAYMENTS IN THE FORM OF AN EXCHANGE OF
OUTSTANDING STOCK OPTIONS FOR NEW STOCK OPTIONS PURSUANT TO AND IN ACCORDANCE
WITH THE COMPANY PLANS;

 

(IV)  THE BORROWER MAY MAKE CASH PAYMENTS IN LIEU OF THE ISSUANCE OF FRACTIONAL
SHARES REPRESENTING INSIGNIFICANT INTERESTS IN THE BORROWER IN CONNECTION WITH
THE EXERCISE OF WARRANTS, OPTIONS OR OTHER SECURITIES CONVERTIBLE INTO OR
EXCHANGEABLE FOR EQUITY INTERESTS IN THE BORROWER;

 

(V)  SO LONG AS NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING OR WOULD RESULT
THEREFROM, THE BORROWER AND THE SUBSIDIARIES MAY MAKE ACCOUNTING BALANCE
RECONCILIATIONS AMONG THEMSELVES THROUGH CAPITAL CONTRIBUTIONS,

 

69

--------------------------------------------------------------------------------


 

DIVIDENDS AND LOAN FORGIVENESS, IN EACH CASE IN THE ORDINARY COURSE OF BUSINESS
AND CONSISTENT WITH PAST CASH MANAGEMENT PRACTICES;

 

(VI)  RESTRICTED PAYMENTS IN THE FORM OF ANY PAYMENT BY THE BORROWER, OR ANY
SUBSIDIARY, AS THE CASE MAY BE, ON ACCOUNT OF (A) ANY PURCHASE, REDEMPTION,
RETIREMENT, ACQUISITION, CANCELLATION OR TERMINATION OF ANY EQUITY INTERESTS IN
INTECH AND/OR PERKINS, IN EACH CASE IN AMOUNTS AND AT PRICES REQUIRED PURSUANT
TO (X) OPERATING AGREEMENTS OR SIMILAR GOVERNING DOCUMENTS OF INTECH OR PERKINS,
AS THE CASE MAY BE, IN EACH CASE AS SUCH REQUIREMENTS ARE IN EFFECT ON THE
RESTATEMENT EFFECTIVE DATE, (Y) EMPLOYMENT AGREEMENTS WITH OFFICERS OF INTECH OR
PERKINS, AS THE CASE MAY BE, AND (Z) ANY SHARE LIQUIDITY OR WITHHOLDING PROGRAM
FOR EMPLOYEES OR OFFICERS OF INTECH OR PERKINS, AS THE CASE MAY BE, AND
(B) AFTER OCTOBER 1, 2009, ANY OTHER PURCHASE, REDEMPTION, RETIREMENT,
ACQUISITION, CANCELLATION OR TERMINATION OF EQUITY INTERESTS IN INTECH AND/OR
PERKINS, SO LONG AS, AFTER GIVING EFFECT THERETO, (X) THE LEVERAGE RATIO,
DETERMINED AS OF THE END OF THE FISCAL QUARTER OF THE BORROWER MOST RECENTLY
THEN ENDED PRIOR TO THE DATE OF THE CONSUMMATION THEREOF AND FOR WHICH FINANCIAL
STATEMENTS SHALL HAVE BEEN DELIVERED PURSUANT TO SECTION 5.04(A) OR 5.04(B), BUT
GIVING EFFECT ON A PRO FORMA BASIS TO ANY INDEBTEDNESS INCURRED IN CONNECTION
WITH SUCH PURCHASE, REDEMPTION, RETIREMENT, ACQUISITON, CANCELATION OR
TERMINATION SHALL BE LESS THAN 4.50:1.00, (Y) NO LOANS SHALL BE OUTSTANDING AND
(Z) NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING; AND

 

(VII)  THE BORROWER MAY REPURCHASE ITS PREFERRED EQUITY INTERESTS; PROVIDED THAT
(A) AT THE TIME THEREOF, AND AFTER GIVING EFFECT THERETO, NO DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING AND NO LOANS SHALL BE OUTSTANDING AND (B) THE
LEVERAGE RATIO, DETERMINED, AS OF THE END OF THE FISCAL QUARTER OF THE BORROWER
MOST RECENTLY THEN ENDED PRIOR THERETO FOR WHICH FINANCIAL STATEMENTS SHALL HAVE
BEEN DELIVERED PURSUANT TO SECTION 5.04(A) OR 5.04(B), ON A PRO FORMA BASIS TO
GIVE EFFECT TO SUCH REPURCHASE AND THE INCURRENCE OF ANY INDEBTEDNESS IN
CONNECTION THEREWITH, SHALL NOT EXCEED 3.50:1.00.

 


(B)  THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY SUBSIDIARY (OTHER THAN THE
EXCLUDED SUBSIDIARY) TO, PAY OR MAKE OR AGREE TO PAY OR MAKE, DIRECTLY OR
INDIRECTLY, ANY PAYMENT OR OTHER DISTRIBUTION (WHETHER IN CASH, SECURITIES OR
OTHER PROPERTY) OF OR IN RESPECT OF PRINCIPAL OF OR INTEREST ON ANY
INDEBTEDNESS, OR ANY PAYMENT OR OTHER DISTRIBUTION (WHETHER IN CASH, SECURITIES
OR OTHER PROPERTY), INCLUDING ANY SINKING FUND OR SIMILAR DEPOSIT, ON ACCOUNT OF
THE PURCHASE, REDEMPTION, RETIREMENT, ACQUISITION, CANCELATION OR TERMINATION OF
ANY INDEBTEDNESS, EXCEPT:


 

(I)  PAYMENTS OF OR IN RESPECT OF INDEBTEDNESS CREATED UNDER THE LOAN DOCUMENTS;

 

(II)  PAYMENTS OF REGULARLY SCHEDULED INTEREST AND REGULARLY SCHEDULED, OR SO
LONG AS NO LOANS ARE OUTSTANDING, MANDATORY PRINCIPAL PAYMENTS, IN EACH CASE AS
AND WHEN DUE IN RESPECT OF ANY INDEBTEDNESS;

 

70

--------------------------------------------------------------------------------


 

(III)  THE REFINANCING OR REPLACEMENT OF INDEBTEDNESS WITH REPLACEMENT
INDEBTEDNESS TO THE EXTENT PERMITTED BY SECTION 6.01;

 

(IV)  PAYMENTS OF SECURED INDEBTEDNESS THAT BECOMES DUE AS A RESULT OF THE
VOLUNTARY SALE OR TRANSFER OF ASSETS SECURING SUCH INDEBTEDNESS IN TRANSACTIONS
PERMITTED HEREUNDER;

 

(V)  PAYMENTS OF INDEBTEDNESS REQUIRED TO BE MADE PURSUANT TO
SECTION 6.04(C)(IV);

 

(VI)  PAYMENTS OF INDEBTEDNESS OF ANY LOAN PARTY TO ANY OTHER LOAN PARTY;

 

(VII)  PAYMENTS OF, OR IN RESPECT OF, INDEBTEDNESS MADE SOLELY WITH EQUITY
INTERESTS (OTHER THAN DISQUALIFIED STOCK);

 

(VIII)  SUBJECT TO SECTION 2.12(D), PAYMENTS OF INDEBTEDNESS MADE SOLELY WITH
THE NET PROCEEDS FROM THE ISSUANCE, AFTER THE RESTATEMENT EFFECTIVE DATE, OF
COMMON OR PREFERRED STOCK IN THE BORROWER; AND

 

(IX)  OTHER PAYMENTS OF INDEBTEDNESS; PROVIDED THAT AT THE TIME EACH SUCH
PAYMENT IS MADE, NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, OR WOULD
RESULT THEREFROM AND (B) IMMEDIATELY PRIOR TO, AND AFTER GIVING EFFECT TO EACH
SUCH PAYMENT, NO LOANS SHALL BE OUTSTANDING.

 


SECTION 6.11.  LIMITATIONS ON CONDUCT OF BUSINESS.  WITHOUT LIMITING
SECTION 5.01(A), THE BORROWER WILL NOT PERMIT ANY SUBSIDIARY EXISTING ON THE
RESTATEMENT EFFECTIVE DATE THAT IS NOT A SUBSIDIARY LOAN PARTY TO ENGAGE IN ANY
BUSINESS OR LINE OF BUSINESS OR CONDUCT ANY BUSINESS ACTIVITIES MATERIALLY
DIFFERENT FROM THE BUSINESS, LINE OF BUSINESS OR BUSINESS ACTIVITIES CONDUCTED
BY SUCH SUBSIDIARY ON THE RESTATEMENT EFFECTIVE DATE.


 


SECTION 6.12.  CONCERNING JANUS CAPITAL INTERNATIONAL LIMITED.  (A)  IN THE
EVENT THAT THE AGGREGATE AMOUNT OF THE REGULATORY CAPITAL OF JANUS CAPITAL
INTERNATIONAL LIMITED AS OF THE END OF ANY QUARTER, DETERMINED UNDER THE
RULES AND REGULATIONS OF THE FSA, EXCEEDS AN AMOUNT EQUAL TO 150% OF THE MINIMUM
AMOUNT OF THE REGULATORY CAPITAL REQUIRED TO BE MAINTAINED BY JANUS CAPITAL
INTERNATIONAL LIMITED AS OF THE END OF SUCH QUARTER PURSUANT TO SUCH RULES AND
REGULATIONS, THE BORROWER WILL CAUSE JANUS CAPITAL INTERNATIONAL LIMITED TO
MAKE, WITHIN 60 DAYS FOLLOWING THE END OF SUCH QUARTER AND TO THE EXTENT THE
MAKING THEREOF IS NOT PROHIBITED BY APPLICABLE LAW OR REGULATION, A DIVIDEND,
DISTRIBUTION OR OTHER RESTRICTED PAYMENT IN CASH TO JANUS INTERNATIONAL HOLDING
LLC IN AN AMOUNT APPROXIMATELY EQUAL TO THE AMOUNT OF SUCH EXCESS.


 


(B)  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN SECTION 6.04 OR 6.09(B), AT ALL
TIMES ON AND AFTER THE RESTATEMENT EFFECTIVE DATE THE BORROWER SHALL CAUSE JANUS
CAPITAL INTERNATIONAL LIMITED TO BE A WHOLLY-OWNED SUBSIDIARY OF JANUS
INTERNATIONAL HOLDING LLC.

 

71

--------------------------------------------------------------------------------


 


ARTICLE VII


 


EVENTS OF DEFAULT


 

In case of the occurrence of any of the following events (“Events of Default”):

 

(A)  ANY REPRESENTATION OR WARRANTY MADE OR DEEMED MADE BY OR ON BEHALF OF THE
BORROWER OR ANY SUBSIDIARY TO THE LENDERS OR THE AGENT, OR ANY REPORT,
CERTIFICATE OR OTHER INFORMATION FURNISHED BY THE BORROWER OR ANY SUBSIDIARY TO
THE LENDERS OR THE AGENT, IN EACH CASE UNDER OR IN CONNECTION WITH ANY LOAN
DOCUMENT, SHALL BE INCORRECT IN ANY MATERIAL RESPECT ON THE DATE AS OF WHICH
MADE OR FURNISHED;

 

(B)  NONPAYMENT BY THE BORROWER OF PRINCIPAL OF ANY LOAN WHEN DUE;

 

(C)  NONPAYMENT BY THE BORROWER OF INTEREST UPON ANY LOAN OR OF ANY FEE OR OTHER
OBLIGATIONS (OTHER THAN AN AMOUNT REFERRED TO IN CLAUSE (B) ABOVE) UNDER ANY OF
THE LOAN DOCUMENTS WITHIN FIVE BUSINESS DAYS AFTER THE SAME BECOMES DUE;

 

(D)  THE BREACH BY THE BORROWER OF ANY OF THE TERMS OR PROVISIONS OF
SECTION 5.07 OR ARTICLE VI; PROVIDED THAT, SOLELY IN THE CASE OF
SECTION 6.07(C), SUCH BREACH SHALL CONTINUE UNREMEDIED FOR A PERIOD OF 10 DAYS;

 

(E)  THE BREACH BY THE BORROWER OR ANY OTHER LOAN PARTY (OTHER THAN A BREACH
WHICH CONSTITUTES AN EVENT OF DEFAULT UNDER CLAUSE (A), (B), (C) OR (D) ABOVE)
OF ANY OF THE TERMS OR PROVISIONS OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
WHICH IS NOT REMEDIED WITHIN 30 DAYS AFTER WRITTEN NOTICE FROM THE AGENT OR ANY
LENDER;

 

(F)  THE FAILURE OF THE BORROWER OR ANY SUBSIDIARY (OTHER THAN THE EXCLUDED
SUBSIDIARY) TO PAY ANY MATERIAL INDEBTEDNESS; OR THE OCCURRENCE OF ANY DEFAULT
OR ANY CHANGE IN CONTROL OR SIMILAR EVENT THAT UNDER THE TERMS OF ANY AGREEMENT
OR INSTRUMENT GOVERNING ANY MATERIAL INDEBTEDNESS SHALL CAUSE, OR PERMIT THE
HOLDER OR HOLDERS OF SUCH INDEBTEDNESS OR A TRUSTEE OR OTHER REPRESENTATIVE
ACTING ON THEIR BEHALF OR, IN THE CASE OF ANY HEDGING AGREEMENT, THE APPLICABLE
COUNTERPARTY, TO CAUSE, SUCH MATERIAL INDEBTEDNESS TO BECOME DUE PRIOR TO ITS
STATED MATURITY, OR TO REQUIRE THE PREPAYMENT, REDEMPTION, REPURCHASE OR
DEFEASANCE THEREOF PRIOR TO ITS STATED MATURITY OR, IN THE CASE OF ANY HEDGING
AGREEMENT, TO CAUSE THE TERMINATION THEREOF; PROVIDED THAT THIS CLAUSE (F) SHALL
NOT APPLY TO SECURED INDEBTEDNESS THAT BECOMES DUE AS A RESULT OF THE VOLUNTARY
SALE OR TRANSFER OF THE ASSETS SECURING SUCH INDEBTEDNESS;

 

(G)  THE BORROWER OR ANY SUBSIDIARY SHALL (I) HAVE AN ORDER FOR RELIEF ENTERED
WITH RESPECT TO IT UNDER THE FEDERAL BANKRUPTCY CODE, (II) NOT PAY, OR ADMIT IN
WRITING ITS INABILITY TO PAY, ITS DEBTS GENERALLY AS THEY BECOME DUE, (III) MAKE
A GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS, (IV) APPLY FOR, SEEK,

 

72

--------------------------------------------------------------------------------


 

CONSENT TO OR ACQUIESCE IN THE APPOINTMENT OF A RECEIVER, CUSTODIAN, TRUSTEE,
EXAMINER, LIQUIDATOR OR SIMILAR OFFICIAL FOR IT OR ANY SUBSTANTIAL PART OF ITS
PROPERTY, (V) INSTITUTE ANY PROCEEDING SEEKING AN ORDER FOR RELIEF UNDER THE
FEDERAL BANKRUPTCY CODE OR SEEKING TO ADJUDICATE IT A BANKRUPT OR INSOLVENT, OR
SEEKING DISSOLUTION, WINDING UP, LIQUIDATION, REORGANIZATION, ARRANGEMENT,
ADJUSTMENT OR COMPOSITION OF IT OR ITS DEBTS UNDER ANY LAW RELATING TO
BANKRUPTCY, INSOLVENCY OR REORGANIZATION OR RELIEF OF DEBTORS OR FAIL TO FILE AN
ANSWER OR OTHER PLEADING DENYING THE MATERIAL ALLEGATIONS OF ANY SUCH PROCEEDING
FILED AGAINST IT, (VI) TAKE ANY CORPORATE ACTION TO AUTHORIZE OR EFFECT ANY OF
THE FOREGOING ACTIONS SET FORTH IN THIS CLAUSE (G) OR (VII) FAIL TO CONTEST IN
GOOD FAITH ANY APPOINTMENT OR PROCEEDING DESCRIBED IN THE FOLLOWING CLAUSE (H);

 

(H)  WITHOUT THE APPLICATION, APPROVAL OR CONSENT OF THE BORROWER OR ANY
SUBSIDIARY, A RECEIVER, TRUSTEE, EXAMINER, LIQUIDATOR OR SIMILAR OFFICIAL SHALL
BE APPOINTED FOR THE BORROWER OR ANY SUBSIDIARY OR ANY SUBSTANTIAL PART OF ITS
PROPERTY, OR A PROCEEDING DESCRIBED IN SUBCLAUSE (V) OF THE PRECEDING
CLAUSE (G) SHALL BE INSTITUTED AGAINST THE BORROWER OR ANY SUBSIDIARY AND SUCH
APPOINTMENT SHALL CONTINUE UNDISCHARGED OR SUCH PROCEEDING SHALL CONTINUE
UNDISMISSED OR UNSTAYED, IN EACH CASE, FOR A PERIOD OF 60 CONSECUTIVE DAYS;

 

(I)  ANY COURT, GOVERNMENT OR GOVERNMENTAL AGENCY SHALL CONDEMN, SEIZE OR
OTHERWISE APPROPRIATE, OR TAKE CUSTODY OR CONTROL OF ALL OF THE PROPERTY OF THE
BORROWER OR ANY SUBSIDIARY OR AN AMOUNT OF SUCH PROPERTY OR ASSETS HAVING
DEPRECIATED BOOK VALUES (DETERMINED IN ACCORDANCE WITH GAAP) THAT IN THE
AGGREGATE FOR ALL PROPERTIES AND ASSETS SO APPROPRIATED OR TAKEN DURING THE TERM
OF THIS AGREEMENT EXCEED 7.5% OF CONSOLIDATED TOTAL ASSETS ON ANY DATE OF
DETERMINATION;

 

(J)  THE BORROWER OR ANY SUBSIDIARY SHALL FAIL WITHIN 30 DAYS TO PAY, BOND OR
OTHERWISE DISCHARGE ANY JUDGMENT OR ORDER FOR THE PAYMENT OF MONEY IN EXCESS OF
$25,000,000 (OR ITS EQUIVALENT IN ANY OTHER CURRENCY) THAT IS NOT STAYED ON
APPEAL OR OTHERWISE BEING APPROPRIATELY CONTESTED IN GOOD FAITH; PROVIDED THAT
ANY SUCH JUDGMENT OR ORDER SHALL NOT GIVE RISE TO AN EVENT OF DEFAULT UNDER THIS
CLAUSE (J) IF AND SO LONG AS (I) THE AMOUNT OF SUCH JUDGMENT OR ORDER WHICH
REMAINS UNSATISFIED IS COVERED BY A VALID AND BINDING POLICY OF INSURANCE
BETWEEN THE BORROWER OR SUCH SUBSIDIARY AND A FINANCIALLY RESPONSIBLE INSURER
COVERING FULL PAYMENT OF SUCH UNSATISFIED AMOUNT AND (II) SUCH INSURER HAS
ACKNOWLEDGED COVERAGE OF THE AMOUNT OF SUCH JUDGMENT OR ORDER;

 

(K)  THE UNFUNDED LIABILITIES OF ALL PLANS SHALL EXCEED IN THE AGGREGATE
$25,000,000, OR ANY REPORTABLE EVENT SHALL OCCUR IN CONNECTION WITH ANY PLAN
THAT COULD REASONABLY BE EXPECTED TO RESULT IN LIABILITY OF THE BORROWER OR ANY
MEMBER OF THE CONTROLLED GROUP IN AN AGGREGATE AMOUNT EXCEEDING $25,0000,000 OR
ANY WITHDRAWAL LIABILITY IN EXCESS OF $25,000,000 SHALL BE INCURRED WITH RESPECT
TO ANY MULTIEMPLOYER PLAN OR THE BORROWER OR ANY MEMBER OF THE CONTROLLED GROUP
HAS RECEIVED ANY NOTICE CONCERNING THE IMPOSITION OF WITHDRAWAL LIABILITY IN
EXCESS OF $25,000,000 OR A DETERMINATION THAT A

 

73

--------------------------------------------------------------------------------


 

MULTIEMPLOYER PLAN WITH RESPECT TO WHICH THE POTENTIAL WITHDRAWAL LIABILITY OF
THE BORROWER OR ANY MEMBER OF THE CONTROLLED GROUP WOULD EXCEED $25,000,000 IS,
OR IS EXPECTED TO BE, INSOLVENT OR IN REORGANIZATION, WITHIN THE MEANING OF
TITLE IV OF ERISA, OR IN ENDANGERED OR CRITICAL STATUS, WITHIN THE MEANING OF
SECTION 305 OF ERISA OR SECTION 432 OF THE CODE;

 

(L)  A CHANGE IN CONTROL SHALL HAVE OCCURRED;

 

(M)  ANY LOAN DOCUMENT SHALL CEASE AT ANY TIME TO BE VALID, ENFORCEABLE OR IN
FULL FORCE AND EFFECT, EXCEPT IN ACCORDANCE WITH THE TERMS THEREOF, OR THE
BORROWER OR ANY SUBSIDIARY SHALL SO ASSERT IN WRITING;

 

(N)  ANY LIEN PURPORTED TO BE CREATED UNDER ANY SECURITY DOCUMENT SHALL CEASE TO
BE, OR SHALL BE ASSERTED BY ANY LOAN PARTY NOT TO BE, A VALID AND PERFECTED LIEN
ON ANY MATERIAL COLLATERAL, WITH THE PRIORITY REQUIRED BY THE APPLICABLE
SECURITY DOCUMENT, EXCEPT AS A RESULT OF A SALE OR TRANSFER OF THE APPLICABLE
COLLATERAL IN A TRANSACTION PERMITTED UNDER THE LOAN DOCUMENTS; OR

 

(O)  ANY GUARANTEE PURPORTED TO BE CREATED UNDER ANY LOAN DOCUMENT SHALL CEASE
TO BE, OR SHALL BE ASSERTED BY ANY LOAN PARTY NOT TO BE, IN FULL FORCE AND
EFFECT, EXCEPT UPON THE CONSUMMATION OF ANY TRANSACTION PERMITTED UNDER THIS
AGREEMENT AS A RESULT OF WHICH THE SUBSIDIARY LOAN PARTY PROVIDING SUCH
GUARANTEE CEASES TO BE A SUBSIDIARY OR UPON THE TERMINATION OF SUCH LOAN
DOCUMENT IN ACCORDANCE WITH ITS TERMS;

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) above), and at any time thereafter during the
continuance of such event, the Agent, at the request of the Required Lenders,
shall, by notice to the Borrower, take either or both of the following actions,
at the same or different times: (i) terminate forthwith the Commitments and
(ii) declare the Loans then outstanding to be forthwith due and payable in whole
or in part, whereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and any unpaid accrued Fees and
all other liabilities accrued hereunder and under any other Loan Document, shall
become forthwith due and payable, without presentment, demand, protest or any
other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Loan Document to the
contrary notwithstanding; and in any event with respect to the Borrower
described in clause (g) or (h) above, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities accrued
hereunder and under any other Loan Document, shall automatically become due and
payable, without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived by the Borrower, anything contained
herein or in any other Loan Document to the contrary notwithstanding.

 

74

--------------------------------------------------------------------------------


 


ARTICLE VIII


 


THE AGENT


 

Each of the Lenders and the Syndication Agent hereby irrevocably appoints the
entity named as Agent in the heading of this Agreement to serve as
administrative and collateral agent under the Loan Documents, and authorizes the
Agent to take such actions and to exercise such powers as are delegated to the
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto.  The Lenders and the Syndication Agent
hereby authorize the Agent, and the Agent hereby agrees, to hold any Collateral
pledged under any Foreign Pledge Agreement governed by the laws of England or
Wales in trust for the benefit of the Secured Parties.  The provisions of this
Article are solely for the benefit of the Lenders, and none of the Borrower nor
any other Loan Party shall have any rights as a third party beneficiary of any
such provisions.

 

The Person serving as the Agent hereunder shall have the same rights and powers
in its capacity as a Lender as any other Lender and may exercise the same as
though it were not the Agent, and such Person and its Affiliates may accept
deposits from, lend money to, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Agent hereunder and without any duty to account therefor to the Lenders.

 

The Agent shall not have any duties or obligations except those expressly set
forth in the Loan Documents.  Without limiting the generality of the foregoing,
(a) the Agent shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) the Agent
shall not have any duty to take any discretionary action or to exercise any
discretionary power, except discretionary rights and powers expressly
contemplated by the Loan Documents that the Agent is required to exercise as
directed in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in the
Loan Documents), provided that the Agent shall not be required to take any
action that, in its opinion, could expose the Agent to liability or be contrary
to any Loan Document or applicable law, and (c) except as expressly set forth in
the Loan Documents, the Agent shall not have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower,
any Subsidiary or any Affiliate of any of the foregoing that is communicated to
or obtained by the Person serving as Agent or any of its Affiliates in any
capacity.  The Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Agent shall
believe in good faith to be necessary, under the circumstances as provided in
Section 9.08) or in the absence of its own gross negligence or wilful
misconduct.  The Agent shall be deemed not to have knowledge of any Default
unless and until written notice thereof is given to the Agent by the Borrower or
a Lender, and the Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any

 

75

--------------------------------------------------------------------------------


 

certificate, report or other document delivered thereunder or in connection
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
or (v) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to the Agent or satisfaction of any condition that expressly refers
to the matters described therein being acceptable or satisfactory to the Agent.

 

The Agent shall be entitled to rely, and shall not incur any liability for
relying, upon any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person
(including, if applicable, a Financial Officer of such Person).  The Agent also
may rely, and shall not incur any liability for relying, upon any statement made
to it orally or by telephone and believed by it to be made by the proper Person
(including, if applicable, a Financial Officer or a Responsible Officer of such
Person).  The Agent may consult, including in connection with any determination
by the Agent pursuant to its authority set forth in the definition of the term
“Collateral and Guarantee Requirement”, with legal counsel (who may be counsel
for the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any determination made or action taken or not taken by
it in accordance with the advice of any such counsel, accountants or experts.

 

The Agent may perform any of and all its duties and exercise its rights and
powers hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by the Agent.  The Agent and any such sub-agent may perform
any of and all their duties and exercise their rights and powers through their
respective Related Parties.  The exculpatory provisions of this Article VIII
shall apply to any such sub-agent and to the Related Parties of the Agent and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Agent.

 

Subject to the appointment and acceptance of a successor Agent as provided in
this paragraph, the Agent may resign at any time by notifying the Lenders and
the Borrower.  Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, after consultation with the Borrower, to appoint a
successor.  If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring Agent
gives notice of its resignation, then the retiring Agent may, on behalf of the
Lenders, appoint a successor Agent, which shall be a bank with an office in New
York, New York, having a combined capital and surplus of at least $500,000,000
or an Affiliate of any such bank.  Upon the acceptance of its appointment as
Agent hereunder by a successor, such successor shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Agent,
and the retiring Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents.  After the Agent’s resignation
hereunder and under the other

 

76

--------------------------------------------------------------------------------


 

Loan Documents, the provisions of this Article VIII and Section 9.05 shall
continue in effect for the benefit of such retiring Agent, its sub agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while it was acting as Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Agent, the arrangers or any other Lender, or any of the Related Parties of
any of the foregoing, and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Agent, the arrangers or any other Lender, or any of
the Related Parties of any of the foregoing, and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

Each Lender, by delivering its signature page to the Amendment Agreement or
delivering its signature page to an Assignment and Assumption pursuant to which
it shall become a Lender hereunder, shall be deemed to have acknowledged receipt
of, and consented to and approved, each Loan Document and each other document
required to be delivered to, or be approved by or satisfactory to, the Agent or
the Lenders on the Restatement Effective Date.

 

Each Lender agrees (a) to reimburse the Agent, on demand, in the amount of its
pro rata share (based on its Commitment hereunder or, if the Total Commitment
shall be terminated, the percentage it holds of the aggregate outstanding
principal amount of the Loans) of any expenses incurred for the benefit of the
Lenders by the Agent, including counsel fees and compensation of agents and
employees paid for services rendered on behalf of the Lenders, which shall not
have been reimbursed by the Borrower and (b) to indemnify and hold harmless the
Agent and any of its Related Parties, on demand, in the amount of such pro rata
share, from and against any and all claims for liabilities, Taxes, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against it in its capacity as the Agent or any of them in any way
relating to or arising out of this Agreement or any other Loan Document or any
action taken or omitted by it or any of them under this Agreement or any other
Loan Document, to the extent the same shall not have been reimbursed by the
Borrower; provided that no Lender shall be liable to the Agent or any of its
Related Parties for any portion of such claim for liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements to the extent that such claim is determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or wilful misconduct of the Agent or any of its Related
Parties.  The obligations of the Lenders under this Article VIII shall survive
the payment of all amounts due under any Loan Document and the termination of
this Agreement.

 

No Secured Party shall have any right individually to realize upon any of the
Collateral or to enforce any security interest in the Collateral or Guarantee of
the

 

77

--------------------------------------------------------------------------------


 

Obligations, it being understood and agreed that all powers, rights and remedies
under the Loan Documents may be exercised solely by the Agent on behalf of the
Secured Parties in accordance with the terms thereof.  In the event of a
foreclosure by the Agent on any of the Collateral pursuant to a public or
private sale or other disposition, the Agent or any Lender may be the purchaser
or licensor of any or all of such Collateral at any such sale or other
disposition, and the Agent, as agent for and representative of the Secured
Parties (but not any Lender or Lenders in its or their respective individual
capacities unless Required Lenders shall otherwise agree in writing) shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such public
sale, to use and apply any of the Obligations as a credit on account of the
purchase price for any collateral payable by the Agent on behalf of the Secured
Parties at such sale or other disposition.  Each Secured Party, whether or not a
party hereto, will be deemed, by its acceptance of the benefits of the
Collateral and of the Guarantees of the Obligations provided under the Loan
Documents, to have agreed to the foregoing provisions.

 

Notwithstanding anything herein to the contrary, no Person named on the cover
page of this Agreement as an Arranger or Syndication Agent shall have any duties
or obligations under this Agreement or any other Loan Document (except in its
capacity, as applicable, as a Lender), but all such Persons shall have the
benefit of the indemnities provided for hereunder.

 


ARTICLE IX


 


MISCELLANEOUS


 


SECTION 9.01.  NOTICES.  EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED FOR IN THIS
AGREEMENT (INCLUDING, WITHOUT LIMITATION, IN SECTIONS 5.04 AND 9.17), NOTICES
AND OTHER COMMUNICATIONS PROVIDED FOR HEREIN SHALL BE IN WRITING AND SHALL BE
DELIVERED BY HAND OR OVERNIGHT COURIER SERVICE, MAILED OR SENT BY FACSIMILE
TRANSMISSION AS FOLLOWS:


 

(A)  IF TO THE BORROWER, TO IT AT 151 DETROIT STREET, DENVER, CO 80206 ATTENTION
OF SENIOR VICE PRESIDENT AND TREASURER (FAX NO. (303) 316-5651); WITH A COPY TO
GENERAL COUNSEL (FAX NO. (303) 316-5728);

 

(B)  IF TO THE AGENT, TO IT AT CITIGROUP GLOBAL LOANS, 1615 BRETT ROAD, OPS 3,
NEW CASTLE, DE 19720, ATTENTION OF MARK ROSENTHAL (FAX NO. (212) 994-0961); AND

 

(C)  IF TO A LENDER, TO IT AT ITS ADDRESS (OR FAX NUMBER) SET FORTH IN ITS
ADMINISTRATIVE QUESTIONNAIRE.

 

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
facsimile, or on the date five Business Days after dispatch by certified or
registered mail if mailed, in each case delivered, sent or mailed (properly
addressed) to such party as provided in this Section or

 

78

--------------------------------------------------------------------------------


 

in accordance with the latest unrevoked direction from such party given in
accordance with this Section; provided that, unless otherwise specifically
provided in Article II, all notices given under Article II shall be delivered by
hand or overnight courier service or sent by facsimile.

 


SECTION 9.02.  SURVIVAL OF AGREEMENT.  ALL COVENANTS, AGREEMENTS,
REPRESENTATIONS AND WARRANTIES MADE BY THE BORROWER HEREIN AND IN THE
CERTIFICATES OR OTHER INSTRUMENTS PREPARED OR DELIVERED IN CONNECTION WITH OR
PURSUANT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE CONSIDERED TO
HAVE BEEN RELIED UPON BY THE LENDERS AND SHALL SURVIVE THE MAKING BY THE LENDERS
OF THE LOANS, REGARDLESS OF ANY INVESTIGATION MADE BY OR ON BEHALF OF THE AGENT
OR THE LENDERS, AND SHALL CONTINUE IN FULL FORCE AND EFFECT AS LONG AS THE
PRINCIPAL OF OR ANY ACCRUED INTEREST ON ANY LOAN OR ANY FEE OR ANY OTHER AMOUNT
PAYABLE UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IS OUTSTANDING AND
UNPAID AND SO LONG AS THE COMMITMENTS HAVE NOT BEEN TERMINATED.


 


SECTION 9.03.  EFFECTIVENESS.  THIS AGREEMENT SHALL BECOME EFFECTIVE AS PROVIDED
IN THE AMENDMENT AGREEMENT.  DELIVERY OF AN EXECUTED SIGNATURE PAGE OF ANY LOAN
DOCUMENT BY FACSIMILE TRANSMISSION OR ELECTRONIC TRANSMISSION (PDF) SHALL BE
EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART THEREOF.


 


SECTION 9.04.  SUCCESSORS AND ASSIGNS.  (A)  THE PROVISIONS OF THIS AGREEMENT
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY, EXCEPT THAT (I) THE BORROWER
MAY NOT ASSIGN OR OTHERWISE TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER
WITHOUT THE PRIOR WRITTEN CONSENT OF THE AGENT AND EACH LENDER (AND ANY
ATTEMPTED ASSIGNMENT OR TRANSFER BY THE BORROWER WITHOUT SUCH CONSENT SHALL BE
NULL AND VOID) AND (II) NO LENDER MAY ASSIGN OR OTHERWISE TRANSFER ITS RIGHTS OR
OBLIGATIONS HEREUNDER EXCEPT IN ACCORDANCE WITH THIS SECTION 9.04.  NOTHING IN
THIS AGREEMENT, EXPRESSED OR IMPLIED, SHALL BE CONSTRUED TO CONFER UPON ANY
PERSON (OTHER THAN THE PARTIES HERETO, THEIR RESPECTIVE SUCCESSORS AND ASSIGNS
PERMITTED HEREBY, PARTICIPANTS (TO THE EXTENT PROVIDED IN PARAGRAPH (E) OF THIS
SECTION 9.04), THE ARRANGERS, THE SYNDICATION AGENT AND THE INDEMNITEES) ANY
LEGAL OR EQUITABLE RIGHT, REMEDY OR CLAIM UNDER OR BY REASON OF THIS AGREEMENT.


 


(B)  EACH LENDER MAY ASSIGN TO ONE OR MORE ASSIGNEES ALL OR A PORTION OF ITS
INTERESTS, RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A
PORTION OF ITS COMMITMENT AND THE STANDBY LOANS AT THE TIME OWING TO IT);
PROVIDED, HOWEVER, THAT (I) EACH SUCH ASSIGNMENT SHALL BE TO AN ELIGIBLE
ASSIGNEE, (II) EACH SUCH ASSIGNMENT SHALL BE OF A CONSTANT, AND NOT A VARYING,
PERCENTAGE OF ALL THE ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT, (III) EXCEPT IN THE CASE OF AN ASSIGNMENT OF THE ENTIRE REMAINING
AMOUNT OF THE COMMITMENT OR LOANS (SUBJECT TO, IN THE CASE OF COMPETITIVE LOANS,
THE FINAL SENTENCE OF THIS PARAGRAPH) THE AMOUNT OF THE COMMITMENT OF THE
ASSIGNING LENDER SUBJECT TO EACH SUCH ASSIGNMENT (DETERMINED AS OF THE DATE THE
ASSIGNMENT AND ASSUMPTION WITH RESPECT TO SUCH ASSIGNMENT IS DELIVERED TO THE
AGENT) SHALL NOT BE LESS THAN $10,000,000 AND SHALL BE AN INTEGRAL MULTIPLE OF
$1,000,000, (IV) THE PARTIES TO EACH SUCH ASSIGNMENT SHALL EXECUTE AND DELIVER
TO THE AGENT AN ASSIGNMENT AND ASSUMPTION AND THE LENDERS PARTY TO SUCH
ASSIGNMENT AND ASSUMPTION SHALL PAY TO THE AGENT A PROCESSING AND RECORDATION
FEE OF

 

79

--------------------------------------------------------------------------------


 


$3,500 (EXCEPT THAT NO RECORDATION FEE SHALL BE REQUIRED IF THE ASSIGNEE IS AN
AFFILIATE OF THE ASSIGNOR) AND (V) THE ASSIGNEE, IF IT SHALL NOT BE A LENDER,
SHALL DELIVER TO THE AGENT AN ADMINISTRATIVE QUESTIONNAIRE.  UPON ACCEPTANCE AND
RECORDING PURSUANT TO PARAGRAPH (E) OF THIS SECTION, FROM AND AFTER THE
EFFECTIVE DATE SPECIFIED IN EACH ASSIGNMENT AND ASSUMPTION, (A) THE ASSIGNEE
THEREUNDER SHALL BE A PARTY HERETO AND, TO THE EXTENT OF THE INTEREST ASSIGNED
BY SUCH ASSIGNMENT AND ASSUMPTION, HAVE THE RIGHTS AND OBLIGATIONS OF A LENDER
UNDER THIS AGREEMENT AND (B) THE ASSIGNING LENDER THEREUNDER SHALL, TO THE
EXTENT OF THE INTEREST ASSIGNED BY SUCH ASSIGNMENT AND ASSUMPTION, BE RELEASED
FROM ITS OBLIGATIONS UNDER THIS AGREEMENT (AND, IN THE CASE OF AN ASSIGNMENT AND
ASSUMPTION COVERING ALL OR THE REMAINING PORTION OF AN ASSIGNING LENDER’S RIGHTS
AND OBLIGATIONS UNDER THIS AGREEMENT, SUCH LENDER SHALL CEASE TO BE A PARTY
HERETO (BUT SHALL CONTINUE TO BE ENTITLED TO THE BENEFITS OF SECTIONS 2.13,
2.15, 2.19 AND 9.05, AS WELL AS TO ANY FEES ACCRUED FOR ITS ACCOUNT HEREUNDER
AND NOT YET PAID)).  NOTWITHSTANDING THE FOREGOING, ANY LENDER ASSIGNING ITS
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT MAY RETAIN ANY COMPETITIVE LOANS
MADE BY IT OUTSTANDING AT SUCH TIME, AND IN SUCH CASE SHALL RETAIN ITS RIGHTS
HEREUNDER IN RESPECT OF ANY LOANS SO RETAINED UNTIL SUCH LOANS HAVE BEEN REPAID
IN FULL IN ACCORDANCE WITH THIS AGREEMENT.


 


(C)  THE AGENT, ACTING SOLELY FOR THIS PURPOSE AS AN AGENT OF THE BORROWER,
SHALL MAINTAIN AT ONE OF ITS OFFICES A COPY OF EACH ASSIGNMENT AND ASSUMPTION
DELIVERED TO IT AND A REGISTER FOR THE RECORDATION OF THE NAMES AND ADDRESSES OF
THE LENDERS, AND THE COMMITMENT OF, AND PRINCIPAL AMOUNT OF THE LOANS OWING TO,
EACH LENDER PURSUANT TO THE TERMS HEREOF FROM TIME TO TIME (THE “REGISTER”). THE
ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR,
AND THE BORROWER, THE AGENT AND THE LENDERS MAY TREAT EACH PERSON WHOSE NAME IS
RECORDED IN THE REGISTER PURSUANT TO THE TERMS HEREOF AS A LENDER HEREUNDER FOR
ALL PURPOSES OF THIS AGREEMENT.  THE REGISTER SHALL BE AVAILABLE FOR INSPECTION
BY THE BORROWER AND ANY LENDER, AT ANY REASONABLE TIME AND FROM TIME TO TIME
UPON REASONABLE PRIOR NOTICE.


 


(D)  UPON ITS RECEIPT OF A DULY COMPLETED ASSIGNMENT AND ASSUMPTION EXECUTED BY
AN ASSIGNING LENDER AND AN ASSIGNEE, AN ADMINISTRATIVE QUESTIONNAIRE COMPLETED
IN RESPECT OF THE ASSIGNEE (UNLESS THE ASSIGNEE SHALL ALREADY BE A LENDER
HEREUNDER), THE PROCESSING AND RECORDATION FEE REFERRED TO IN
PARAGRAPH (B) ABOVE AND, IF REQUIRED, THE WRITTEN CONSENT OF THE BORROWER AND
THE AGENT TO SUCH ASSIGNMENT, THE AGENT SHALL (I) ACCEPT SUCH ASSIGNMENT AND
ASSUMPTION AND (II) RECORD THE INFORMATION CONTAINED THEREIN IN THE REGISTER.


 


(E)  (I)  EACH LENDER MAY, WITHOUT THE CONSENT OF THE BORROWER OR THE AGENT,
SELL TO ANY PERSON (OTHER THAN THE BORROWER) THAT SHALL HAVE REPRESENTED TO SUCH
LENDER THAT SUCH PERSON IS NOT (A) AN AFFILIATE OF THE BORROWER OR (B) AN
INVESTMENT MANAGER, ANY INVESTMENT COMPANY OR ANY SIMILAR ENTITY THAT, IN EACH
CASE, IS MANAGED OR ADVISED BY THE BORROWER OR AN AFFILIATE OF THE BORROWER,
PARTICIPATIONS IN ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND THE LOANS OWING TO
IT); PROVIDED THAT (X) SUCH LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL
REMAIN UNCHANGED, (Y) SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER
PARTIES HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS AND (Z) THE BORROWER, THE
AGENT AND THE OTHER LENDERS SHALL CONTINUE TO

 

80

--------------------------------------------------------------------------------


 


DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN CONNECTION WITH SUCH LENDER’S
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, AND SUCH LENDER SHALL RETAIN THE
SOLE RIGHT TO ENFORCE THE OBLIGATIONS OF THE BORROWER RELATING TO THE LOANS AND
TO APPROVE ANY AMENDMENT, MODIFICATION OR WAIVER OF ANY PROVISION OF THIS
AGREEMENT; PROVIDED HOWEVER THAT THE AGREEMENT OR INSTRUMENT PURSUANT TO WHICH
SUCH LENDER SELLS A PARTICIPATION MAY PROVIDE THAT SUCH LENDER WILL NOT, WITHOUT
THE CONSENT OF THE PARTICIPANT, AGREE TO ANY AMENDMENT, MODIFICATION OR WAIVER
DESCRIBED IN THE FIRST PROVISO TO SECTION 9.08(B) OR IN SECTION 9.08A.  A
PARTICIPANT SHALL BE ENTITLED TO THE BENEFIT OF THE COST PROTECTION PROVISIONS
CONTAINED IN SECTIONS 2.13, 2.15 AND 2.19 TO THE SAME EXTENT AS IT WERE A
LENDER; PROVIDED, HOWEVER, THAT A PARTICIPANT SHALL NOT BE ENTITLED TO RECEIVE
ANY MORE THAN THE SELLING LENDER WOULD HAVE RECEIVED HAD IT NOT SOLD THE
PARTICIPATION.


 

(II)  EACH LENDER THAT SELLS A PARTICIPATION SHALL, ACTING SOLELY FOR THIS
PURPOSE AS AN AGENT OF THE BORROWER, MAINTAIN A RECORD OF EACH PARTICIPANT AND
THE PRINCIPAL AMOUNTS (AND STATED INTEREST) OF EACH PARTICIPANT’S INTEREST IN
THE LOANS OR OTHER OBLIGATIONS UNDER THIS AGREEMENT (THE “PARTICIPANT
REGISTER”).  THE ENTRIES IN THE PARTICIPANT REGISTER SHALL BE CONCLUSIVE ABSENT
MANIFEST ERROR, AND SUCH LENDER SHALL TREAT EACH PERSON WHOSE NAME IS RECORDED
IN THE PARTICIPANT REGISTER AS THE OWNER OF SUCH PARTICIPATION FOR ALL PURPOSES
OF THIS AGREEMENT.

 


(F)  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, ANY LENDER (A
“GRANTING LENDER”) MAY GRANT TO A SPECIAL PURPOSE FUNDING VEHICLE (AN “SPC”) OF
SUCH GRANTING LENDER, IDENTIFIED AS SUCH IN WRITING FROM TIME TO TIME BY THE
GRANTING LENDER TO THE AGENT AND THE BORROWER, THE OPTION TO PROVIDE TO THE
BORROWER ALL OR ANY PART OF ANY LOAN THAT SUCH GRANTING LENDER WOULD OTHERWISE
BE OBLIGATED TO MAKE TO THE BORROWER PURSUANT TO SECTION 2.01, PROVIDED THAT
(I) NOTHING HEREIN SHALL CONSTITUTE A COMMITMENT TO MAKE ANY LOAN BY ANY SPC,
(II) IF AN SPC ELECTS NOT TO EXERCISE SUCH OPTION OR OTHERWISE FAILS TO PROVIDE
ALL OR ANY PART OF SUCH LOAN, THE GRANTING LENDER SHALL BE OBLIGATED TO MAKE
SUCH LOAN PURSUANT TO THE TERMS HEREOF, (III) SUCH GRANTING LENDER’S OTHER
OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN UNCHANGED, (IV) SUCH GRANTING
LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE
PERFORMANCE OF SUCH OBLIGATIONS AND (V) THE BORROWER, THE AGENT AND THE OTHER
LENDERS SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH GRANTING LENDER IN
CONNECTION WITH SUCH GRANTING LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT.  THE MAKING OF A LOAN BY AN SPC HEREUNDER SHALL UTILIZE THE
COMMITMENT OF THE GRANTING LENDER TO THE SAME EXTENT, AND AS IF, SUCH LOAN WERE
MADE BY THE GRANTING LENDER.  EACH PARTY HERETO HEREBY AGREES THAT NO SPC SHALL
BE LIABLE FOR ANY INDEMNITY OR SIMILAR PAYMENT OBLIGATION UNDER THIS AGREEMENT
(ALL LIABILITY FOR WHICH SHALL REMAIN WITH THE RELATED GRANTING LENDER).  IN
FURTHERANCE OF THE FOREGOING, EACH PARTY HERETO HEREBY AGREES (WHICH AGREEMENT
SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT) THAT, PRIOR TO THE DATE THAT IS
ONE YEAR AND ONE DAY AFTER THE PAYMENT IN FULL OF ALL OUTSTANDING SENIOR
INDEBTEDNESS OF ANY SPC, IT WILL NOT INSTITUTE AGAINST, OR JOIN ANY OTHER PERSON
IN INSTITUTING AGAINST, SUCH SPC ANY BANKRUPTCY, REORGANIZATION, ARRANGEMENT,
INSOLVENCY OR LIQUIDATION PROCEEDINGS OR SIMILAR PROCEEDINGS UNDER THE LAWS OF
THE UNITED STATES OR ANY STATE THEREOF.  IN ADDITION, NOTWITHSTANDING ANYTHING
TO THE CONTRARY CONTAINED IN THIS SECTION OR IN SECTION 9.16, ANY SPC MAY
(I) WITH NOTICE TO, BUT WITHOUT THE PRIOR WRITTEN CONSENT OF, THE BORROWER OR
THE AGENT AND WITHOUT

 

81

--------------------------------------------------------------------------------


 


PAYING ANY PROCESSING FEE THEREFOR, ASSIGN ALL OR A PORTION OF ITS INTERESTS IN
ANY LOANS TO ITS GRANTING LENDER OR TO ANY FINANCIAL INSTITUTIONS PROVIDING
LIQUIDITY AND/OR CREDIT FACILITIES TO OR FOR THE ACCOUNT OF SUCH SPC TO FUND THE
LOANS MADE BY SUCH SPC OR TO SUPPORT THE SECURITIES (IF ANY) ISSUED BY SUCH SPC
TO FUND SUCH LOANS AND (II) DISCLOSE ON A CONFIDENTIAL BASIS, TO THE EXTENT SUCH
DISCLOSURE WOULD BE PERMITTED UNDER SECTION 9.16 IF SUCH SPC WERE A LENDER, ANY
NON-PUBLIC INFORMATION RELATING TO ITS LOANS TO ANY RATING AGENCY, COMMERCIAL
PAPER DEALER OR PROVIDER OF A SURETY, GUARANTEE OR CREDIT OR LIQUIDITY
ENHANCEMENT TO SUCH SPC.


 


(G)  ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN A SECURITY INTEREST IN ALL OR
ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT TO SECURE OBLIGATIONS OF SUCH
LENDER, INCLUDING ANY PLEDGE OR ASSIGNMENT TO SECURE OBLIGATIONS TO A FEDERAL
RESERVE BANK, AND THIS SECTION 9.04 SHALL NOT APPLY TO ANY SUCH PLEDGE OR
ASSIGNMENT OF A SECURITY INTEREST; PROVIDED THAT NO SUCH PLEDGE OR ASSIGNMENT OF
A SECURITY INTEREST SHALL RELEASE A LENDER FROM ANY OF ITS OBLIGATIONS HEREUNDER
OR SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR SUCH LENDER AS A PARTY HERETO.


 


SECTION 9.05.  EXPENSES; INDEMNITY.  (A)  THE BORROWER AGREES TO PAY ALL
REASONABLE AND INVOICED OUT-OF-POCKET EXPENSES INCURRED BY THE AGENT AND ITS
AFFILIATES IN CONNECTION WITH THE ARRANGEMENT AND SYNDICATION OF THE CREDIT
FACILITY ESTABLISHED HEREBY, THE PREPARATION OF THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS AND ANY AMENDMENTS, MODIFICATIONS OR WAIVERS OF THE PROVISIONS
HEREOF OR THEREOF (WHETHER OR NOT THE TRANSACTIONS HEREBY CONTEMPLATED SHALL BE
CONSUMMATED AND EXCEPT FOR SUCH COSTS AND EXPENSES INCURRED AFTER THE
TERMINATION OF THIS AGREEMENT), OR INCURRED BY THE AGENT OR ANY LENDER IN
CONNECTION WITH THE ENFORCEMENT OR PROTECTION OF ITS RIGHTS IN CONNECTION WITH
THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE LOANS MADE HEREUNDER, INCLUDING
THE REASONABLE AND INVOICED FEES, CHARGES AND DISBURSEMENTS OF CRAVATH, SWAINE &
MOORE LLP AND, IN CONNECTION WITH ANY SUCH ENFORCEMENT OR PROTECTION, THE
REASONABLE FEES, CHARGES AND DISBURSEMENTS OF ANY OTHER COUNSEL FOR THE AGENT OR
ANY LENDER (IT BEING AGREED THAT, EXCEPT IN CONNECTION WITH ANY SUCH ENFORCEMENT
OR PROTECTION, THE BORROWER SHALL BE RESPONSIBLE FOR THE FEES, CHARGES AND
DISBURSEMENTS OF ONLY ONE COUNSEL UNLESS, IN THE JUDGMENT OF THE AGENT,
ADDITIONAL COUNSEL SHALL BE REQUIRED AS A RESULT OF ANY CONFLICT OF INTERESTS). 
THE BORROWER FURTHER AGREES THAT IT SHALL INDEMNIFY THE LENDERS FROM AND HOLD
THEM HARMLESS AGAINST ANY DOCUMENTARY TAXES THAT ARISE FROM OR ARE CONNECTED TO
THE EXECUTION AND DELIVERY OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.


 


(B)  THE BORROWER AGREES TO INDEMNIFY THE AGENT (AND ANY SUB-AGENT THEREOF),
EACH LENDER, THE ARRANGERS, THE SYNDICATION AGENT, AND EACH RELATED PARTY OF ANY
OF THE FOREGOING (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND TO
HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL CLAIMS, LIABILITIES AND EXPENSES
(INCLUDING REASONABLE AND INVOICED COUNSEL FEES, CHARGES AND DISBURSEMENTS OF
ONE COUNSEL SELECTED BY THE AGENT FOR ALL THE INDEMNITEES, SUCH LOCAL COUNSEL AS
THE AGENT MAY IN GOOD FAITH DEEM ADVISABLE AND, IN THE EVENT THE AGENT SHALL
HAVE DETERMINED THAT A CONFLICT OF INTEREST MAKES IT INADVISABLE FOR A SINGLE
COUNSEL TO REPRESENT ALL THE INDEMNITEES, SUCH ADDITIONAL COUNSEL AS MAY BE
REQUIRED BY REASON OF SUCH CONFLICT), INCURRED BY OR ASSERTED AGAINST ANY
INDEMNITEE ARISING OUT OF OR IN CONNECTION WITH

 

82

--------------------------------------------------------------------------------


 


(I) THE EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR
ANY AGREEMENT OR INSTRUMENT CONTEMPLATED THEREBY, THE PERFORMANCE BY THE PARTIES
THERETO OF THEIR RESPECTIVE OBLIGATIONS THEREUNDER OR THE CONSUMMATION OF THE
TRANSACTIONS AND THE OTHER TRANSACTIONS CONTEMPLATED THEREBY, (II) THE USE OF
THE PROCEEDS OF THE LOANS OR (III) ANY CLAIM, LITIGATION, INVESTIGATION OR
PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY AND WHETHER INITIATED AGAINST OR BY ANY PARTY TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT, ANY AFFILIATE OF ANY OF THE FOREGOING OR ANY THIRD
PARTY (AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO); PROVIDED
THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT
THAT SUCH CLAIM (WHETHER BROUGHT BY A LENDER OR ANY OTHER PERSON), DAMAGE,
LIABILITY OR EXPENSE IS DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL
AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM (X) THE GROSS NEGLIGENCE OR
WILFUL MISCONDUCT OF SUCH INDEMNITEE OR (Y) THE MATERIAL BREACH OF SUCH
INDEMNITEE’S OBLIGATIONS UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY
AGREEMENT OR INSTRUMENT CONTEMPLATED THEREBY.  EACH OF THE PARTIES HERETO ALSO
AGREES NOT TO ASSERT ANY CLAIM FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE
DAMAGES AGAINST ANY LOAN PARTY, THE AGENT, ANY ARRANGER, THE SYNDICATION AGENT,
ANY LENDER OR ANY RELATED PARTY OF ANY OF THE FOREGOING ON ANY THEORY OF
LIABILITY, ARISING OUT OF OR OTHERWISE RELATING TO THIS AGREEMENT, ANY OF THE
TRANSACTIONS CONTEMPLATED HEREIN OR THE ACTUAL OR PROPOSED USE OF PROCEEDS OF
THE LOANS.


 


(C)  THE PROVISIONS OF THIS SECTION SHALL REMAIN OPERATIVE AND IN FULL FORCE AND
EFFECT REGARDLESS OF THE EXPIRATION OF THE TERM OF THIS AGREEMENT, THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, THE REPAYMENT OF ANY OF
THE LOANS, THE INVALIDITY OR UNENFORCEABILITY OF ANY TERM OR PROVISION OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY INVESTIGATION MADE BY OR ON BEHALF
OF THE AGENT OR ANY LENDER.  ALL AMOUNTS DUE UNDER THIS SECTION SHALL BE PAYABLE
ON WRITTEN DEMAND THEREFOR.


 


SECTION 9.06.  RIGHT OF SETOFF.  IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND
BE CONTINUING, EACH LENDER AND EACH OF ITS AFFILIATES IS HEREBY AUTHORIZED AT
ANY TIME AND FROM TIME TO TIME, TO THE FULLEST EXTENT PERMITTED BY LAW, TO SET
OFF AND APPLY ANY AND ALL DEPOSITS (GENERAL OR SPECIAL, TIME OR DEMAND,
PROVISIONAL OR FINAL) AT ANY TIME HELD AND OTHER OBLIGATIONS AT ANY TIME OWING
BY SUCH LENDER OR AFFILIATE TO OR FOR THE CREDIT OR THE ACCOUNT OF THE BORROWER
AGAINST ANY OF AND ALL THE OBLIGATIONS OF THE BORROWER NOW OR HEREAFTER EXISTING
UNDER THIS AGREEMENT AND OTHER LOAN DOCUMENTS OWED TO BY SUCH LENDER,
IRRESPECTIVE OF WHETHER OR NOT SUCH LENDER SHALL HAVE MADE ANY DEMAND UNDER THIS
AGREEMENT OR SUCH OTHER LOAN DOCUMENT AND ALTHOUGH SUCH OBLIGATIONS MAY BE
UNMATURED.  THE RIGHTS OF EACH LENDER AND EACH AFFILIATE UNDER THIS SECTION ARE
IN ADDITION TO OTHER RIGHTS AND REMEDIES (INCLUDING OTHER RIGHTS OF SETOFF) THAT
SUCH LENDER AND SUCH AFFILIATE MAY HAVE.


 


SECTION 9.07.  APPLICABLE LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK.

 

83

--------------------------------------------------------------------------------


 


SECTION 9.08.  WAIVERS; AMENDMENT.  (A)  NO FAILURE OR DELAY OF THE AGENT OR ANY
LENDER IN EXERCISING ANY POWER OR RIGHT HEREUNDER SHALL OPERATE AS A WAIVER
THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT OR POWER, OR
ANY ABANDONMENT OR DISCONTINUANCE OF STEPS TO ENFORCE SUCH A RIGHT OR POWER,
PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER
RIGHT OR POWER.  THE RIGHTS AND REMEDIES OF THE AGENT AND THE LENDERS HEREUNDER
AND UNDER THE OTHER LOAN DOCUMENTS ARE CUMULATIVE AND ARE NOT EXCLUSIVE OF ANY
RIGHTS OR REMEDIES WHICH THEY WOULD OTHERWISE HAVE.  NO WAIVER OF ANY PROVISION
OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR CONSENT TO ANY DEPARTURE BY THE
BORROWER THEREFROM SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE SAME SHALL BE
PERMITTED BY PARAGRAPH (B) BELOW, AND THEN SUCH WAIVER OR CONSENT SHALL BE
EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE PURPOSE FOR WHICH GIVEN.  NO
NOTICE OR DEMAND ON THE BORROWER IN ANY CASE SHALL ENTITLE THE BORROWER TO ANY
OTHER OR FURTHER NOTICE OR DEMAND IN SIMILAR OR OTHER CIRCUMSTANCES.


 


(B)  NEITHER THIS AGREEMENT NOR ANY PROVISION HEREOF MAY BE WAIVED, AMENDED OR
MODIFIED EXCEPT PURSUANT TO AN AGREEMENT OR AGREEMENTS IN WRITING ENTERED INTO
BY THE BORROWER AND THE REQUIRED LENDERS; PROVIDED, HOWEVER, THAT NO SUCH
AGREEMENT SHALL (I) DECREASE THE PRINCIPAL AMOUNT OF, OR EXTEND THE MATURITY OF
OR ANY SCHEDULED PRINCIPAL PAYMENT DATE OR DATE FOR THE PAYMENT OF ANY INTEREST
ON ANY LOAN, OR WAIVE OR EXCUSE ANY SUCH PAYMENT OR ANY PART THEREOF, OR
DECREASE THE RATE OF INTEREST ON ANY LOAN, WITHOUT THE PRIOR WRITTEN CONSENT OF
EACH LENDER AFFECTED THEREBY, (II) CHANGE OR EXTEND THE COMMITMENT OR DECREASE
OR EXTEND THE DATE FOR PAYMENT OF THE FACILITY FEES OR UTILIZATION FEES OF ANY
LENDER WITHOUT THE PRIOR WRITTEN CONSENT OF SUCH LENDER, (III) AMEND OR MODIFY
THE PROVISIONS OF SECTION 2.16, THE PROVISIONS OF THIS SECTION OR THE DEFINITION
OF “REQUIRED LENDERS” WITHOUT THE PRIOR WRITTEN CONSENT OF EACH LENDER OR
(IV) RELEASE JANUS CAPITAL MANAGEMENT LLC FROM THE LLC GUARANTEE, OR LIMIT ITS
LIABILITY IN RESPECT OF THE LLC GUARANTEE, IN ANY CASE WITHOUT THE PRIOR WRITTEN
CONSENT OF EACH LENDER; PROVIDED FURTHER THAT NO SUCH AGREEMENT SHALL AMEND,
MODIFY OR OTHERWISE AFFECT THE RIGHTS OR DUTIES OF THE AGENT OR THE SWINGLINE
LENDER HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE AGENT OR THE SWINGLINE
LENDER, AS THE CASE MAY BE.  NOTWITHSTANDING THE FOREGOING, ANY PROVISION OF
THIS AGREEMENT MAY BE AMENDED BY AN AGREEMENT IN WRITING ENTERED INTO BY THE
BORROWER, THE REQUIRED LENDERS AND THE AGENT IF (A) BY THE TERMS OF SUCH
AGREEMENT THE COMMITMENT OF EACH LENDER NOT CONSENTING TO THE AMENDMENT PROVIDED
FOR THEREIN SHALL TERMINATE UPON THE EFFECTIVENESS OF SUCH AMENDMENT AND (B) AT
THE TIME SUCH AMENDMENT BECOMES EFFECTIVE, EACH LENDER NOT CONSENTING THERETO
RECEIVES PAYMENT IN FULL OF THE PRINCIPAL OF AND INTEREST ACCRUED ON EACH LOAN
MADE BY IT AND ALL OTHER AMOUNTS OWING TO IT OR ACCRUED FOR ITS ACCOUNT UNDER
THIS AGREEMENT; PROVIDED THAT THE BORROWER MAY PREVENT ANY SUCH AMENDMENT FROM
BECOMING EFFECTIVE BY A NOTICE DELIVERED TO THE AGENT AT ANY TIME PRIOR TO SUCH
EFFECTIVENESS, IN WHICH CASE THE COMMITMENTS OF THE NON-CONSENTING LENDERS WILL
NOT TERMINATE AND THEIR LOANS WILL NOT BE REQUIRED TO BE REPAID.  EACH LENDER
SHALL BE BOUND BY ANY WAIVER, AMENDMENT OR MODIFICATION AUTHORIZED BY THIS
SECTION AND ANY CONSENT BY ANY LENDER PURSUANT TO THIS SECTION SHALL BIND ANY
PERSON SUBSEQUENTLY ACQUIRING A LOAN FROM IT.


 

SECTION 9.08A.  Certain Amendments.  (a)  Notwithstanding any other provision
contained herein, (i) all references in Section 9.08(b) to the Facility Fees and

 

84

--------------------------------------------------------------------------------


 

the Utilization Fees will be deemed to be references to the Commitment Fees (it
being understood that the aggregate amount of the fees and interest payable to
the Lenders hereunder will under all circumstances be greater than under the
Existing Credit Agreement) and (ii) all references in Section 9.08(b) to the
Swingline Lender shall be disregarded.  No agreement referred to in Section 9.08
shall (A) release the Borrower or any other material Loan Party from its
Guarantee under the Collateral Agreement (except as expressly provided herein or
in the Collateral Agreement), or limit its liability in respect of such
Guarantee, without the prior written consent of each Lender or (B) release all
or substantially all of the Collateral from the Liens of the Security Documents,
without the prior written consent of each Lender.

 

(b)  Subject to Section 9.08 and paragraph (a) of this Section 9.08A, neither
any Loan Document (other than this Agreement or the Fee Letter) nor any
provision thereof may be amended or modified except pursuant to an agreement or
agreements in writing entered into by the Agent and the Loan Party or Loan
Parties that are party thereto, in each case with the consent of the Required
Lenders.

 


SECTION 9.09.  INTEREST RATE LIMITATION.  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, IF AT ANY TIME THE APPLICABLE INTEREST RATE, TOGETHER WITH ALL FEES
AND CHARGES WHICH ARE TREATED AS INTEREST UNDER APPLICABLE LAW (COLLECTIVELY THE
“CHARGES”), AS PROVIDED FOR HEREIN OR IN ANY OTHER DOCUMENT EXECUTED IN
CONNECTION HEREWITH, OR OTHERWISE CONTRACTED FOR, CHARGED, RECEIVED, TAKEN OR
RESERVED BY ANY LENDER, SHALL EXCEED THE MAXIMUM LAWFUL RATE (THE “MAXIMUM
RATE”) WHICH MAY BE CONTRACTED FOR, CHARGED, TAKEN, RECEIVED OR RESERVED BY SUCH
LENDER IN ACCORDANCE WITH APPLICABLE LAW, THE RATE OF INTEREST PAYABLE ON THE
LOANS MADE BY SUCH LENDER, TOGETHER WITH ALL CHARGES PAYABLE TO SUCH LENDER,
SHALL BE LIMITED TO THE MAXIMUM RATE.


 


SECTION 9.10.  ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
CONSTITUTE THE ENTIRE CONTRACT BETWEEN THE PARTIES RELATIVE TO THE SUBJECT
MATTER HEREOF.  ANY PREVIOUS AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE
SUBJECT MATTER HEREOF IS SUPERSEDED BY THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS.  NOTHING IN THIS AGREEMENT OR IN THE OTHER LOAN DOCUMENTS, EXPRESSED
OR IMPLIED, IS INTENDED TO CONFER UPON ANY PARTY OTHER THAN THE PARTIES HERETO
AND THERETO ANY RIGHTS, REMEDIES, OBLIGATIONS OR LIABILITIES UNDER OR BY REASON
OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS.


 


SECTION 9.11.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT

 

85

--------------------------------------------------------------------------------


 


AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.


 


SECTION 9.12.  SEVERABILITY.  IN THE EVENT ANY ONE OR MORE OF THE PROVISIONS
CONTAINED IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHOULD BE HELD
INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT, THE VALIDITY, LEGALITY AND
ENFORCEABILITY OF THE REMAINING PROVISIONS CONTAINED HEREIN AND THEREIN SHALL
NOT IN ANY WAY BE AFFECTED OR IMPAIRED THEREBY.  THE PARTIES SHALL ENDEAVOR IN
GOOD-FAITH NEGOTIATIONS TO REPLACE THE INVALID, ILLEGAL OR UNENFORCEABLE
PROVISIONS WITH VALID PROVISIONS THE ECONOMIC EFFECT OF WHICH COMES AS CLOSE AS
POSSIBLE TO THAT OF THE INVALID, ILLEGAL OR UNENFORCEABLE PROVISIONS.


 


SECTION 9.13.  COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE
COUNTERPARTS, EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL BUT ALL OF WHICH WHEN
TAKEN TOGETHER SHALL CONSTITUTE BUT ONE CONTRACT.


 


SECTION 9.14.  HEADINGS.  ARTICLE AND SECTION HEADINGS AND THE TABLE OF CONTENTS
USED HEREIN ARE FOR CONVENIENCE OF REFERENCE ONLY, ARE NOT PART OF THIS
AGREEMENT AND ARE NOT TO AFFECT THE CONSTRUCTION OF, OR TO BE TAKEN INTO
CONSIDERATION IN INTERPRETING, THIS AGREEMENT.


 


SECTION 9.15.  JURISDICTION; CONSENT TO SERVICE OF PROCESS.  (A)  EACH PARTY TO
THIS AGREEMENT HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE COURT OR
FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN NEW YORK CITY, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT
PERMITTED BY LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT ANY
PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS AGAINST ANY OTHER PARTY OR ITS PROPERTIES
IN THE COURTS OF ANY JURISDICTION.


 


(B)  EACH PARTY TO THIS AGREEMENT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS IN ANY NEW YORK STATE OR FEDERAL COURT.  EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE
OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY
SUCH COURT.


 


(C)  EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 9.01.  NOTHING IN THIS AGREEMENT

 

86

--------------------------------------------------------------------------------


 


WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW.


 


SECTION 9.16.  CONFIDENTIALITY; MATERIAL NON-PUBLIC INFORMATION.  (A)  EACH
LENDER AGREES TO KEEP CONFIDENTIAL AND NOT TO DISCLOSE (AND TO CAUSE ITS
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, AFFILIATES AND REPRESENTATIVES TO KEEP
CONFIDENTIAL AND NOT TO DISCLOSE) ALL INFORMATION (AS DEFINED BELOW), EXCEPT
THAT SUCH LENDER SHALL BE PERMITTED TO DISCLOSE INFORMATION (I) TO SUCH OF ITS
OFFICERS, DIRECTORS, EMPLOYEES, ADVISORS, AGENTS, AFFILIATES AND REPRESENTATIVES
AS NEED TO KNOW SUCH INFORMATION IN CONNECTION WITH THE SERVICING AND PROTECTION
OF ITS INTERESTS IN RESPECT OF ITS LOANS AND COMMITMENTS, THE LOAN DOCUMENTS AND
THE TRANSACTIONS; (II) TO THE EXTENT REQUIRED BY APPLICABLE LAWS AND REGULATIONS
OR BY ANY SUBPOENA OR SIMILAR LEGAL PROCESS OR REQUESTED BY ANY GOVERNMENTAL
AUTHORITY HAVING OR CLAIMING TO HAVE JURISDICTION OVER SUCH LENDER; (III) TO ANY
OTHER PARTY TO THIS AGREEMENT FOR PURPOSES DIRECTLY RELATED TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT; (IV) IN CONNECTION WITH ANY SUIT OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT; (V) SUBJECT TO AN AGREEMENT
CONTAINING CONFIDENTIALITY UNDERTAKINGS SUBSTANTIALLY SIMILAR TO THOSE OF THIS
SECTION, TO (A) ANY ASSIGNEE OF OR PARTICIPANT IN, OR ANY PROSPECTIVE ASSIGNEE
OF OR PARTICIPANT IN, ANY OF ITS RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT OR
(B) ANY ACTUAL OR PROSPECTIVE COUNTERPARTY (OR ITS RELATED PARTIES) TO ANY SWAP
OR DERIVATIVE TRANSACTION RELATING TO THE BORROWER OR ANY SUBSIDIARY AND ITS
OBLIGATIONS; (VI) TO THE EXTENT SUCH INFORMATION (A) BECOMES PUBLICLY AVAILABLE
OTHER THAN AS A RESULT OF A BREACH BY SUCH LENDER OF THIS AGREEMENT, (B) IS
GENERATED BY SUCH LENDER OR BECOMES AVAILABLE TO SUCH LENDER ON A
NONCONFIDENTIAL BASIS FROM A SOURCE OTHER THAN THE BORROWER OR ITS AFFILIATES OR
THE AGENT, OR (C) WAS AVAILABLE TO SUCH LENDER ON A NONCONFIDENTIAL BASIS PRIOR
TO ITS DISCLOSURE TO SUCH LENDER BY THE BORROWER OR ITS AFFILIATES OR THE AGENT;
OR (VII) TO THE EXTENT THE BORROWER SHALL HAVE CONSENTED TO SUCH DISCLOSURE IN
WRITING.  AS USED IN THIS SECTION, “INFORMATION” SHALL MEAN THE CONFIDENTIAL
MEMORANDUM AND ANY OTHER CONFIDENTIAL MATERIALS, DOCUMENTS AND INFORMATION
RELATING TO THE BORROWER THAT THE BORROWER OR ANY OF ITS AFFILIATES MAY HAVE
FURNISHED OR MADE AVAILABLE OR MAY HEREAFTER FURNISH OR MAKE AVAILABLE TO THE
AGENT OR ANY LENDER IN CONNECTION WITH THIS AGREEMENT.


 


(B)  EACH LENDER ACKNOWLEDGES THAT INFORMATION FURNISHED TO IT PURSUANT TO THIS
AGREEMENT MAY INCLUDE MATERIAL NON—PUBLIC INFORMATION CONCERNING THE BORROWER
AND ITS AFFILIATES OR THE BORROWER’S SECURITIES, AND CONFIRMS THAT IT HAS
DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.


 


(C)  ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED
BY ANY BORROWER OR THE AGENT PURSUANT TO, OR IN THE COURSE OF ADMINISTERING,
THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS AFFILIATES OR THE BORROWER’S
SECURITIES.  ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND THE AGENT
THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO
MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL
AND STATE SECURITIES LAWS.

 

87

--------------------------------------------------------------------------------


 


(D)  EACH TRANSFEREE SHALL BE DEEMED, BY ACCEPTING ANY ASSIGNMENT OR
PARTICIPATION HEREUNDER, TO HAVE AGREED TO BE BOUND BY THIS SECTION.


 


SECTION 9.17.  ELECTRONIC COMMUNICATIONS.  (A)  THE BORROWER HEREBY AGREES THAT,
UNLESS OTHERWISE REQUESTED BY THE AGENT, IT WILL PROVIDE TO THE AGENT ALL
INFORMATION, DOCUMENTS AND OTHER MATERIALS THAT IT IS OBLIGATED TO FURNISH TO
THE AGENT PURSUANT TO SECTION 5.04(A), (B), (C), (F), (G), (H), (I), (K) AND
(L) (THE “COMMUNICATIONS”) BY TRANSMITTING THE COMMUNICATIONS IN AN
ELECTRONIC/SOFT MEDIUM (PROVIDED SUCH COMMUNICATIONS CONTAIN ANY REQUIRED
SIGNATURES) IN A FORMAT REASONABLY ACCEPTABLE TO THE AGENT TO
OPLOANSWEBADMIN@CITIGROUP.COM (OR SUCH OTHER E-MAIL ADDRESS AS SHALL BE
DESIGNATED BY THE AGENT FROM TIME TO TIME); PROVIDED THAT ANY DELAY OR FAILURE
TO COMPLY WITH THE REQUIREMENTS OF THIS SECTION 9.17(A) SHALL NOT CONSTITUTE A
DEFAULT OR AN EVENT OF DEFAULT HEREUNDER.


 


(B)  EACH PARTY HERETO AGREES THAT THE AGENT MAY MAKE THE COMMUNICATIONS
AVAILABLE TO THE LENDERS BY POSTING THE COMMUNICATIONS ON INTRALINKS OR ANOTHER
RELEVANT WEBSITE, IF ANY, TO WHICH EACH LENDER AND THE AGENT HAVE ACCESS
(WHETHER A COMMERCIAL, THIRD-PARTY WEBSITE OR WHETHER SPONSORED BY THE AGENT)
(THE “PLATFORM”).  NOTHING IN THIS SECTION SHALL PREJUDICE THE RIGHT OF THE
AGENT TO MAKE THE COMMUNICATIONS AVAILABLE TO THE LENDERS IN ANY OTHER MANNER
SPECIFIED IN THE LOAN DOCUMENTS.


 


(C)  EACH LENDER AGREES THAT E-MAIL NOTICE TO IT (AT THE ADDRESS PROVIDED
PURSUANT TO THE NEXT SENTENCE AND DEEMED DELIVERED AS PROVIDED IN THE NEXT
PARAGRAPH) SPECIFYING THAT COMMUNICATIONS HAVE BEEN POSTED TO THE PLATFORM SHALL
CONSTITUTE EFFECTIVE DELIVERY OF SUCH COMMUNICATIONS TO SUCH LENDER FOR PURPOSES
OF THE LOAN DOCUMENTS.  EACH LENDER AGREES (I) TO NOTIFY THE AGENT IN WRITING
(INCLUDING BY ELECTRONIC COMMUNICATION) FROM TIME TO TIME TO ENSURE THAT THE
AGENT HAS ON RECORD AN EFFECTIVE E-MAIL ADDRESS FOR SUCH LENDER TO WHICH THE
FOREGOING NOTICE MAY BE SENT BY ELECTRONIC TRANSMISSION AND (II) THAT THE
FOREGOING NOTICE MAY BE SENT TO SUCH E-MAIL ADDRESS.


 


(D)  EACH PARTY HERETO AGREES THAT ANY ELECTRONIC COMMUNICATION REFERRED TO IN
THIS SECTION SHALL BE DEEMED DELIVERED UPON THE POSTING OF A RECORD OF SUCH
COMMUNICATION (PROPERLY ADDRESSED TO SUCH PARTY AT THE E-MAIL ADDRESS PROVIDED
TO THE AGENT) AS “SENT” IN THE E-MAIL SYSTEM OF THE SENDING PARTY OR, IN THE
CASE OF ANY SUCH COMMUNICATION TO THE AGENT OR ANY LENDER, UPON THE POSTING OF A
RECORD OF SUCH COMMUNICATION AS “RECEIVED” IN THE E-MAIL SYSTEM OF THE AGENT OR
ANY LENDER; PROVIDED THAT IF SUCH COMMUNICATION IS NOT SO RECEIVED BY THE AGENT
OR A LENDER DURING THE NORMAL BUSINESS HOURS OF THE AGENT OR APPLICABLE LENDER,
SUCH COMMUNICATION SHALL BE DEEMED DELIVERED AT THE OPENING OF BUSINESS ON THE
NEXT BUSINESS DAY FOR THE AGENT OR APPLICABLE LENDER.


 


(E)  EACH PARTY HERETO ACKNOWLEDGES THAT (I) THE DISTRIBUTION OF MATERIAL
THROUGH AN ELECTRONIC MEDIUM IS NOT NECESSARILY SECURE AND THAT THERE ARE
CONFIDENTIALITY AND OTHER RISKS ASSOCIATED WITH SUCH DISTRIBUTION, (II) THE
COMMUNICATIONS AND THE PLATFORM ARE PROVIDED “AS IS” AND “AS AVAILABLE,”
(III) NONE OF

 

88

--------------------------------------------------------------------------------


 


THE AGENT, ITS AFFILIATES OR ANY OF ITS RELATED PARTIES (COLLECTIVELY, THE
“CITIGROUP PARTIES”) WARRANTS THE ADEQUACY OF THE PLATFORM OR THE ACCURACY OR
COMPLETENESS OF THE COMMUNICATIONS OR THE PLATFORM, AND EACH CITIGROUP PARTY
EXPRESSLY DISCLAIMS LIABILITY FOR ERRORS OR OMISSIONS IN ANY COMMUNICATIONS OR
THE PLATFORM, AND (IV) NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY CITIGROUP PARTY IN CONNECTION WITH ANY COMMUNICATIONS OR
THE PLATFORM.


 


SECTION 9.18.  PATRIOT ACT.  EACH LENDER THAT IS SUBJECT TO SECTION 326 OF THE
USA PATRIOT ACT (TITLE III OF PUB. L. 107-56 (SIGNED INTO LAW OCTOBER 26, 2001))
(THE “PATRIOT ACT”) HEREBY NOTIFIES THE BORROWER THAT PURSUANT TO THE
REQUIREMENTS OF THE PATRIOT ACT IT IS REQUIRED TO OBTAIN, VERIFY AND RECORD
INFORMATION THAT IDENTIFIES THE BORROWER, WHICH INFORMATION INCLUDES THE NAME
AND ADDRESS OF THE BORROWER AND OTHER INFORMATION THAT WILL ALLOW SUCH LENDER TO
IDENTIFY THE BORROWER IN ACCORDANCE WITH THE PATRIOT ACT.


 


SECTION 9.19.  NO FIDUCIARY RELATIONSHIP.  THE BORROWER, ON BEHALF OF ITSELF AND
THE SUBSIDIARIES, AGREES THAT IN CONNECTION WITH ALL ASPECTS OF THE TRANSACTIONS
AND ANY COMMUNICATIONS IN CONNECTION THEREWITH, THE BORROWER, THE SUBSIDIARIES
AND THEIR AFFILIATES, ON THE ONE HAND, AND THE AGENT, THE LENDERS AND THEIR
AFFILIATES, ON THE OTHER HAND, WILL HAVE A BUSINESS RELATIONSHIP THAT DOES NOT
CREATE, BY IMPLICATION OR OTHERWISE, ANY FIDUCIARY DUTY ON THE PART OF THE
AGENT, ANY LENDER OR ANY OF THEIR AFFILIATES, AND NO SUCH DUTY WILL BE DEEMED TO
HAVE ARISEN IN CONNECTION WITH ANY SUCH TRANSACTIONS OR COMMUNICATIONS.


 


SECTION 9.20.  RELEASE OF LIENS AND GUARANTEES.  A SUBSIDIARY LOAN PARTY SHALL
AUTOMATICALLY BE RELEASED FROM ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS, AND ALL
SECURITY INTERESTS CREATED BY THE SECURITY DOCUMENTS IN COLLATERAL OWNED BY SUCH
SUBSIDIARY LOAN PARTY SHALL BE AUTOMATICALLY RELEASED, UPON THE CONSUMMATION OF
ANY TRANSACTION PERMITTED BY THIS AGREEMENT AS A RESULT OF WHICH SUCH SUBSIDIARY
LOAN PARTY CEASES TO BE A SUBSIDIARY.  UPON ANY SALE OR OTHER TRANSFER BY ANY
LOAN PARTY (OTHER THAN TO THE BORROWER OR ANY SUBSIDIARY) OF ANY COLLATERAL IN A
TRANSACTION PERMITTED UNDER THIS AGREEMENT, OR UPON THE EFFECTIVENESS OF ANY
WRITTEN CONSENT TO THE RELEASE OF THE SECURITY INTEREST CREATED UNDER ANY
SECURITY DOCUMENT IN ANY COLLATERAL PURSUANT TO SECTION 9.08A, THE SECURITY
INTERESTS IN SUCH COLLATERAL CREATED BY THE SECURITY DOCUMENTS SHALL BE
AUTOMATICALLY RELEASED.  IN CONNECTION WITH ANY TERMINATION OR RELEASE PURSUANT
TO THIS SECTION, THE AGENT SHALL EXECUTE AND DELIVER TO ANY LOAN PARTY, AT SUCH
LOAN PARTY’S EXPENSE, ALL DOCUMENTS THAT SUCH LOAN PARTY SHALL REASONABLY
REQUEST TO EVIDENCE SUCH TERMINATION OR RELEASE.  ANY EXECUTION AND DELIVERY OF
DOCUMENTS PURSUANT TO THIS SECTION SHALL BE WITHOUT RECOURSE TO OR WARRANTY BY
THE AGENT.

 

89

--------------------------------------------------------------------------------